Exhibit 10.1

    










FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
by and among
WELLS FARGO CAPITAL FINANCE, LLC,
as Administrative Agent,
WELLS FARGO CAPITAL FINANCE, LLC,
as Sole Lead Arranger and Sole Bookrunner,
THE LENDERS THAT ARE PARTIES HERETO
as the Lenders,
ESSEX HOLDINGS, LLC,
as Parent, and
ESSEX CRANE RENTAL CORP.
as Borrower
Dated as of May 13, 2014
    








--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page



1.
 
DEFINITIONS AND CONSTRUCTION
1


 
1.1.
Definitions
1


 
1.2.
Accounting Terms
1


 
1.3.
Code
2


 
1.4.
Construction
2


 
1.5.
Time References
3


 
1.6.
Schedules and Exhibits
3


2.
 
LOANS AND TERMS OF PAYMENT
4


 
2.1.
Revolving Loans
4


 
2.2.
Term Loan
5


 
2.3.
Borrowing Procedures and Settlements
6


 
2.4.
Payments; Reductions of Commitments; Prepayments
13


 
2.5.
Promise to Pay
18


 
2.6.
Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
19


 
2.7.
Crediting Payments
20


 
2.8.
Designated Account
21


 
2.9.
Maintenance of Loan Account; Statements of Obligations
21


 
2.10.
Fees
21


 
2.11.
Letters of Credit
22


 
2.12.
LIBOR Option
29


 
2.13.
Capital Requirements
31


 
2.14.
Effect of Amendment and Restatement
33


3.
 
CONDITIONS; TERM OF AGREEMENT
34


 
3.1.
Conditions Precedent to the Initial Extension of Credit
34


 
3.2.
Conditions Precedent to all Extensions of Credit
34


 
3.3.
Maturity
34


 
3.4.
Effect of Maturity
34


 
3.5.
Early Partial or Complete Termination by Borrower
35


4.
 
REPRESENTATIONS AND WARRANTIES
35


 
4.1.
Due Organization and Qualification; Subsidiaries
36


 
4.2.
Due Authorization; No Conflict
36


 
4.3.
Governmental Consents
37


 
4.4.
Binding Obligations; Perfected Liens
37


 
4.5.
Title to Assets; No Encumbrances
37


 
4.6.
Litigation
37


 
4.7.
Compliance with Laws
38


 
4.8.
No Material Adverse Effect
38


 
4.9.
Solvency
38


 
4.10.
Employee Benefits
38


 
4.11.
Environmental Condition
39




-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



 
4.12.
Complete Disclosure
39


 
4.13.
Patriot Act
40


 
4.14.
Indebtedness
40


 
4.15.
Payment of Taxes
40


 
4.16.
Margin Stock
41


 
4.17.
Governmental Regulation
41


 
4.18.
OFAC
41


 
4.19.
Employee and Labor Matters
41


 
4.20.
Parent as a Holding Company
42


 
4.21.
Leases
42


 
4.22.
Eligible Accounts
42


 
4.23.
Eligible Equipment
42


 
4.24.
Locations of Collateral and Chief Executive Office
42


 
4.25.
Payable Practices
42


 
4.26.
Hedge Agreements
42


 
4.27.
Brokers Fees
42


 
4.28.
Restrictions on Subsidiaries
43


 
4.29.
Material Contracts
43


5.
 
AFFIRMATIVE COVENANTS
43


 
5.1.
Financial Statements, Reports, Certificates
43


 
5.2.
Reporting
43


 
5.3.
Existence
43


 
5.4.
Maintenance of Properties
44


 
5.5.
Taxes
44


 
5.6.
Insurance
44


 
5.7.
Inspection
44


 
5.8.
Compliance with Laws
45


 
5.9.
Environmental
45


 
5.10.
Disclosure Updates
45


 
5.11.
[Reserved.]
46


 
5.12.
Further Assurances
46


 
5.13.
Lender Meetings
46


 
5.14.
Locations of Collateral and Chief Executive Office
47


 
5.15.
Bank Products
47


 
5.16.
Compliance with ERISA and the IRC
47


 
5.17.
Collection of Accounts
47


 
5.18.
Accounts Covenants
48


 
5.19.
Inventory Covenants
49


 
5.20.
Equipment For Lease and Equipment Covenants
49




-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



 
5.21.
Real Property Covenants
50


 
5.22.
Bank Products, Hedge Agreements and Hedge Obligations
50


 
5.23.
Required Dispositions
50


6.
 
NEGATIVE COVENANTS.
51


 
6.1.
Indebtedness
51


 
6.2.
Liens
51


 
6.3.
Restrictions on Fundamental Changes
51


 
6.4.
Disposal of Assets
52


 
6.5.
Nature of Business
52


 
6.6.
Prepayments and Amendments
52


 
6.7.
Restricted Payments
53


 
6.8.
Accounting Methods
53


 
6.9.
Investments
53


 
6.10.
Transactions with Affiliates
53


 
6.11.
Use of Proceeds
54


 
6.12.
Limitation on Issuance of Equity Interests
54


 
6.13.
Limitation of Restrictions Affecting Subsidiaries
54


 
6.14.
Parent as Holding Company
55


 
6.15.
Employee Benefits.
55


7.
 
FINANCIAL COVENANTS.
55


8.
 
EVENTS OF DEFAULT
56


 
8.1.
Payments
56


 
8.2.
Covenants
56


 
8.3.
Judgments
57


 
8.4.
Voluntary Bankruptcy, etc
57


 
8.5.
Involuntary Bankruptcy, etc
57


 
8.6.
Default Under Other Agreements
57


 
8.7.
Representations, etc
57


 
8.8.
Guaranty
57


 
8.9.
Security Documents
57


 
8.10.
Loan Documents
58


 
8.11.
Change of Control
58


 
8.12.
ERISA
58


 
8.13.
Indictment
58


9.
 
RIGHTS AND REMEDIES
58


 
9.1.
Rights and Remedies
58


 
9.2.
Remedies Cumulative
59


10.
 
WAIVERS; INDEMNIFICATION
59


 
10.1.
Demand; Protest; etc
59




-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



 
10.2.
The Lender Group's Liability for Collateral
60


 
10.3.
Indemnification
60


11.
 
NOTICES
61


12.
 
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION
62


13.
 
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
64


 
13.1.
Assignments and Participations
64


 
13.2.
Successors
67


14.
 
AMENDMENTS; WAIVERS
67


 
14.1.
Amendments and Waivers
67


 
14.2.
Replacement of Certain Lenders
69


 
14.3.
No Waivers; Cumulative Remedies
70


15.
 
AGENT; THE LENDER GROUP
70


 
15.1.
Appointment and Authorization of Agent
70


 
15.2.
Delegation of Duties
71


 
15.3.
Liability of Agent
71


 
15.4.
Reliance by Agent
72


 
15.5.
Notice of Default or Event of Default
72


 
15.6.
Credit Decision
72


 
15.7.
Costs and Expenses; Indemnification
73


 
15.8.
Agent in Individual Capacity
74


 
15.9.
Successor Agent
74


 
15.10.
Lender in Individual Capacity
75


 
15.11.
Collateral Matters
75


 
15.12.
Restrictions on Actions by Lenders; Sharing of Payments
77


 
15.13.
Agency for Perfection
78


 
15.14.
Payments by Agent to the Lenders
78


 
15.15.
Concerning the Collateral and Related Loan Documents
78


 
15.16.
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
78


 
15.17.
Several Obligations; No Liability
79


16.
 
WITHHOLDING TAXES
80


 
16.1.
Payments
80


 
16.2.
Exemptions
80


 
16.3.
Reductions
81


 
16.4.
Refunds
82


17.
 
GENERAL PROVISIONS
82


 
17.1.
Effectiveness
82


 
17.2.
Section Headings
83


 
17.3.
Interpretation
83




-iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



 
17.4.
Severability of Provisions
83


 
17.5.
Bank Product Providers
83


 
17.6.
Debtor-Creditor Relationship
84


 
17.7.
Counterparts; Electronic Execution
84


 
17.8.
Revival and Reinstatement of Obligations; Certain Waivers
84


 
17.9.
Confidentiality
85


 
17.10.
Survival
86


 
17.11.
Patriot Act
86


 
17.12.
Integration
87










-v-

--------------------------------------------------------------------------------






EXHIBITS AND SCHEDULES


Exhibit A-1    Form of Assignment and Acceptance
Exhibit B-1    Form of Borrowing Base Certificate
Exhibit B-2    Form of Bank Product Provider Agreement
Exhibit C-1    Form of Compliance Certificate
Exhibit E-1    Form of Equipment Lease
Exhibit L-1    Form of LIBOR Notice
Schedule A-1    Agent's Account
Schedule A-2    Authorized Persons
Schedule C-1    Commitments
Schedule D-1    Designated Account
Schedule E-1    Existing Letters of Credit
Schedule P-1    Permitted Investments
Schedule P-2    Permitted Liens
Schedule R-1    Real Property Collateral
Schedule 3.1    Conditions Precedent
Schedule 4.1(b)    Capitalization of Borrower
Schedule 4.1(c)    Capitalization of Borrower's Subsidiaries
Schedule 4.1(d)    Subscriptions, Options, Warrants, Calls
Schedule 4.6    Litigation
Schedule 4.10    ERISA Matters
Schedule 4.11    Environmental Matters
Schedule 4.14    Permitted Indebtedness
Schedule 4.24    Locations of Collateral
Schedule 4.29    Material Contracts
Schedule 5.1    Financial Statements, Reports, Certificates
Schedule 5.2    Collateral Reporting
Schedule 6.5    Nature of Business





-vi-

--------------------------------------------------------------------------------




FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement"), is entered
into as of May 13, 2014, by and among the lenders identified on the signature
pages hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a "Lender", as that term is hereinafter
further defined), WELLS FARGO CAPITAL FINANCE, LLC, as administrative agent for
each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, "Agent"),
WELLS FARGO CAPITAL FINANCE, LLC, as sole lead arranger and sole bookrunner (in
such capacity, together with its successors and assigns in such capacity, the
"Lead Arranger"), ESSEX HOLDINGS, LLC, a Delaware limited liability company
("Parent"), and ESSEX CRANE RENTAL CORP., a Delaware corporation ("Borrower").
This Agreement shall be effective as of the Closing Date (as defined below) upon
the satisfaction of the conditions set forth herein; effective on the Closing
Date, this Agreement amends, restates, supersedes and replaces in its entirety
that certain Third Amended and Restated Credit Agreement dated as of March 15,
2013 (as amended or otherwise modified prior to the date hereof, the "Third
Amended Loan Agreement") among Borrower, Parent, Agent and the financial
institutions party thereto as lenders, which itself amended, restated,
superseded and replaced in its entirety that certain Second Amended and Restated
Loan and Security Agreement dated March 6, 2008 (as amended or otherwise
modified prior to the date hereof, the "Second Amended Loan Agreement") among
Borrower, Parent, Agent and the financial institutions party thereto as lenders,
which itself amended, restated, superseded and replaced in its entirety that
certain Amended and Restated Loan and Security Agreement dated February 13, 2007
(as amended or otherwise modified prior to March 6, 2008, the "First Amended
Loan Agreement") among Borrower, Parent, Agent and the financial institutions
party thereto as lenders and which itself amended, restated, superseded and
replaced in its entirety that certain Loan and Security Agreement dated
September 22, 2004 (as amended or otherwise modified prior to February 13, 2007,
the "Original Loan Agreement") among Borrower, Parent, Agent and the financial
institutions party thereto as lenders. Effective on the Closing Date, all Prior
Obligations (as defined below) of Borrower owing under the Third Amended Loan
Agreement shall continue to exist under, and be evidenced by, this Agreement.
The parties agree as follows:




--------------------------------------------------------------------------------




1.
DEFINITIONS AND CONSTRUCTION.

1.1.    Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
1.2.    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrower notifies
Agent that Borrower requests an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term "financial statements" shall include
the notes and schedules thereto. Whenever the term "Borrower" is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Borrower and its Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise. Notwithstanding anything to the contrary contained
herein, (a) all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under the Statement of Financial Accounting Standards No.
159 (or any similar accounting principle) permitting a Person to value its
financial liabilities or Indebtedness at the fair value thereof, and (b) the
term "unqualified opinion" as used herein to refer to opinions or reports
provided by accountants shall mean an opinion or report that is (i) unqualified,
and (ii) does not include any explanation, supplemental comment, or other
comment concerning the ability of the applicable Person to continue as a going
concern or concerning the scope of the audit.
1.3.    Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.
1.4.    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms "includes"
and "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or." The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Priority Obligations shall mean (a) the payment or repayment in full in
immediately available funds of (i) the principal amount of, and interest accrued
and unpaid with respect to, all outstanding Revolving Loans, together with the
payment of any premium applicable to the repayment of the Revolving Loans,
(ii) all Lender Group



-2-

--------------------------------------------------------------------------------




Expenses of Agent and the Revolving Lenders that have accrued and are unpaid
regardless of whether demand has been made therefor, (iii) all fees or charges
that have accrued hereunder or under any other Loan Document (including the
Letter of Credit Fee and the Unused Line Fee) in respect of the Revolving Loans
and are unpaid, (b) in the case of contingent reimbursement obligations with
respect to Letters of Credit, providing Letter of Credit Collateralization,
(c) in the case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (d) the receipt by Agent
of cash collateral in order to secure any other contingent Priority Obligations
for which a claim or demand for payment has been made on or prior to such time
or in respect of matters or circumstances known to Agent or a Revolving Lender
at such time that are reasonably expected to result in any loss, cost, damage,
or expense (including attorney's fees and legal expenses), such cash collateral
to be in such amount as Agent reasonably determines is appropriate to secure
such contingent Priority Obligations, (e) the payment or repayment in full in
immediately available funds of all other outstanding Priority Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other Priority
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(i) unasserted contingent indemnification Priority Obligations, (ii) any Bank
Product Obligations (other than Hedge Obligations) that, at such time, are
allowed by the applicable Bank Product Provider to remain outstanding without
being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Revolving Commitments of the Lenders. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Term Obligations shall mean (A) the payment or repayment in full in
immediately available funds of (1) the principal amount of, and interest accrued
and unpaid with respect to, the outstanding Term Loan, together with the payment
of any premium applicable to the repayment of the Term Loan, (2) all Lender
Group Expenses of the Term Lenders that have accrued and are unpaid regardless
of whether demand has been made therefor, (3) all fees or charges that have
accrued hereunder or under any other Loan Document in respect of the Term Loan
and are unpaid, and (B) the receipt by Agent of cash collateral in order to
secure any other contingent Term Obligations for which a claim or demand for
payment has been made on or prior to such time or in respect of matters or
circumstances known to the Term Lenders at such time that are reasonably
expected to result in any loss, cost, damage, or expense (including attorney's
fees and legal expenses), such cash collateral to be in such amount as Term
Lenders reasonably determine is appropriate to secure such contingent Term
Obligations. Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of all of the Obligations shall mean
the satisfaction of all conditions to satisfaction, repayment, or payment in
full of the Priority Obligations and the Term Obligations. Any reference herein
to any Person shall be construed to include such Person's successors and
assigns. Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record.
1.5.    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Central standard time or Central daylight saving time, as in effect in Chicago,
Illinois on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, the word "from" means "from and
including" and the words "to" and "until" each means "to and including";
provided that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.
1.6.    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
2.
LOANS AND TERMS OF PAYMENT.




-3-

--------------------------------------------------------------------------------




2.1.    Revolving Loans.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans ("Revolving Loans") to Borrower
in an amount at any one time outstanding not to exceed the lesser of:
(i)    such Revolving Lender's Revolving Loan Commitment, and
(ii)    such Revolving Lender's Pro Rata Share of an amount equal to the lesser
of:
(A)    the amount equal to (1) the Maximum Amount less (2) the Letter of Credit
Usage at such time less (3) the outstanding principal balance of the Term Loan
at such time, and
(B)    the amount equal to (1) the Borrowing Base as of such date (based upon
the most recent Borrowing Base Certificate delivered by Borrower to Agent) less
(2) the Letter of Credit Usage at such time less (3) the outstanding principal
balance of the Term Loan at such time.
(b)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Priority
Obligations and shall be due and payable on the Revolving Loan Maturity Date or,
if earlier, on the date on which they are declared due and payable pursuant to
the terms of this Agreement.
(c)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), from time to time to establish and
revise in good faith Reserves that reduce the amount of Loans and Letters of
Credit that would otherwise be available to Borrower under the lending
formula(s) provided for herein: (a) to reflect events, conditions, contingencies
or risks which, as reasonably determined by Agent in good faith, adversely
affect, or would have a reasonable likelihood of adversely affecting, either
(i) the Collateral or (ii) the Liens and other rights of Agent or any Lender in
the Collateral (including the enforceability, perfection and priority thereof),
(b) to reflect Agent's good faith belief that any collateral report or financial
information furnished by or on behalf of Borrower or any other Loan Party to
Agent is or may have been incomplete, inaccurate or misleading in any material
respect; provided, that unless an Event of Default is then in existence, Agent
shall not institute a Reserve under this clause (b) without first providing
Borrower with at least 10 days' prior notice thereof and an opportunity to
discuss the same with Agent, (c) to reflect outstanding Letters of Credit or
(d) in respect of any state of facts which Agent reasonably determines in good
faith constitutes a Default or an Event of Default. Without limiting the
generality of the foregoing, Reserves may be established to reflect (without
duplication) (i) that dilution with respect to the Accounts (based on the ratio
of the aggregate amount of non-cash reductions in Accounts for any period to the
aggregate dollar amount of the sales of Borrower for such period) as calculated
by Agent for any period is or is reasonably anticipated to be greater than five
percent (5%), (ii) obligations, liabilities or indebtedness (contingent or
otherwise) of Borrower or any other Loan Party to Agent, any Affiliate of Agent,
any Revolving Lender or any Affiliate of any Revolving Lender arising under or
in connection with any Bank Product Obligations of Borrower with such Person or
as such Person may otherwise require in connection therewith to the extent that
such obligations, liabilities or indebtedness constitute Priority Obligations as
such terms are defined herein or otherwise receive the benefit of the security
interest of Agent in any Collateral, (iii) amounts due or to become due in
respect of sales, use and/or withholding Taxes, (iv) the full amount of any
personal property Taxes due or to become due relating to any property location
in any jurisdiction in the United States, (v) that the liquidation value of the
Eligible Equipment, or any category thereof, has decreased including any
decrease



-4-

--------------------------------------------------------------------------------




attributable to a change in the nature, condition or mix thereof, and
(vi) rental payments equal to three (3) month rentals, service charges or other
amounts due to lessors of real or personal property (other than those Persons
who have executed and delivered Collateral Access Agreements) or others in
possession or control of Collateral to the extent Equipment, Equipment For
Lease, Records or other Collateral are located in or on property or in their
possession or control or such Records are needed to monitor or otherwise deal
with Collateral; provided, that unless an Event of Default is then in existence,
Agent shall not institute a Reserve under clause (v) above in an amount of
$3,000,000 or more without providing Borrower with at least 10 days' prior
notice thereof and an opportunity to discuss the same with Agent. To the extent
Agent may revise the lending formulas used to determine the Borrowing Base or
establish new criteria or revise existing criteria for Eligible Accounts or
Eligible Equipment so as to address any circumstances, condition, event or
contingency in a manner satisfactory to Agent, Agent shall not establish a
Reserve for the same purpose. The amount of any Reserve established by Agent
shall have a reasonable relationship to the event, condition or other matter
which is the basis for such Reserve as determined by Agent in good faith. Upon
establishing any Reserves, Agent shall give Borrower simultaneous notice
thereof; provided, however, to the extent the implementation of a Reserve
(i) results in any Extraordinary Advances to Borrower or (ii) causes a mandatory
repayment under Section 2.4(e)(i), Agent shall give Borrower five (5) days prior
notice thereof.
(d)    Anything to the contrary in this Section 2.1 notwithstanding, and in
addition to the Reserves that Agent may establish pursuant to Section 2.1(c),
Agent shall establish and maintain a special reserve (the "Term Loan Interest
Reserve") that reduces the amount of Loans and Letters of Credit that would
otherwise be available to Borrower under the lending formula(s) provided for
herein, in an amount equal to the applicable Incremental Interest Amount (with
the applicable Incremental Interest Amount calculated immediately after giving
pro forma effect to the making of any Revolving Loan the use of proceeds of
which result in a reduction to the Incremental Interest Amount).
2.2.    Term Loan. On the Closing Date, Initial Term Lender agrees to make a
single term loan (the "Term Loan") to Borrower in the amount of $30,000,000. The
outstanding unpaid principal balance and all accrued and unpaid interest on the
Term Loan shall be due and payable on the earliest of (i) the Term Loan Maturity
Date, (ii) the date of the acceleration of the Term Loan in accordance with the
terms hereof, but only to the extent that all Priority Obligations shall have
first been paid in full as provided herein, and (iii) the date of termination of
this Agreement pursuant to Section 8.1(c), but only to the extent that all the
Priority Obligations shall have first been paid in full as provided herein. All
principal of, interest on, and other amounts payable in respect of the Term Loan
shall constitute Term Obligations. Any amounts repaid or prepaid in respect of
the Term Loan may not be reborrowed.
2.3.    Borrowing Procedures and Settlements.
(a)    Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by
a written request by an Authorized Person delivered to Agent and received by
Agent no later than 12:00 noon on the Business Day that is 1 Business Day prior
to the requested Funding Date in the case of all other requests, specifying
(i) the amount of such Borrowing, and (ii) the requested Funding Date (which
shall be a Business Day); provided, that Agent may, in its sole discretion,
elect to accept as timely requests that are received later than 12:00 noon on
the applicable Business Day. At Agent's election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.
(b)    [Reserved].



-5-

--------------------------------------------------------------------------------




(c)    Making of Revolving Loans.
(i)    After receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Revolving Lenders by telecopy, telephone, email, or other
electronic form of transmission, of the requested Borrowing; such notification
to be sent on the Business Day that is 1 Business Day prior to the requested
Funding Date. If Agent has notified the Revolving Lenders of a requested
Borrowing on the Business Day that is 1 Business Day prior to the Funding Date,
then each Revolving Lender shall make the amount of such Revolving Lender's Pro
Rata Share of the requested Borrowing available to Agent in immediately
available funds, to Agent's Account, not later than 10:00 a.m. on the Business
Day that is the requested Funding Date. After Agent's receipt of the proceeds of
such Revolving Loans from the Revolving Lenders, Agent shall make the proceeds
thereof available to Borrower on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by Agent to the
Designated Account; provided, that, subject to the provisions of
Section 2.3(d)(ii), no Revolving Lender shall have an obligation to make any
Revolving Loan, if (1) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed the Availability on such Funding Date.
(ii)    Unless Agent receives notice from a Revolving Lender prior to 9:30 a.m.
on the Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Revolving Lenders of a requested
Borrowing that such Revolving Lender will not make available as and when
required hereunder to Agent for the account of Borrower the amount of that
Lender's Pro Rata Share of the Borrowing, Agent may assume that each Revolving
Lender has made or will make such amount available to Agent in immediately
available funds on the Funding Date and Agent may (but shall not be so
required), in reliance upon such assumption, make available to Borrower a
corresponding amount. If, on the requested Funding Date, any Revolving Lender
shall not have remitted the full amount that it is required to make available to
Agent in immediately available funds and if Agent has made available to Borrower
such amount on the requested Funding Date, then such Revolving Lender shall make
the amount of such Revolving Lender's Pro Rata Share of the requested Borrowing
available to Agent in immediately available funds, to Agent's Account, no later
than 10:00 a.m. on the Business Day that is the first Business Day after the
requested Funding Date (in which case, the interest accrued on such Revolving
Lender's portion of such Borrowing for the Funding Date shall be for Agent's
separate account). If any Revolving Lender shall not remit the full amount that
it is required to make available to Agent in immediately available funds as and
when required hereby and if Agent has made available to Borrower such amount,
then that Revolving Lender shall be obligated to immediately remit such amount
to Agent, together with interest at the Defaulting Lender Rate for each day
until the date on which such amount is so remitted. A notice submitted by Agent
to any Revolving Lender with respect to amounts owing under this
Section 2.3(c)(ii) shall be conclusive, absent manifest error. If the amount
that a Revolving Lender is required to remit is made available to Agent, then
such payment to Agent shall constitute such Revolving Lender's Revolving Loan
for all purposes of this Agreement. If such amount is not made available to
Agent on the Business Day following the Funding Date, Agent will notify Borrower
of such failure to fund and, upon demand by Agent, Borrower shall pay such
amount to Agent for Agent's account, together with interest thereon for each day
elapsed since the date of such Borrowing, at a rate per annum equal to the
interest rate applicable at the time to the Revolving Loans composing such
Borrowing.
(d)    Protective Advances and Optional Overadvances.
(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrower and the Revolving
Lenders, from time to time, in Agent's sole



-6-

--------------------------------------------------------------------------------




discretion, to make Revolving Loans to, or for the benefit of, Borrower, on
behalf of the Revolving Lenders, that Agent, in its Permitted Discretion, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the likelihood of repayment of the Obligations (other
than the Bank Product Obligations) (the Revolving Loans described in this
Section 2.3(d)(i) shall be referred to as "Protective Advances").
Notwithstanding the foregoing, the aggregate amount of all Protective Advances
outstanding at any one time shall not exceed $8,750,000.
(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Revolving Lenders hereby
authorize Agent and Agent may, but is not obligated to, knowingly and
intentionally, continue to make Revolving Loans to Borrower notwithstanding that
an Overadvance exists or would be created thereby, so long as (A) after giving
effect to such Revolving Loans, the outstanding Revolver Usage does not exceed
the Borrowing Base minus the then outstanding principal balance of the Term Loan
by more than $8,750,000, and (B) after giving effect to such Revolving Loans,
the outstanding Revolver Usage (except for and excluding amounts charged to the
Loan Account for interest, fees, or Lender Group Expenses) does not exceed the
lesser of (1) the Maximum Amount minus the then outstanding principal balance of
the Term Loan and (2) the aggregate Revolving Loan Commitments. In the event
Agent obtains actual knowledge that the Revolver Usage exceeds the amounts
permitted by the immediately foregoing provisions, regardless of the amount of,
or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Revolving Lenders thereupon shall, together
with Agent, jointly determine the terms of arrangements that shall be
implemented with Borrower intended to reduce, within a reasonable time, the
outstanding principal amount of the Revolving Loans to Borrower to an amount
permitted by the preceding sentence. In such circumstances, if any Revolving
Lender objects to the proposed terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Required Lenders. The foregoing provisions
are meant for the benefit of the Revolving Lenders and Agent and are not meant
for the benefit of Borrower, which shall continue to be bound by the provisions
of Section 2.4(e)(1). Each Revolving Lender shall be obligated to settle with
Agent as provided in Section 2.3(e) (or Section 2.3(g), as applicable) for the
amount of such Revolving Lender's Pro Rata Share of any unintentional
Overadvances by Agent reported to such Revolving Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.
(iii)    Each Protective Advance and each Overadvance (each, an "Extraordinary
Advance") shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan and, prior to
Settlement therefor, all payments on the Extraordinary Advances shall be payable
to Agent solely for its own account. The Extraordinary Advances shall be
repayable on demand, secured by Agent's Liens, constitute Priority Obligations
hereunder, and bear interest at the rate applicable from time to time to
Revolving Loans that are Base Rate Loans. The provisions of this Section 2.3(d)
are for the exclusive benefit of Agent and the Revolving Lenders and are not
intended to benefit Borrower (or any other Loan Party) in any way.
(iv)    Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Extraordinary Advance may be made by Agent if
such Extraordinary Advance would cause the aggregate principal amount of
Extraordinary Advances outstanding to exceed an amount equal to 10% of the
Maximum Amount; and (B) to the extent that the making of any Extraordinary
Advance causes the aggregate Revolver Usage to exceed the lesser of (1) the
Maximum Amount minus the outstanding principal balance of the Term Loan or
(2) the aggregate Revolving Loan Commitments, such portion of such Extraordinary
Advance shall be for Agent's sole



-7-

--------------------------------------------------------------------------------




and separate account and not for the account of any Revolving Lender and shall
be entitled to priority in repayment in accordance with Section 2.4(b).
(e)    Settlement. It is agreed that each Revolving Lender's funded portion of
the Revolving Loans is intended by the Revolving Lenders to equal, at all times,
such Revolving Lender's Pro Rata Share of the outstanding Revolving Loans. Such
agreement notwithstanding, Agent and the Revolving Lenders agree (which
agreement shall not be for the benefit of Borrower) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among the Revolving Lenders as to the Revolving Loans and the Extraordinary
Advances shall take place on a periodic basis in accordance with the following
provisions:
(i)    Agent shall request settlement ("Settlement") with the Revolving Lenders
on a weekly basis, or on a more frequent basis if so determined by Agent in its
sole discretion at any time that the outstanding balance of unsettled Revolving
Loans exceeds $4,000,000 or an Event of Default is continuing, (1) for itself,
with respect to the outstanding Revolving Loans and Extraordinary Advances, and
(2) with respect to Borrower's or its Subsidiaries' payments or other amounts
received, as to each by notifying the Revolving Lenders by telecopy, telephone,
or other similar form of transmission, of such requested Settlement, no later
than 2:00 p.m. on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
"Settlement Date"). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans and Extraordinary
Advances for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(g)): (y) if the amount of
the Revolving Loans (including Extraordinary Advances) made by a Revolving
Lender that is not a Defaulting Lender exceeds such Revolving Lender's Pro Rata
Share of the Revolving Loans (including Extraordinary Advances) as of a
Settlement Date, then Agent shall, by no later than 12:00 p.m. on the Settlement
Date, transfer in immediately available funds to a Deposit Account of such
Revolving Lender (as such Revolving Lender may designate), an amount such that
each such Revolving Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including
Extraordinary Advances), and (z) if the amount of the Revolving Loans (including
Extraordinary Advances) made by a Revolving Lender is less than such Revolving
Lender's Pro Rata Share of the Revolving Loans (including Extraordinary
Advances) as of a Settlement Date, such Revolving Lender shall no later than
12:00 p.m. on the Settlement Date transfer in immediately available funds to
Agent's Account, an amount such that each such Revolving Lender shall, upon
transfer of such amount, have as of the Settlement Date, its Pro Rata Share of
the Revolving Loans (including Extraordinary Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Extraordinary Advances and,
shall constitute Revolving Loans of such Revolving Lenders. If any such amount
is not made available to Agent by any Revolving Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Agent shall be
entitled to recover for its account such amount on demand from such Revolving
Lender together with interest thereon at the Defaulting Lender Rate.
(ii)    In determining whether a Revolving Lender's balance of the Revolving
Loans and Extraordinary Advances is less than, equal to, or greater than such
Revolving Lender's Pro Rata Share of the Revolving Loans and Extraordinary
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrower and allocable to the Revolving Lenders hereunder, and proceeds of
Collateral.
(iii)    Between Settlement Dates, Agent, to the extent Extraordinary Advances
are outstanding, may apply any payments or other amounts received by Agent, that
in accordance with the terms of this Agreement would be applied to the reduction
of the Revolving Loans, for application to the Extraordinary Advances. During
the period between Settlement Dates, Agent with respect to Extraordinary
Advances, and each Revolving Lender with respect to the Revolving Loans other
than Extraordinary Advances, shall be entitled to interest at the applicable



-8-

--------------------------------------------------------------------------------




rate or rates payable under this Agreement on the daily amount of funds employed
by Agent or the Revolving Lenders, as applicable.
(iv)    Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Revolving Lender is a Defaulting Lender, Agent shall be entitled to
refrain from remitting settlement amounts to the Defaulting Lender and, instead,
shall be entitled to elect to implement the provisions set forth in
Section 2.3(g).
(f)    Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Revolving Loans, and/or portions of
the Term Loan, as applicable, owing to each Lender, including the Extraordinary
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.
(g)    Defaulting Lenders.
(i)    Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrower to
Agent for the Defaulting Lender's benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to the Issuing Bank, to the extent of the portion of a
Letter of Credit Disbursement that was required to be, but was not, paid by the
Defaulting Lender, (B) second, to each Non-Defaulting Lender ratably in
accordance with its Revolving Loan Commitment (but, in each case, only to the
extent that such Defaulting Lender's portion of a Revolving Loan (or other
funding obligation) was funded by such other Non-Defaulting Lender), (C) third,
to a suspense account maintained by Agent, the proceeds of which shall be
retained by Agent and may be made available to be re-advanced to or for the
benefit of Borrower (upon the request of Borrower and subject to the conditions
set forth in Section 3.2) as if such Defaulting Lender had made its portion of
Revolving Loans (or other funding obligations) hereunder, and (D) fourth, from
and after the date on which all other Obligations have been paid in full, to
such Defaulting Lender in accordance with tier (N) of Section 2.4(b)(ii).
Subject to the foregoing, Agent may hold and, in its discretion, re-lend to
Borrower for the account of such Defaulting Lender the amount of all such
payments received and retained by Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under
Section 2.10(b), such Defaulting Lender shall be deemed not to be a "Lender" and
such Defaulting Lender's Revolving Loan Commitment shall be deemed to be zero;
provided, that the foregoing shall not apply to any of the matters governed by
Sections 14.1(a)(i), 14.1(a)(ii), 14.1(a)(vii), 14.1(b)(i) and 14.1(b)(ii). The
provisions of this Section 2.3(g) shall remain effective with respect to such
Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Agent, Issuing Bank, and Borrower shall have waived, in
writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 2.3(g)(ii) shall be released to
Borrower). The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Revolving Loan Commitment of any Revolving
Lender, to relieve or excuse the performance by such Defaulting Lender or any
other Revolving Lender of its duties and obligations hereunder, or to relieve or
excuse the performance by Borrower of its duties and obligations hereunder to
Agent, Issuing Bank, or to the Lenders other than such Defaulting Lender. Any
failure by a Defaulting Lender to fund amounts that it was obligated to fund
hereunder shall constitute a material breach by such Defaulting Lender of this
Agreement and shall entitle Borrower, at its option, upon written notice to
Agent, to arrange for a substitute Revolving Lender to assume the Revolving Loan
Commitment of such Defaulting Lender, such substitute Revolving



-9-

--------------------------------------------------------------------------------




Lender to be reasonably acceptable to Agent. In connection with the arrangement
of such a substitute Revolving Lender, the Defaulting Lender shall have no right
to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Revolving
Lender (and agrees that it shall be deemed to have executed and delivered such
document if it fails to do so) subject only to being paid its share of the
outstanding Priority Obligations (other than Bank Product Obligations, but
including (1) all interest, fees, and other amounts that may be due and payable
in respect thereof, and (2) an assumption of its Pro Rata Share of its
participation in the Letters of Credit); provided, that any such assumption of
the Revolving Loan Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups' or Borrower's rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund. In the event of a direct conflict between the priority
provisions of this Section 2.3(g) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.
(ii)    If any Letter of Credit is outstanding at the time that a Revolving
Lender becomes a Defaulting Lender then:
(A)    such Defaulting Lender's Letter of Credit Exposure shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Pro Rata
Shares but only to the extent (x) the sum of all Non-Defaulting Lenders'
Revolving Loan Exposures plus such Defaulting Lender's Letter of Credit Exposure
does not exceed the total of all Non-Defaulting Lenders' Revolving Loan
Commitments and (y) the conditions set forth in Section 3.2 are satisfied at
such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by Agent, cash collateralize such Defaulting Lender's Letter of Credit Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above),
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to Agent, for so long as such Letter of Credit Exposure
is outstanding; provided, that Borrower shall not be obligated to cash
collateralize any Defaulting Lender's Letter of Credit Exposure if such
Defaulting Lender is also the Issuing Bank;
(C)    if Borrower cash collateralizes any portion of such Defaulting Lender's
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrower shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender's Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;
(D)    to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders
is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit
Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders' Letter of Credit
Exposure;
(E)    to the extent any Defaulting Lender's Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Revolving Lender hereunder, all Letter of Credit Fees that would have otherwise
been payable to such Defaulting Lender under Section 2.6(b) with respect to such
portion of such Letter of Credit Exposure shall instead be payable to the
Issuing Bank until such portion of such Defaulting Lender's Letter of Credit
Exposure is cash collateralized or reallocated;



-10-

--------------------------------------------------------------------------------




(F)    so long as any Revolving Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend, or increase any Letter of Credit, in each
case, to the extent (x) the Defaulting Lender's Pro Rata Share of such Letter of
Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Issuing Bank has not otherwise entered into arrangements reasonably satisfactory
to the Issuing Bank and Borrower to eliminate the Issuing Bank's risk with
respect to the Defaulting Lender's participation in Letters of Credit; and
(G)    Agent may release any cash collateral provided by Borrower pursuant to
this Section 2.3(g)(ii) to the Issuing Bank and the Issuing Bank may apply any
such cash collateral to the payment of such Defaulting Lender's Pro Rata Share
of any Letter of Credit Disbursement that is not reimbursed by Borrower pursuant
to Section 2.11(d).
(h)    Independent Obligations. All Revolving Loans (other than Extraordinary
Advances) and the Term Loan shall be made by the applicable Lenders
contemporaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Revolving Loan or portion of the Term Loan
(or other extension of credit) hereunder, nor shall any Commitment of any Lender
be increased or decreased as a result of any failure by any other Lender to
perform its obligations hereunder, and (ii) no failure by any Lender to perform
its obligations hereunder shall excuse any other Lender from its obligations
hereunder.
2.4.    Payments; Reductions of Commitments; Prepayments.
(a)    Payments by Borrower.
(i)    Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent's Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein. Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
(ii)    Unless Agent receives notice from Borrower prior to the date on which
any payment is due to the Lenders that Borrower will not make such payment in
full as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.
(b)    Apportionment and Application.
(iii)    So long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
principal and interest payments received by Agent shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) and all payments of fees and
expenses received by Agent (other than fees or expenses that are for Agent's
separate account or for the separate account of Issuing Bank) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee



-11-

--------------------------------------------------------------------------------




or expense relates. Subject to Section 2.4(b)(iv), Section 2.4(d), and
Section 2.4(e), all payments to be made hereunder by Borrower shall be remitted
to Agent and all such payments, and all proceeds of Collateral received by
Agent, shall be applied, so long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, to reduce the balance of the Revolving Loans outstanding and,
thereafter, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law, and shall not be applied to the
Term Loan for so long as the Priority Obligations have not been paid in full.
(iv)    At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
(B)    second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,
(C)    third, to pay interest due in respect of all Protective Advances until
paid in full,
(D)    fourth, to pay the principal of all Protective Advances until paid in
full,
(E)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Revolving Lenders
under the Loan Documents, until paid in full,
(F)    sixth, ratably, to pay any fees or premiums then due to any of the
Revolving Lenders under the Loan Documents until paid in full,
(G)    seventh, ratably, to pay interest accrued in respect of the Revolving
Loans (other than Protective Advances) until paid in full,
(H)    eighth,
i.    ratably, to pay the principal of all Revolving Loans until paid in full,
ii.    to Agent, to be held by Agent, for the benefit of Issuing Bank (and for
the ratable benefit of each of the Revolving Lenders that have an obligation to
pay to Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof),



-12-

--------------------------------------------------------------------------------




iii.    ratably, up to the amount (after taking into account any amounts
previously paid pursuant to this clause iii. during the continuation of the
applicable Application Event) of the most recently established Reserve in
respect of Bank Product Obligations to (y) the Bank Product Providers based upon
amounts then certified by the applicable Bank Product Provider to Agent (in form
and substance satisfactory to Agent) to be due and payable to such Bank Product
Providers on account of Bank Product Obligations, and (z) with any balance to be
paid to Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof,
(I)    ninth, to pay any other Priority Obligations other than Obligations owed
to Defaulting Lenders, until paid in full,
(J)    tenth, ratably to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any Term Lender under the
Loan Documents, until paid in full,
(K)    eleventh, ratably to pay any fees or premiums then due to any Term Lender
under the Loan Documents until paid in full,
(L)    twelfth, ratably to pay interest due in respect of the Term Loan until
paid in full,
(M)    thirteenth, ratably to pay the outstanding principal balance of the Term
Loan until the Term Loan is paid in full,
(N)    fourteenth, ratably to pay any Obligations owed to Defaulting Lenders;
and
(O)    fifteenth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
(v)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
(vi)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document, other than any prepayment of the Term Loan prior to
payment in full of the Priority Obligations, except as otherwise provided in
Section 2.4(d) below.
(vii)    [Reserved.]



-13-

--------------------------------------------------------------------------------




(viii)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
(c)    For purposes of Section 2.4(b)(ii), "paid in full" of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(d)    Optional Prepayments. Borrower may prepay the principal of any Revolving
Loan at any time in whole or in part, without premium or penalty, subject to
Borrower's obligation to pay any applicable Funding Losses pursuant to
Section 2.12(b)(ii) hereof. Borrower shall not be entitled to prepay the
principal of the Term Loan until after the Priority Obligations have been paid
in full, except that, with the prior written consent of Required Lenders,
Borrower shall be entitled to prepay the Term Loan, in part or in whole, from
time to time after the first anniversary of the Closing Date, upon at least ten
(10) days' prior written notice thereof, with the proceeds of Special Equity
Contributions, so long as no Event of Default is in existence at the time of
such payment or would be caused thereby, subject to Borrower's obligation to pay
any applicable Funding Losses pursuant to Section 2.12(b)(ii) and any applicable
Prepayment Premium pursuant to Section 2.10(d). After the Priority Obligations
have been paid in full, Borrower shall be entitled to prepay the principal of
the Term Loan at any time after the first anniversary of the Closing Date, in
whole or in part, by providing to Agent at least 10 days' prior written notice
thereof, in minimum amounts of $100,000 and even multiples of $100,000 in excess
thereof, subject to Borrower's obligation to pay any applicable Funding Losses
pursuant to Section 2.12(b)(ii) and any applicable Prepayment Premium pursuant
to Section 2.10(d).
(e)    Mandatory Prepayments.
(i)    Borrowing Base. In the event that the Revolver Usage exceeds the lesser
of the Borrowing Base minus the outstanding principal balance of the Term Loan
and the Maximum Amount minus the outstanding principal balance of the Term Loan,
or the Revolving Loans and the Letter of Credit Usage exceed any sublimit for
any component of the Borrowing Base, or the aggregate amount of the outstanding
Letter of Credit Usage, exceeds the sublimit for Letters of Credit set forth in
Section 2.11(b), such event shall not limit, waive or otherwise affect any
rights of Agent or Revolving Lenders in such circumstances or on any future
occasions and Borrower shall, upon demand by Agent or Required Lenders, which
may be made at any time or from time to time, immediately repay to Agent the
entire amount of any such excess(es) for which payment is demanded.
(ii)    Dispositions. Within 1 Business Day of the date of receipt by Parent or
any of its Subsidiaries of the Net Cash Proceeds of any voluntary or involuntary
sale or disposition by Parent or any of its Subsidiaries of assets (including
Required Dispositions, casualty losses and condemnations but excluding sales or
dispositions which qualify as Permitted Dispositions under clauses (b), (e),
(f), (g), (h), (i), (n), (o) or (p) of the definition of Permitted
Dispositions), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 100% of
such Net Cash Proceeds (including condemnation awards and payments in lieu
thereof) received by such Person in connection with such sales or dispositions;
provided that, with respect to any such sale or disposition resulting from a
casualty loss or condemnation, so long as (A) no Default or



-14-

--------------------------------------------------------------------------------




Event of Default shall have occurred and is continuing or would result
therefrom, (B) Borrower shall have given Agent prior written notice of
Borrower's intention to apply such monies to the costs of replacement of the
properties or assets that are the subject of such sale or disposition or the
cost of purchase or construction of other assets useful in the business of
Parent or its Subsidiaries, (C) the monies are held in a Deposit Account in
which Agent has a perfected first-priority Lien, and (D) Parent or its
Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 180 days after the initial receipt of such monies, then the
Loan Party whose assets were the subject of such sale or disposition resulting
from a casualty loss or condemnation shall have the option to apply such monies
to the costs of replacement of the assets that are the subject of such sale or
disposition or the costs of purchase or construction of other assets useful in
the business of such Loan Party unless and to the extent that such applicable
period shall have expired without such replacement, purchase, or construction
being made or completed, in which case, any amounts remaining in the Deposit
Account referred to in clause (C) above shall be paid to Agent and applied in
accordance with Section 2.4(f)(ii). Nothing contained in this Section 2.4(e)(ii)
shall permit Parent or any of its Subsidiaries to sell or otherwise dispose of
any assets other than in accordance with Section 6.4.
(iii)    Extraordinary Receipts. Within 1 Business Day of the date of receipt by
Parent or any of its Subsidiaries of any Extraordinary Receipts, Borrower shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 100% of such Extraordinary Receipts,
net of any reasonable expenses incurred in collecting such Extraordinary
Receipts.
(iv)    Excess Cash Flow. Within 10 days of delivery to Agent of audited annual
financial statements pursuant to Section 5.1, commencing with the delivery to
Agent of the financial statements for Borrower's fiscal year ended December 31,
2013 or, if such financial statements are not delivered to Agent on the date
such statements are required to be delivered pursuant to Section 5.1, within 10
days after the date such statements were required to be delivered to Agent
pursuant to Section 5.1, Borrower shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f)(ii) in an amount equal to
60% of the Excess Cash Flow of Borrower and its Subsidiaries for such fiscal
year.
(v)    Proceeds of Collateral. At all times, Agent shall have dominion over all
amounts received by Borrower or any other Loan Party as proceeds of Collateral,
pursuant to the cash management system described in Section 5.17. All proceeds
of Collateral received by Agent shall be applied to the principal amount of the
Obligations in accordance with Section 2.4(f)(i) in an amount equal to 100% of
such proceeds.
(vi)    Change of Control. On the date of any Change of Control, Borrower shall
prepay the outstanding principal amount of the Obligations in full, in
accordance with Section 2.4(f)(ii).
(vii)    Proceeds of Indebtedness. Within 1 Business Day of the date of receipt
by Parent or any of its Subsidiaries of the proceeds of any Indebtedness other
than Permitted Indebtedness, Borrower shall prepay the outstanding principal
amount of the Obligations in accordance with Section 2.4(f)(ii) in an amount
equal to 100% of such proceeds.
(viii)    Proceeds of Equity. Within 1 Business Day of the date of receipt by
Parent or any of its Subsidiaries of the proceeds of any equity contribution or
equity issuance, other than a Special Equity Contribution or a Special Interest
Equity Contribution, Borrower shall prepay the outstanding principal amount of
the Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 100%
of such proceeds.



-15-

--------------------------------------------------------------------------------




(f)    Application of Payments.
(iii)    Each prepayment pursuant to Section 2.4(e)(i) or 2.4(e)(v) shall,
(A) so long as no Application Event shall have occurred and be continuing, be
applied, first, to the outstanding principal amount of the Revolving Loans until
paid in full, and second, to cash collateralize the Letters of Credit in an
amount equal to 105% of the then outstanding Letter of Credit Usage, and such
prepayments shall not reduce the Maximum Amount or the Revolving Loan
Commitments and (B) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(ii).
(iv)    Each prepayment pursuant to Section 2.4(e)(ii), 2.4(e)(iii), 2.4(e)(iv),
2.4(e)(vi), 2.4(e)(vii) or 2.4(e)(viii), or, if an Application Event shall have
occurred and be continuing, Section 2.4(e)(i) or 2.4(e)(v), shall be applied,
first, to the outstanding principal amount of the Revolving Loans (with a
corresponding permanent reduction in the Maximum Amount and the Revolving Loan
Commitments (on a pro rata basis)), until paid in full, second, to cash
collateralize the Letters of Credit in an amount equal to 105% of the then
outstanding Letter of Credit Usage (with a corresponding permanent reduction in
the Maximum Amount and the Revolving Loan Commitments (on a pro rata basis)),
third, to pay any other outstanding Priority Obligations until such Priority
Obligations have been paid in full, and fourth, to pay the Term Loan and the
other outstanding Term Obligations; provided, that any Term Lender shall be
entitled to refuse to accept any mandatory prepayment under this Section
2.4(f)(ii), in which case such amounts shall be paid to Borrower. Any prepayment
under this Section 2.4(f)(ii) that is applied to the Term Loan shall be
accompanied by any applicable Prepayment Premium pursuant to Section 2.10(d).
2.5.    Promise to Pay.
(a)    Borrower agrees to pay the Lender Group Expenses on the earlier of
(i) the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred or (ii) the date on which demand therefor is
made by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)). Borrower promises to pay (A) all of the
Priority Obligations (including principal, interest, premiums, if any, fees,
costs, and expenses (including applicable Lender Group Expenses)) in full on the
Revolving Loan Maturity Date or, if earlier, on the date on which the Priority
Obligations (other than the Bank Product Obligations) become due and payable
pursuant to the terms of this Agreement and (B) all of the Term Obligations
(including principal, interest, premiums, if any, fees, costs and expenses
(including applicable Lender Group Expenses)) in full on the Term Loan Maturity
Date or, if earlier, on the date on which the Term Obligations become due and
payable pursuant to the terms of this Agreement (but only if the Priority
Obligations have been previously paid in full). Borrower agrees that its
obligations contained in the first sentence of this Section 2.5 shall survive
payment or satisfaction in full of all other Obligations.
(b)    Any Lender may request that any portion of its Commitments or the Loans
made by it be evidenced by one or more promissory notes. In such event, Borrower
shall execute and deliver to such Lender the requested promissory notes payable
to the order of such Lender in a form furnished by Agent and reasonably
satisfactory to Borrower. Thereafter, the portion of the Commitments and Loans
evidenced by such promissory notes and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.



-16-

--------------------------------------------------------------------------------




2.6.    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
(a)    Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account or are otherwise owing by Borrower pursuant to the terms hereof shall
bear interest as follows:
(v)    for a LIBOR Rate Loan, at a per annum rate equal to the LIBOR Rate plus
the LIBOR Rate Margin,
(vi)    for Base Rate Loans, at a per annum rate equal to the Base Rate plus the
Base Rate Margin, and
(vii)    for the Term Loan, at a per annum rate equal to the Term Loan LIBOR
Rate plus the Term Loan LIBOR Margin.
(b)    Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit
of the Revolving Lenders), a Letter of Credit fee (the "Letter of Credit Fee")
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the LIBOR Rate Margin times the undrawn amount of all
outstanding Letters of Credit.
(c)    Default Rate. Upon the occurrence and during the continuation of an Event
of Default and at the written election of Agent or the Required Lenders, (i) all
Obligations (except for undrawn Letters of Credit) shall bear interest at a per
annum rate equal to 2 percentage points above the per annum rate otherwise
applicable thereunder to such Obligations, and (ii) the Letter of Credit Fee
shall be increased to 2 percentage points above the per annum rate otherwise
applicable hereunder.
(d)    Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest, all Letter of Credit Fees
and all other fees payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first day of each month and
(ii) all costs and expenses payable hereunder or under any of the other Loan
Documents, and all Lender Group Expenses shall be due and payable on the earlier
of (x) the first day of the month following the date on which the applicable
costs, expenses, or Lender Group Expenses were first incurred or (y) the date on
which demand therefor is made by Agent (it being acknowledged and agreed that
any charging of such costs, expenses or Lender Group Expenses to the Loan
Account pursuant to the provisions of the following sentence shall be deemed to
constitute a demand for payment thereof for the purposes of this subclause (y)).
Borrower hereby authorizes Agent, from time to time without prior notice to
Borrower, to charge to the Loan Account (A) on the first day of each month, all
interest accrued during the prior month on the Revolving Loans or the Term Loan
hereunder, (B) on the first day of each month, all Letter of Credit Fees accrued
or chargeable hereunder during the prior month, (C) as and when incurred or
accrued, all fees and costs provided for in Section 2.10 (a) or (c), (D) on the
first day of each month, the Unused Line Fee accrued during the prior month
pursuant to Section 2.10(b), (E) as and when due and payable, all other fees
payable hereunder or under any of the other Loan Documents, (F) as and when
incurred or accrued, the fronting fees and all commissions, other fees, charges
and expenses provided for in Section 2.11(k), (G) as and when incurred or
accrued, all other Lender Group Expenses, and (H) as and when due and payable
all other payment obligations payable under any Loan Document or any Bank
Product Agreement (including any amounts due and payable to the Bank Product
Providers in respect of Bank Products); provided, that if an Application Event
exists while any Priority Obligations are still outstanding, Agent shall not
charge the Loan Account for any Term Obligations. All amounts (including
interest, fees, costs, expenses, Lender Group Expenses, or other



-17-

--------------------------------------------------------------------------------




amounts payable hereunder or under any other Loan Document or under any Bank
Product Agreement) charged to the Loan Account shall thereupon constitute
Revolving Loans hereunder, shall constitute Priority Obligations hereunder, and
shall initially accrue interest at the rate then applicable to Revolving Loans
that are Base Rate Loans (unless and until converted into LIBOR Rate Loans in
accordance with the terms of this Agreement).
(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.
(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum amount as is allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.
2.7.    Crediting Payments. The receipt of any payment item by Agent shall not
be required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent's Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrower shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent's Account on a Business Day on or before 1:30 p.m. If any payment item is
received into Agent's Account on a non-Business Day or after 1:30 p.m. on a
Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.
2.8.    Designated Account. Agent is authorized to make the Revolving Loans,
Initial Term Lender is authorized to make the Term Loan, and Issuing Bank is
authorized to issue the Letters of Credit, under this Agreement based upon
telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrower agrees to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the Term
Loan made by Initial Term Lender hereunder or any Revolving Loans requested by
Borrower and made by Agent or the Revolving Lenders hereunder. Unless otherwise
agreed by Agent and Borrower, any Revolving Loan requested by Borrower and made
by Agent or the Revolving Lenders hereunder shall be made to the Designated
Account.
2.9.    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the "Loan Account") on
which Borrower will be charged with the Term Loan, all Revolving Loans
(including Extraordinary Advances) made by Agent or the Revolving Lenders to
Borrower or for Borrower's account, the Letters of Credit issued or arranged by
Issuing Bank for Borrower's account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses. In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrower
or for Borrower's account. Agent shall make available to Borrower monthly
statements



-18-

--------------------------------------------------------------------------------




regarding the Loan Account, including the principal amount of the Term Loan, the
Revolving Loans, interest accrued hereunder, fees accrued or charged hereunder
or under the other Loan Documents, and a summary itemization of all charges and
expenses constituting Lender Group Expenses accrued hereunder or under the other
Loan Documents, and each such statement, absent manifest error or omission,
shall be conclusively presumed to be correct and accurate and constitute an
account stated between Borrower and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrower, Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.
2.10.    Fees.
(a)    Agent Fees. Borrower shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.
(b)    Unused Line Fee. Borrower shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the "Unused Line Fee") in an amount
equal to 0.375% per annum times the result of (i) the aggregate amount of the
Revolving Loan Commitments, less (ii) the average amount of the Revolver Usage
during the immediately preceding month (or portion thereof), which Unused Line
Fee shall be due and payable on the first day of each month from and after the
Closing Date up to the first day of the month prior to the date on which the
Priority Obligations are paid in full and on the date on which the Priority
Obligations are paid in full.
(c)    Field Examination and Other Fees. Borrower shall pay to Agent field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
out-of-pocket expenses (including travel, meals, and lodging) for each field
examination of Borrower performed by personnel employed by Agent, and (ii) the
fees or charges paid or incurred by Agent (but, in any event, no less than a
charge of $1,000 per day, per Person, plus out-of-pocket expenses (including
travel, meals, and lodging)) if it elects to employ the services of one or more
third Persons to perform field examinations of Borrower or its Subsidiaries, to
establish electronic collateral reporting systems, or to appraise the
Collateral, or any portion thereof; provided, that so long as no Event of
Default shall have occurred and be continuing, Borrower shall not be obligated
to reimburse Agent for more than 3 field examinations during any 12 month
period, or more than 3 appraisals of Equipment or Equipment For Lease during any
12 month period, of which one such appraisal shall be a written desk-top
appraisal. All appraisals shall be reasonably acceptable to Agent in form, scope
and methodology, as well as assumptions and other terms, shall be addressed to
Agent and shall expressly permit Agent to rely thereon.
(d)    Term Loan Prepayment Premium. Borrower agrees to pay to Agent, for the
account of each Term Lender on a pro rata basis that holds a portion of the Term
Loan, upon a prepayment (including, without limitation, any voluntary or
mandatory prepayments pursuant to Section 2.04, upon acceleration or otherwise)
of all or a portion of such Term Loan of such Term Lender, the Prepayment
Premium on the amount so prepaid.
2.11.    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of Borrower made in accordance herewith, and prior to the Revolving Loan
Maturity Date, Issuing Bank agrees to issue a requested Letter of Credit for the
account of Borrower. By submitting a request to Issuing Bank for the issuance of
a Letter of Credit, Borrower shall be deemed to have requested that Issuing Bank
issue the requested Letter of Credit. Each request for the issuance of a Letter
of Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be irrevocable and shall be made in writing by an Authorized
Person and delivered to Issuing Bank via telefacsimile



-19-

--------------------------------------------------------------------------------




or other electronic method of transmission reasonably acceptable to Issuing Bank
and reasonably in advance of the requested date of issuance, amendment, renewal,
or extension. Each such request shall be in form and substance reasonably
satisfactory to Issuing Bank and (i) shall specify (A) the amount of such Letter
of Credit, (B) the date of issuance, amendment, renewal, or extension of such
Letter of Credit, (C) the proposed expiration date of such Letter of Credit,
(D) the name and address of the beneficiary of the Letter of Credit, and
(E) such other information (including, the conditions to drawing, and, in the
case of an amendment, renewal, or extension, identification of the Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit, and (ii) shall be accompanied by
such Issuer Documents as Agent or Issuing Bank may request or require, to the
extent that such requests or requirements are consistent with the Issuer
Documents that Issuing Bank generally requests for Letters of Credit in similar
circumstances. Bank's records of the content of any such request will be
conclusive. Anything contained herein to the contrary notwithstanding, Issuing
Bank may, but shall not be obligated to, issue a Letter of Credit that supports
the obligations of Parent or its Subsidiaries in respect of (x) a lease of real
property to the extent that the face amount of such Letter of Credit exceeds the
highest rent (including all rent-like charges) payable under such lease for a
period of one year, or (y) an employment contract to the extent that the face
amount of such Letter of Credit exceeds the highest compensation payable under
such contract for a period of one year.
(b)    Issuing Bank shall have no obligation to issue a Letter of Credit if any
of the following would result after giving effect to the requested issuance:
(i)    the Letter of Credit Usage would exceed $20,000,000, or
(ii)    the Letter of Credit Usage would exceed the Maximum Amount less the sum
of the outstanding amount of Revolving Loans at such time and the outstanding
principal amount of the Term Loan at such time, or
(iii)    the Letter of Credit Usage would exceed the Borrowing Base at such time
less the sum of the outstanding principal balance of the Revolving Loans at such
time and the outstanding principal amount of the Term Loan at such time.
(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, the Issuing Bank shall not be required
to issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender's Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) the Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrower
to eliminate the Issuing Bank's risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrower cash collateralizing such Defaulting Lender's Letter of Credit Exposure
in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall have no
obligation to issue a Letter of Credit if (A) any order, judgment, or decree of
any Governmental Authority or arbitrator shall, by its terms, purport to enjoin
or restrain Issuing Bank from issuing such Letter of Credit, or any law
applicable to Issuing Bank or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over Issuing
Bank shall prohibit or request that Issuing Bank refrain from the issuance of
letters of credit generally or such Letter of Credit in particular, (B) the
issuance of such Letter of Credit would violate one or more policies of Issuing
Bank applicable to letters of credit generally, or (C) if amounts demanded to be
paid under any Letter of Credit will or may not be in United States Dollars.
(d)    Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Bank issued



-20-

--------------------------------------------------------------------------------




any Letter of Credit; provided that (i) until Agent advises any such Issuing
Bank that the provisions of Section 3.2 are not satisfied, or (ii) unless the
aggregate amount of the Letters of Credit issued in any such week exceeds such
amount as shall be agreed by Agent and such Issuing Bank, such Issuing Bank
shall be required to so notify Agent in writing only once each week of the
Letters of Credit issued by such Issuing Bank during the immediately preceding
week as well as the daily amounts outstanding for the prior week, such notice to
be furnished on such day of the week as Agent and such Issuing Bank may agree.
Borrower and the Lender Group hereby acknowledge and agree that all Existing
Letters of Credit shall constitute Letters of Credit under this Agreement on and
after the Closing Date with the same effect as if such Existing Letters of
Credit were issued by Issuing Bank at the request of Borrower on the Closing
Date. Each Letter of Credit shall be in form and substance reasonably acceptable
to Issuing Bank, including the requirement that the amounts payable thereunder
must be payable in Dollars. If Issuing Bank makes a payment under a Letter of
Credit, Borrower shall pay to Agent an amount equal to the applicable Letter of
Credit Disbursement on the Business Day such Letter of Credit Disbursement is
made and, in the absence of such payment, the amount of the Letter of Credit
Disbursement immediately and automatically shall be deemed to be a Revolving
Loan hereunder (notwithstanding any failure to satisfy any condition precedent
set forth in Section 3) and, initially, shall bear interest at the rate then
applicable to Revolving Loans that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be a Revolving Loan hereunder, Borrower's obligation
to pay the amount of such Letter of Credit Disbursement to Issuing Bank shall be
automatically converted into an obligation to pay the resulting Revolving Loan.
Promptly following receipt by Agent of any payment from Borrower pursuant to
this paragraph, Agent shall distribute such payment to Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.11(e) to
reimburse Issuing Bank, then to such Revolving Lenders and Issuing Bank as their
interests may appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrower had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender's Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender's Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrower on the date due as provided in Section 2.11(d), or of any reimbursement
payment that is required to be refunded (or that Agent or Issuing Bank elects,
based upon the advice of counsel, to refund) to Borrower for any reason. Each
Revolving Lender acknowledges and agrees that its obligation to deliver to
Agent, for the account of Issuing Bank, an amount equal to its respective Pro
Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender's Pro Rata Share of a Letter of Credit Disbursement as provided
in this Section, such Revolving Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of Issuing Bank) shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.
(f)    Borrower agrees to indemnify, defend and hold harmless each member of the
Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person's respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a "Letter of
Credit Related Person") (to the



-21-

--------------------------------------------------------------------------------




fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable fees and disbursements of attorneys,
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), which may be incurred by or awarded against any Letter of Credit
Related Person (other than Taxes, which shall be governed by Section 16) (the
"Letter of Credit Indemnified Costs"), and which arise out of or in connection
with, or as a result of this Agreement, any Letter of Credit, any Issuer
Document, or any Drawing Document referred to in or related to any Letter of
Credit, or any action or proceeding arising out of any of the foregoing (whether
administrative, judicial or in connection with arbitration); in each case,
including that resulting from the Letter of Credit Related Person's own
negligence; provided, however, that such indemnity shall not be available to any
Letter of Credit Related Person claiming indemnification to the extent that such
Letter of Credit Indemnified Costs may be finally determined in a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
directly from the gross negligence or willful misconduct of the Letter of Credit
Related Person claiming indemnity. This indemnification provision shall survive
termination of this Agreement and all Letters of Credit.
(g)    The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrower that are
caused directly by Issuing Bank's gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. Issuing
Bank shall be deemed to have acted with due diligence and reasonable care if
Issuing Bank's conduct is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement. Borrower's aggregate remedies against
Issuing Bank and any Letter of Credit Related Person for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by Borrower to
Issuing Bank in respect of the honored presentation in connection with such
Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Base Rate Loans hereunder. Borrower shall take action to avoid and
mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by Borrower under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrower as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrower taken all reasonable steps to mitigate
any loss, and in case of a claim of wrongful dishonor, by specifically and
timely authorizing Issuing Bank to effect a cure.
(h)    Borrower is responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank's use or refusal to use text submitted by Borrower. Borrower is solely
responsible for the suitability of the Letter of Credit for Borrower's purposes.
With respect to any Letter of Credit containing an "automatic amendment" to
extend the expiration date of such Letter of Credit, Issuing Bank, in its sole
and absolute discretion, may give notice of nonrenewal of such Letter of Credit
and, if Borrower does not at any time want such Letter of Credit to be renewed,
Borrower will so notify Agent and Issuing Bank at least 15 calendar days before
Issuing Bank is required to notify the beneficiary of such Letter of Credit or
any advising bank of such nonrenewal pursuant to the terms of such Letter of
Credit.
(i)    Borrower's reimbursement and payment obligations under this Section 2.11
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under



-22-

--------------------------------------------------------------------------------




any and all circumstances whatsoever, provided, however, that subject to
Section 2.11(g) above, the foregoing shall not release Issuing Bank from such
liability to Borrower as may be finally determined in a final, non-appealable
judgment of a court of competent jurisdiction against Issuing Bank following
reimbursement or payment of the obligations and liabilities, including
reimbursement and other payment obligations, of Borrower to Issuing Bank arising
under, or in connection with, this Section 2.11 or any Letter of Credit.
(j)    Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrower for, and Issuing Bank's rights and remedies against
Borrower and the obligation of Borrower to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank's determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Borrower;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between the beneficiary and Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;



-23-

--------------------------------------------------------------------------------




(ix)    payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;
(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;
(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by Issuing
Bank to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
(k)    Borrower shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this
Section 2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank upon
the issuance of each Letter of Credit of 0.25% per annum of the face amount
thereof, plus (ii) any and all other customary commissions, fees and charges
then in effect imposed by, and any and all expenses incurred by, Issuing Bank,
or by any adviser, confirming institution or entity or other nominated person,
relating to Letters of Credit, at the time of issuance of any Letter of Credit
and upon the occurrence of any other activity with respect to any Letter of
Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations).
(l)    If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank
or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii)    there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit,
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrower, and Borrower shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that



-24-

--------------------------------------------------------------------------------




(A) Borrower shall not be required to provide any compensation pursuant to this
Section 2.11(l) for any such amounts incurred more than 180 days prior to the
date on which the demand for payment of such amounts is first made to Borrower,
and (B) if an event or circumstance giving rise to such amounts is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. The determination by Agent of any amount
due pursuant to this Section 2.11(l), as set forth in a certificate setting
forth the calculation thereof in reasonable detail, shall, in the absence of
manifest or demonstrable error, be final and conclusive and binding on all of
the parties hereto.
(m)    Unless otherwise expressly agreed by Issuing Bank and Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP and the UCP shall apply to
each standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.
(n)    In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.
2.12.    LIBOR Option.
(a)    Interest and Interest Payment Dates.
(iv)    In lieu of having interest on the Priority Obligations charged at the
rate based upon the Base Rate, Borrower shall have the option, subject to
Section 2.12(b) below (the "LIBOR Option") to have interest on all or a portion
of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable in arrears on the earliest of (i) the first day of each month,
(ii) the last day of the Interest Period applicable thereto, (iii) the date on
which all or any portion of the Priority Obligations are accelerated pursuant to
the terms hereof, or (iv) the date on which this Agreement is terminated
pursuant to the terms hereof. On the last day of each applicable Interest
Period, unless Borrower properly has exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder. At any time that an Event of Default has occurred and is
continuing, Borrower no longer shall have the option to request that Revolving
Loans bear interest at a rate based upon the LIBOR Rate. The parties hereto
agree that all interest periods with respect to "Eurodollar Rate Loans" under
the Third Amended Loan Agreement in existence as of the Closing Date shall be
deemed for all purposes to be Interest Periods selected under this Agreement for
a like period, commencing and ending on the same dates as the existing interest
periods.
(v)    All Term Obligations shall be charged at a rate of interest based on the
Term Loan LIBOR Rate for a Term Loan Interest Period of 3 months. On the last
day of each applicable Term Loan Interest Period, the Term Loan will
automatically be continued for another Term Loan Interest Period of 3 months,
commencing on the date upon which the prior Term Loan Interest Period expired.
Interest on the Term Loan shall be payable in arrears on the earliest of (i) the
first day of each month, (ii) the last day of the Term Loan Interest Period
applicable thereto, (iii) the date on which all or any portion of the Term
Obligations are accelerated pursuant to the terms hereof, (iv) the date on which
this Agreement is terminated pursuant to the terms hereof or (v) the Term Loan
Maturity Date. The Term Loan will not at any time bear interest at a rate based
on the LIBOR Rate or, except as provided in Section 2.12(d)(ii), the Base Rate.



-25-

--------------------------------------------------------------------------------




(b)    LIBOR Election.
(i)    Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option with
respect to a portion of the Revolving Loans by notifying Agent prior to 11:00
a.m. at least 1 Business Day prior to the commencement of the proposed Interest
Period (the "LIBOR Deadline"). Notice of Borrower's election of the LIBOR Option
for a permitted portion of the Revolving Loans and an Interest Period pursuant
to this Section shall be made by delivery to Agent of a LIBOR Notice received by
Agent before the LIBOR Deadline, or by telephonic notice received by Agent
before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. on the same day). Promptly upon its
receipt of each such LIBOR Notice, Agent shall provide a copy thereof to each of
the affected Revolving Lenders.
(ii)    Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan and each Term Loan, Borrower shall
indemnify, defend, and hold Agent and the Lenders harmless against any loss,
cost, or expense actually incurred by Agent or any Lender as a result of (A) the
payment of any principal of any LIBOR Rate Loan or Term Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (B) the conversion of any LIBOR Rate Loan other than on the
last day of the Interest Period applicable thereto, or (C) the failure to
borrow, convert, continue or prepay any LIBOR Rate Loan or Term Loan on the date
specified in any LIBOR Notice delivered pursuant hereto (such losses, costs, or
expenses, "Funding Losses"). A certificate of Agent or a Lender delivered to
Borrower setting forth in reasonable detail any amount or amounts that Agent or
such Lender is entitled to receive pursuant to this Section 2.12 shall be
conclusive absent manifest error. Borrower shall pay such amount to Agent or the
Lender, as applicable, within 30 days of the date of its receipt of such
certificate.
(iii)    Unless Agent, in its sole discretion, agrees otherwise, Borrower shall
have not more than 6 LIBOR Rate Loans in effect at any given time. Borrower only
may exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$5,000,000 or an integral multiple of $1,000,000 in excess thereof.
(c)    Conversion. Borrower may convert LIBOR Rate Loans (but not the Term Loan)
to Base Rate Loans at any time; provided, that in the event that LIBOR Rate
Loans are converted or LIBOR Rate Loans or the Term Loan are prepaid on any date
that is not the last day of the Interest Period or Term Loan Interest Period, as
applicable, applicable thereto, including as a result of any prepayment through
the required application by Agent of any payments or proceeds of Collateral in
accordance with Section 2.4(b) or for any other reason, including early
termination of the term of this Agreement or acceleration of all or any portion
of the Obligations pursuant to the terms hereof, Borrower shall indemnify,
defend, and hold Agent and the Lenders and their Participants harmless against
any and all Funding Losses in accordance with Section 2.12 (b)(ii).
(d)    Special Provisions Applicable to LIBOR Rate and Term Loan LIBOR Rate.
(i)    The LIBOR Rate and the Term Loan LIBOR Rate may each be adjusted by Agent
with respect to any Lender on a prospective basis to take into account any
additional or increased costs to such Lender of maintaining or obtaining any
eurodollar deposits or increased costs, in each case, due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period or Term Loan Interest Period, including any Changes in Law
(including any changes in Tax laws (except changes of general applicability in
corporate income Tax laws)) and changes in the reserve requirements imposed by
the Board of Governors, which additional or increased costs would increase the
cost of funding or maintaining loans bearing interest at the LIBOR Rate or the
Term Loan



-26-

--------------------------------------------------------------------------------




LIBOR Rate, as applicable. In any such event, the affected Lender shall give
Borrower and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrower may, by notice to such affected
Lender (A) require such Lender to furnish to Borrower a statement setting forth
in reasonable detail the basis for adjusting such LIBOR Rate or Term Loan LIBOR
Rate, as applicable, and the method for determining the amount of such
adjustment, or (B) repay the LIBOR Rate Loans or the Term Loan, as applicable,
of such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.12(b)(ii)).
(ii)    In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or the Term Loan at the Term Loan LIBOR Rate, as applicable, or
to continue such funding or maintaining, or to determine or charge interest
rates at the LIBOR Rate or Term Loan LIBOR Rate, as applicable, such Lender
shall give notice of such changed circumstances to Agent and Borrower and Agent
promptly shall transmit the notice to each other Lender and (x) in the case of
any LIBOR Rate Loans of such Lender that are outstanding, the date specified in
such Lender's notice shall be deemed to be the last day of the Interest Period
of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
(y) the Term Loan will bear interest at a rate per annum equal to Base Rate plus
10.5% (plus applicable interest, if any, accruing pursuant to Section 2.6(c))
and (z) Borrower shall not be entitled to elect the LIBOR Option and the Term
Loan will not bear interest at the Term Loan LIBOR Rate, in each case, until
such Lender determines that it would no longer be unlawful or impractical to do
so.
(e)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate or the Term Loan LIBOR Rate.
2.13.    Capital Requirements.
(a)    If, after the date hereof, Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital or reserve requirements for banks or
bank holding companies, or (ii) compliance by Issuing Bank or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on Issuing
Bank's, such Lender's, or such holding companies' capital as a consequence of
Issuing Bank's or such Lender's commitments hereunder to a level below that
which Issuing Bank, such Lender, or such holding companies could have achieved
but for such Change in Law or compliance (taking into consideration Issuing
Bank's, such Lender's, or such holding companies' then existing policies with
respect to capital adequacy and assuming the full utilization of such entity's
capital) by any amount deemed by Issuing Bank or such Lender to be material,
then Issuing Bank or such Lender may notify Borrower and Agent thereof.
Following receipt of such notice, Borrower agrees to pay Issuing Bank or such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by
Issuing Bank or such Lender of a statement in the amount and setting forth in
reasonable detail Issuing Bank's or such Lender's calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount,
Issuing Bank or such Lender may use any reasonable averaging and attribution
methods. Failure or delay on the part of Issuing Bank or any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of Issuing
Bank's or such Lender's right to demand such compensation; provided that
Borrower shall not be required to compensate Issuing Bank or a Lender pursuant
to this Section for any reductions in return incurred more than 180 days prior
to the date that Issuing Bank or such Lender notifies Borrower of such Change in
Law giving rise to such reductions and of



-27-

--------------------------------------------------------------------------------




such Lender's intention to claim compensation therefor; provided further that if
such claim arises by reason of the Change in Law that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(b)    If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under
Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an "Affected Lender"), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.11(l), Section 2.12(d)(i) or
Section 2.13(a), as applicable, or would eliminate the illegality or
impracticality of funding or maintaining LIBOR Rate Loans or the Term Loan at
the Term Loan LIBOR Rate, as applicable, and (ii) in the reasonable judgment of
such Affected Lender, such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it. Borrower agrees to pay all reasonable out-of-pocket costs
and expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrower's
obligation to pay any future amounts to such Affected Lender pursuant to
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or to
enable Borrower to obtain LIBOR Rate Loans or the Term Loan at the Term Loan
LIBOR Rate, as applicable, then Borrower (without prejudice to any amounts then
due to such Affected Lender under Section 2.11(l), Section 2.12(d)(i) or
Section 2.13(a), as applicable) may, unless prior to the effective date of any
such assignment the Affected Lender withdraws its request for such additional
amounts under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable, or indicates that it is no longer unlawful or impractical to fund or
maintain LIBOR Rate Loans or the Term Loan at the Term Loan LIBOR Rate, as
applicable, may designate a different Issuing Bank or substitute a Lender, in
each case, reasonably acceptable to Agent to purchase the Obligations owed to
such Affected Lender and such Affected Lender's Commitments hereunder (a
"Replacement Lender"), and if such Replacement Lender agrees to such purchase,
such Affected Lender shall assign to the Replacement Lender its Obligations and
Commitments, and upon such purchase by the Replacement Lender, which such
Replacement Lender shall be deemed to be "Issuing Bank" or a "Lender" (as the
case may be) for purposes of this Agreement and such Affected Lender shall cease
to be "Issuing Bank" or a "Lender" (as the case may be) for purposes of this
Agreement.
(c)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this
Section 2.13 if it shall not at the time be the general policy or practice of
Issuing Bank or such Lender (as the case may be) to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.
2.14.    Effect of Amendment and Restatement. On the Closing Date, upon the
satisfaction or waiver of the conditions set forth in Section 3 hereof, the
indebtedness, obligations and other liabilities (including, without limitation,
interest and fees accrued to the Closing Date) governed by the Third Amended
Loan Agreement (collectively, the "Prior Obligations") shall continue to be in
full force and effect, but shall be governed by the terms and conditions set
forth in this Agreement. The provisions in the Third Amended Loan Agreement
relating to security and collateral matters shall also continue to be in full
force and effect, but shall be governed by the terms and conditions set forth in
the Guaranty and Security Agreement. The provisions in the Guarantee dated as of
September 22, 2004 executed by



-28-

--------------------------------------------------------------------------------




Parent in favor of Agent shall also continue to be in full force and effect, but
shall be governed by the terms and conditions set forth in the Guaranty and
Security Agreement. The Prior Obligations, together with any and all additional
Obligations incurred by Borrower and Parent hereunder or under any of the other
Loan Documents, shall continue to be secured by all of pledges and grants of
Liens provided in connection with the Third Amended Loan Agreement and related
agreements, instruments and documents (and, on and after the Closing Date, shall
be secured by all of the pledges and grants of Liens provided in connection with
this Agreement, the Guaranty and Security Agreement and the other Loan
Documents). Each of Borrower and Parent hereby reaffirms, as of the Closing
Date, its obligations under each Financing Agreement (as defined in the Original
Loan Agreement, collectively, the "Original Financing Agreements") to which it
is party, as amended, supplemented or otherwise modified by (i) the First
Amended Loan Agreement and by the other Financing Agreements (as defined in the
First Amended Loan Agreement, collectively, the "First Amended Financing
Agreements"), (ii) the Second Amended Loan Agreement and by the other Financing
Agreements (as defined in the Second Amended Loan Agreement; collectively the
"Second Amended Financing Agreements"), (iii) the Third Amended Loan Agreement
and by the other Loan Documents (as defined in the Third Amended Loan Agreement;
collectively, the "Third Amended Financing Agreements") and (iv) this Agreement,
the Guaranty and Security Agreement and by the other Loan Documents delivered on
or before the Closing Date. Each of Borrower and Parent further agrees that each
such Original Financing Agreement, each such First Amended Financing Agreement,
each such Second Amended Financing Agreement and each such Third Amended
Financing Agreement shall remain in full force and effect following the
execution and delivery of this Agreement and the occurrence of the Closing Date,
and that all references to the "Loan and Security Agreement" in such Original
Financing Agreements, First Amended Financing Agreements, Second Amended
Financing Agreements or Third Amended Financing Agreements shall thereafter be
deemed to refer to this Agreement and/or the Guaranty and Security Agreement, as
the context requires. The execution and delivery of this Agreement and the
certain Reaffirmation of Loan Documents of even date herewith, and the
occurrence of the Closing Date, shall constitute an amendment, replacement and
restatement, but not a novation or repayment, of the Prior Obligations, which
Prior Obligations shall continue in full force and effect and shall be governed
by the terms of this Agreement on and after the Closing Date.
3.
CONDITIONS; TERM OF AGREEMENT.

3.1.    Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make the initial extensions of credit provided for hereunder,
including without limitation the obligation of Initial Term Lender to make the
Term Loan, is subject to the fulfillment, to the satisfaction of Agent and each
Lender, of each of the conditions precedent set forth on Schedule 3.1 (the
making of such initial extensions of credit by a Lender being conclusively
deemed to be its satisfaction or waiver of the conditions precedent).
3.2.    Conditions Precedent to all Extensions of Credit. The obligation of the
Initial Term Lender to make the Term Loan or the Lender Group (or any member
thereof) to make any Revolving Loans hereunder (or to extend any other credit
hereunder) at any time shall be subject to the following conditions precedent:
(i)    the representations and warranties of Parent or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date);



-29-

--------------------------------------------------------------------------------




(j)    no law, regulation, order, judgment or decree of any Governmental
Authority with jurisdiction over the parties hereto or over the matters
contemplated by the Loan Documents shall exist, and no action, suit, litigation
or proceeding shall be pending or threatened in writing before any court or
before any arbitrator or Governmental Authority, which (i) purports to enjoin,
prohibit, restrain or otherwise materially and adversely affect (A) the making
of the Loans or the providing of the Letters of Credit, or (B) the consummation
of the transactions contemplated pursuant to the terms hereof or the other Loan
Documents or (ii) has or has a reasonable likelihood of having a Material
Adverse Effect, and
(k)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof.
3.3.    Maturity. This Agreement shall continue in full force and effect for a
term ending on the Term Loan Maturity Date.
3.4.    Effect of Maturity. On the Revolving Loan Maturity Date, all commitments
of the Lender Group to provide additional credit hereunder shall automatically
be terminated, the Revolving Loan Commitments shall automatically be terminated
and all of the Priority Obligations immediately shall become due and payable
without notice or demand and Borrower shall be required to repay all of the
Priority Obligations in full. On the Term Loan Maturity Date, all of the Term
Obligations immediately shall become due and payable without notice or demand
and Borrower shall be required to repay all of the Term Obligations in full. No
termination of the obligations of the Lender Group (other than payment in full
of all Obligations) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and Agent's
Liens in the Collateral shall continue to secure the Obligations and shall
remain in effect until all Obligations have been paid in full. When all of the
Obligations have been paid in full, Agent will, at Borrower's sole expense,
execute and deliver any termination statements, lien releases, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, Agent's Liens and all notices of security interests and liens previously
filed by Agent.
3.5.    Early Partial or Complete Termination by Borrower.
(g)    Borrower has the option, at any time upon 10 Business Days prior written
notice to Agent, to terminate the Revolving Loan Commitments hereunder by
repaying to Agent all of the Priority Obligations in full, including without
limitation any amounts then owing pursuant to Section 2.12(b)(ii).
(h)    Borrower has the option, at any time upon 10 Business Days prior written
notice to Agent, but after the first anniversary of the Closing Date, to
terminate this Agreement in its entirety, repay the Term Loan and terminate the
Revolving Loan Commitments hereunder, all by repaying to Agent all of the
Obligations in full, including without limitation any Prepayment Premium then
owing pursuant to Section 2.10(d) and any amounts then owing pursuant to Section
2.12(b)(ii).
(i)    The foregoing clauses (a) and (b) notwithstanding, (i) Borrower may
rescind termination notices relative to proposed payments in full of the
Priority Obligations or the Obligations with the proceeds of third party
Indebtedness if the closing for such issuance or incurrence does not happen on
or before the date of the proposed termination (in which case, a new notice
shall be required to be sent in connection with any subsequent termination), and
(ii) Borrower may extend the date of termination at any time with the consent of
Agent (which consent shall not be unreasonably withheld or delayed).



-30-

--------------------------------------------------------------------------------




4.
REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each of Parent
and Borrower makes the following representations and warranties to the Lender
Group which shall be true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Revolving Loan (or other extension of credit) made
thereafter, as though made on and as of the date of such Revolving Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement:
4.1.    Due Organization and Qualification; Subsidiaries.
(l)    Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.
(m)    Set forth on Schedule 4.1(b) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Equity
Interests of Borrower, by class, and, as of the Closing Date, a description of
the number of shares of each such class that are issued and outstanding.
Borrower is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its Equity Interests or
any security convertible into or exchangeable for any of its Equity Interests.
(n)    Set forth on Schedule 4.1(c) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties' direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Parent. All of the outstanding Equity Interests
of each such Subsidiary has been validly issued and is fully paid and
non-assessable.
(o)    Except as set forth on Schedule 4.1(d), there are no subscriptions,
options, warrants, or calls relating to any shares of Borrower's or its
Subsidiaries' Equity Interests, including any right of conversion or exchange
under any outstanding security or other instrument.
4.2.    Due Authorization; No Conflict.
(g)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.



-31-

--------------------------------------------------------------------------------




(h)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
4.3.    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.
4.4.    Binding Obligations; Perfected Liens.
(j)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.
(k)    Agent's Liens are validly created, perfected (other than (i) in respect
of motor vehicles that are subject to a certificate of title, (ii) money, (iii)
letter-of-credit rights (other than supporting obligations), (iv) commercial
tort claims (other than those that, by the terms of the Guaranty and Security
Agreement, are required to be perfected), and (v) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by Section
7(k)(iv) of the Guaranty and Security Agreement, and subject only to the filing
of financing statements, the recordation of any intellectual property security
agreements, and the recordation of any Mortgages, in each case, in the
appropriate filing offices), and first priority Liens, subject only to Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens,
or the interests of lessors under Capital Leases.
4.5.    Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.



-32-

--------------------------------------------------------------------------------




4.6.    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of Borrower, after due inquiry, threatened in writing against a Loan Party or
any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.
(b)    Schedule 4.6 sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $100,000, that, as of the Closing Date, is pending or, to the
knowledge of Borrower, after due inquiry, threatened against a Loan Party or any
of its Subsidiaries, of (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the procedural status, as of the Closing Date, with respect
to such actions, suits, or proceedings, and (iv) whether any liability of the
Loan Parties' and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.
4.7.    Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is
in violation of any applicable laws, rules, regulations, executive orders, or
codes (including Environmental Laws) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or (b) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
4.8.    No Material Adverse Effect. All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Borrower
to Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties' and their Subsidiaries' consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since
December 31, 2013, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect with respect
to the Loan Parties and their Subsidiaries.
4.9.    Solvency.
(o)    Each Loan Party is Solvent.
(p)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
4.10.    Employee Benefits.
(f)    Except as set forth on Schedule 4.10, no Loan Party, none of its
Subsidiaries, nor any of their respective ERISA Affiliates maintains or
contributes to any Benefit Plan.
(g)    Each Loan Party and each of the ERISA Affiliates has complied in all
material respects with ERISA, the IRC and all applicable laws regarding each
Employee Benefit Plan.



-33-

--------------------------------------------------------------------------------




(h)    Each Employee Benefit Plan is, and has been, maintained in substantial
compliance with ERISA, the IRC, all applicable laws and the terms of each such
Employee Benefit Plan.
(i)    Each Employee Benefit Plan that is intended to qualify under
Section 401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service or an application for such letter is currently being
processed by the Internal Revenue Service. To the best knowledge of each Loan
Party and the ERISA Affiliates after due inquiry, nothing has occurred which
would prevent, or cause the loss of, such qualification.
(j)    No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party or ERISA Affiliate has been incurred
or is expected by any Loan Party or ERISA Affiliate to be incurred with respect
to any Pension Plan.
(k)    No Notification Event exists or has occurred in the past six (6) years.
(l)    No Loan Party or ERISA Affiliate sponsors, maintains, or contributes to
any Employee Benefit Plan, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities that may not
be terminated by any Loan Party or ERISA Affiliate in its sole discretion at any
time without material liability.
(m)    No Loan Party or ERISA Affiliate has provided any security under
Section 436 of the IRC.
4.11.    Environmental Condition. Except as set forth on Schedule 4.11, (a) to
Borrower's knowledge, no Loan Party's nor any of its Subsidiaries' properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, and where such violation
could be reasonably likely to have a Material Adverse Effect, (b) to Borrower's
knowledge, after due inquiry, no Loan Party's nor any of its Subsidiaries'
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, where the same could be reasonably likely to have a Material
Adverse Effect, (c) no Loan Party nor any of its Subsidiaries has received
notice that a Lien arising under any Environmental Law has attached to any
revenues or to any Real Property owned or operated by a Loan Party or its
Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
4.12.    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrower's industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrower's industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.



-34-

--------------------------------------------------------------------------------




The Projections delivered to Agent on December 31, 2013 represent, and as of the
date on which any other Projections are delivered to Agent, such additional
Projections represent, Borrower's good faith estimate, on the date such
Projections are delivered, of the Loan Parties' and their Subsidiaries' future
performance for the periods covered thereby based upon assumptions believed by
Borrower to be reasonable at the time of the delivery thereof to Agent (it being
understood that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, and no assurances can be given that such Projections will be
realized, and although reflecting Borrower's good faith estimate, projections or
forecasts based on methods and assumptions which Borrower believed to be
reasonable at the time such Projections were prepared, are not to be viewed as
facts, and that actual results during the period or periods covered by the
Projections may differ materially from projected or estimated results).
4.13.    Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the "Patriot Act"). No part of
the proceeds of the loans made hereunder will be used by any Loan Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
4.14.    Indebtedness. Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.
4.15.    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
Tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed, and all Taxes shown on such Tax
returns to be due and payable and all assessments, fees and other governmental
charges upon a Loan Party and its Subsidiaries and upon their respective assets,
income, businesses and franchises that are due and payable have been paid when
due and payable, in each case with respect to such amounts in an aggregate
amount in excess of $250,000. Each Loan Party and each of its Subsidiaries have
made adequate provision in accordance with GAAP for all Taxes not yet due and
payable. Borrower knows of no proposed Tax assessment against a Loan Party or
any of its Subsidiaries that is not being actively contested by such Loan Party
or such Subsidiary diligently, in good faith, and by appropriate proceedings;
provided such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.
4.16.    Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.
4.17.    Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a "registered investment company" or a company



-35-

--------------------------------------------------------------------------------




"controlled" by a "registered investment company" or a "principal underwriter"
of a "registered investment company" as such terms are defined in the Investment
Company Act of 1940.
4.18.    OFAC. No Loan Party nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. No proceeds of any loan made
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.
4.19.    Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrower, threatened against Parent or
its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against Parent or its Subsidiaries
which arises out of or under any collective bargaining agreement and that could
individually, or in the aggregate with all other such matters, reasonably be
expected to result in a Material Adverse Effect, (ii) no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or threatened in
writing against Parent or its Subsidiaries that could individually, or in the
aggregate with all other such matters, reasonably be expected to result in a
Material Adverse Effect, or (iii) to the knowledge of Borrower, after due
inquiry, no union representation question existing with respect to the employees
of Parent or its Subsidiaries and no union organizing activity taking place with
respect to any of the employees of Parent or its Subsidiaries. None of Parent or
its Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of Parent
and its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable legal requirements, except to the extent such violations
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. All material payments due from Parent or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Parent,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
4.20.    Parent as a Holding Company. Parent is a holding company and does not
have any material actual or contingent liabilities (other than liabilities
arising under the Loan Documents and guarantees of any Permitted Indebtedness),
own any material assets (other than the Equity Interest of Borrower) or engage
in any operations or business (other than the ownership of Borrower and its
Subsidiaries and its rights and obligations under the Loan Documents).
4.21.    Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.
4.22.    Eligible Accounts. As to each Account that is identified by Borrower as
an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of Borrower's business,
(b) owed to Borrower without any known defenses, disputes, offsets,
counterclaims, or rights of return or cancellation, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Agent-discretionary criteria) set forth in the definition of Eligible Accounts.



-36-

--------------------------------------------------------------------------------




4.23.    Eligible Equipment. As to each item that is identified by Borrower as
Eligible Equipment in a Borrowing Base Certificate submitted to Agent, such
Eligible Equipment is (a) of good quality, free from known defects, and (b) not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than any Agent-discretionary criteria) set forth in the definition of Eligible
Equipment.
4.24.    Locations of Collateral and Chief Executive Office. The tangible
Collateral of Borrower and its Subsidiaries (other than Equipment For Lease
located at a customer's location) is located only at, or in-transit between the
locations identified on Schedule 4.24 (as such Schedule may be updated pursuant
to Section 5.14). The chief executive office of Borrower and each of its
Subsidiaries is identified on Schedule 4.24 (as such Schedule may updated
pursuant to Section 5.14).
4.25.    Payable Practices. Neither Parent nor any of its Subsidiaries has made
any material change in the historical accounts payable practices from those in
effect immediately prior to the Closing Date, except in each case to the extent
the same has been approved by Agent.
4.26.    Hedge Agreements. On each date that any Hedge Agreement is executed by
any Hedge Provider, Borrower and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C.
§ 1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.
4.27.    Brokers Fees. No broker's or finder's fee or commission will be payable
with respect to this Agreement or any of the transactions contemplated hereby,
and Borrower hereby indemnifies Agent and Lenders against, and agrees that it
will hold Agent and Lenders harmless from, any claim, demand or liability for
any such broker's or finder's fees alleged to have been incurred in connection
herewith or therewith and any expenses (including reasonable fees, expenses and
disbursements of counsel) arising in connection with any such claim, demand or
liability.
4.28.    Restrictions on Subsidiaries. Except for restrictions contained in this
Agreement or any other agreement with respect to Permitted Indebtedness as in
effect on the Closing Date, there are no contractual or consensual restrictions
on Parent or any of its Subsidiaries which prohibit or otherwise restrict
(a) the transfer of cash or other assets (i) between Parent or Borrower and any
of their Subsidiaries or (ii) between any Subsidiaries of Parent or Borrower or
(b) the ability of Borrower or Parent or any of their Subsidiaries to incur the
Obligations or grant Liens to Agent or any Lender in the Collateral.
4.29.    Material Contracts. Set forth on Schedule 4.29 is a list of all
Material Contracts of each Loan Party and its Subsidiaries as of the Closing
Date. Borrower has delivered true, correct and complete copies of such Material
Contracts to Agent on or before the Closing Date. No Loan Party is in breach or
in default in any material respect of or under any Material Contract and no Loan
Party has received any notice of the intention of any other party thereto to
terminate any Material Contract.
5.
AFFIRMATIVE COVENANTS.

Each of Borrower and Parent covenants and agrees that, until termination of all
of the Commitments and payment in full of the Obligations:
5.1.    Financial Statements, Reports, Certificates. Borrower (a) will deliver
to Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 no later than the



-37-

--------------------------------------------------------------------------------




times specified therein, (b) agrees that no Subsidiary of a Loan Party will have
a fiscal year different from that of Parent, (c) agrees to maintain a system of
accounting that enables Borrower to produce financial statements in accordance
with GAAP, and (d) agrees that it will, and will cause each other Loan Party to,
(i) keep a reporting system that shows all additions, sales, claims, returns,
and allowances with respect to its and its Subsidiaries' sales, and
(ii) maintain its billing systems and practices substantially as in effect as of
the Closing Date and shall only make material modifications thereto with notice
to, and with the consent of, Agent.
5.2.    Reporting. Borrower (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 at the times specified therein, and (b) agrees to use commercially
reasonable efforts in cooperation with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on such Schedule.
5.3.    Existence. Except as otherwise permitted under Section 6.3 or
Section 6.4, Borrower will, and will cause each of its Subsidiaries and Parent
to, at all times preserve and keep in full force and effect such Person's valid
existence and good standing in its jurisdiction of organization and, except as
could not reasonably be expected to result in a Material Adverse Effect, good
standing with respect to all other jurisdictions in which it is qualified to do
business and any rights, franchises, permits, licenses, accreditations,
authorizations, or other approvals material to their businesses.
5.4.    Maintenance of Properties. Borrower will, and will cause each of its
Subsidiaries and Parent to, maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, casualty, condemnation, Required
Dispositions, and Permitted Dispositions excepted (and except where the failure
to so maintain and preserve assets could not reasonably be expected to result in
a Material Adverse Effect).
5.5.    Taxes. Borrower will, and will cause each of its Subsidiaries and Parent
to, pay in full before delinquency or before the expiration of any extension
period all material governmental assessments and Taxes imposed, levied, or
assessed against it, or any of its assets or in respect of any of its income,
businesses, or franchises, except to the extent that the validity of such
governmental assessment or Tax is the subject of a Permitted Protest.
5.6.    Insurance. Borrower will, and will cause each of its Subsidiaries and
Parent to, at Borrower's expense, maintain insurance respecting each of
Borrower's and its Subsidiaries' assets wherever located, covering liabilities,
losses or damages as are customarily are insured against by other Persons
engaged in same or similar businesses and similarly situated and located,
including, if so required, flood insurance. All such policies of insurance shall
be with financially sound and reputable insurance companies reasonably
acceptable to Agent and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and, in any event, in amount, adequacy, and scope
reasonably satisfactory to Agent (it being agreed that the insurers, amount,
adequacy, and scope of the policies of insurance of Borrower in effect as of the
Closing Date are acceptable to Agent). All property insurance policies covering
the Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as their interests may appear, in case of loss, pursuant to a standard
loss payable endorsement with a standard noncontributory "lender" or "secured
party" clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders' interest in the Collateral and to any
payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If Borrower or its Subsidiaries fail to maintain such insurance,
Agent may arrange for such insurance, but at Borrower's expense and without any
responsibility on Agent's part for obtaining the insurance, the solvency of



-38-

--------------------------------------------------------------------------------




the insurance companies, the adequacy of the coverage, or the collection of
claims. Borrower shall give Agent prompt notice of any loss exceeding $250,000
covered by its or its Subsidiaries' casualty or business interruption insurance.
Upon the occurrence and during the continuance of an Event of Default, Agent
shall have the sole right to file claims under any property and general
liability insurance policies in respect of the Collateral, to receive, receipt
and give acquittance for any payments that may be payable thereunder, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.
5.7.    Inspection.
(e)    Borrower will, and will cause each of its Subsidiaries and Parent to,
permit Agent, any Lender, and each of their respective duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided an authorized
representative of Borrower shall be allowed to be present) at such reasonable
times and intervals as Agent or any Lender, as applicable, may designate and, so
long as no Default or Event of Default has occurred and is continuing, with
reasonable prior notice to Borrower and during regular business hours.
(f)    Borrower will, and will cause each of its Subsidiaries and Parent to,
permit Agent and each of its duly authorized representatives or agents to
conduct appraisals and valuations at such reasonable times and intervals as
Agent may designate.
5.8.    Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries and Parent to, comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
5.9.    Environmental. Borrower will, and will cause each of its Subsidiaries
and Parent to,
(n)    Keep any property either owned or operated by Parent or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
(o)    Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
(p)    Promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Parent or its Subsidiaries and take any Remedial Actions required to
abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and
(q)    Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Parent or its Subsidiaries, (ii) commencement of any Environmental Action or
written notice that an Environmental Action will be filed against Parent or its
Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.



-39-

--------------------------------------------------------------------------------




5.10.    Disclosure Updates. Borrower will, promptly and in no event later than
5 Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to Agent or the Lenders contained, at
the time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.
5.11.    [Reserved.]
5.12.    Further Assurances. Borrower will, and will cause each of the other
Loan Parties to, at any time upon the reasonable request of Agent, execute or
deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents (the "Additional Documents") that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent's Liens in
all of the assets of Parent and its Subsidiaries (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal), to create and
perfect Liens in favor of Agent in any Real Property acquired by Borrower or any
other Loan Party with a fair market value in excess of $250,000 (or, if a
Default or Event of Default exists, regardless of such fair market value), and
in order to fully consummate all of the transactions contemplated hereby and
under the other Loan Documents; provided that the foregoing shall not apply to
any Subsidiary of Parent that is a CFC if providing such documents would result
in adverse Tax consequences or the costs to the Loan Parties of providing such
documents are unreasonably excessive (as determined by Agent in consultation
with Borrower) in relation to the benefits to Agent and the Lenders of the
security afforded thereby. To the maximum extent permitted by applicable law, if
Borrower or any other Loan Party refuses or fails to execute or deliver any
reasonably requested Additional Documents within a reasonable period of time
following the request to do so, Borrower and each other Loan Party hereby
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party's name and authorizes Agent to file such executed Additional Documents in
any appropriate filing office. In furtherance of, and not in limitation of, the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of Parent and its
Subsidiaries, including all of the outstanding capital Equity Interests of
Borrower and Borrower's Subsidiaries (subject to exceptions and limitations
contained in the Loan Documents with respect to CFCs).
5.13.    Lender Meetings.
(a)    Borrower shall, upon no less than 30 days advance notice by Agent or the
Required Lenders, cause its senior management to participate in a meeting of
Agent and Lenders once during each fiscal year (or at any time upon advance
notice by Agent or Required Lenders upon the occurrence and continuation of an
Event of Default), to be held at locations and at times reasonably requested by
Agent (or if applicable, Required Lenders).
(b)    Borrower shall, upon no less than 30 days advance notice by Term Lenders,
cause its senior management to participate in a meeting of Term Lenders two
times during each fiscal year (or at any time upon advance notice by any Term
Lender upon the occurrence and continuation of an Event of Default), to be held
at locations and at times reasonably requested by Term Lenders. Borrower shall
be responsible for the reasonable out-of-pockets costs incurred by Term Lenders
in attending such meetings.



-40-

--------------------------------------------------------------------------------




5.14.    Locations of Collateral and Chief Executive Office. Borrower will, and
will cause each of its Subsidiaries to, keep its tangible property (other than
Equipment For Lease located at a customer's location) and its chief executive
office only at the locations identified on Schedule 4.24; provided, that
Borrower may amend Schedule 4.24 so long as such amendment occurs by written
notice to Agent not less than 10 days prior to the date on which such property
is moved to such new location or such chief executive office is changed, and so
long as such new location is within the continental United States.
5.15.    Bank Products. The Loan Parties shall maintain their primary depository
and treasury management relationships with Wells Fargo or PNC Bank, National
Association or one or more of its Affiliates at all times during the term of the
Agreement.
5.16.    Compliance with ERISA and the IRC. In addition to and without limiting
the generality of Section 5.8, (a) comply in all material respects with
applicable provisions of ERISA and the IRC with respect to all Employee Benefit
Plans, (b) without the prior written consent of Agent and the Required Lenders,
not take any action or fail to take action the result of which could result in a
Loan Party or ERISA Affiliate incurring a material liability to the PBGC or to a
Multiemployer Plan (other than to pay contributions or premiums payable in the
ordinary course), (c) allow any facts or circumstances to exist with respect to
one or more Employee Benefit Plans that, in the aggregate, reasonably could be
expected to result in a Material Adverse Effect, (d) not participate in any
prohibited transaction that could result in other than a de minimis civil
penalty excise Tax, fiduciary liability or correction obligation under ERISA or
the IRC, (e) operate each Employee Benefit Plan in such a manner that will not
incur any material Tax liability under the IRC (including Section 4980B of the
IRC), and (e) furnish to Agent upon Agent's written request such additional
information about any Employee Benefit Plan for which any Loan Party or ERISA
Affiliate could reasonably expect to incur any material liability. With respect
to each Pension Plan (other than a Multiemployer Plan) except as could not
reasonably be expected to result in liability to the Loan Parties, the Loan
Parties and the ERISA Affiliates shall (i) satisfy in full and in a timely
manner, without incurring any late payment or underpayment charge or penalty and
without giving rise to any Lien, all of the contribution and funding
requirements of the IRC and of ERISA, and (ii) pay, or cause to be paid, to the
PBGC in a timely manner, without incurring any late payment or underpayment
charge or penalty, all premiums required pursuant to ERISA.
5.17.    Collection of Accounts. Borrower shall maintain, at its expense,
blocked accounts or lockboxes and related blocked accounts (in either case,
"Blocked Accounts"), as Agent may specify, with such banks as are acceptable to
Agent into which Borrower shall promptly deposit and direct its Account Debtors
to directly remit all payments on Accounts and all payments constituting
proceeds of Inventory, Equipment Leases or other Collateral in the identical
form in which such payments are made, whether by cash, check or other manner.
Borrower shall deliver, or cause to be delivered to Agent, a Control Agreement
duly authorized, executed and delivered by each bank where a Blocked Account is
maintained or at any time and from time to time Agent may become bank's customer
with respect to the Blocked Accounts and promptly upon Agent's request, Borrower
shall execute and deliver such agreements or documents as Agent may require in
connection therewith. Borrower has agreed that all funds in each Blocked Account
and all other funds received and collected by Agent or any Lender, whether in
respect of Accounts, as proceeds of Inventory, Equipment Leases or other
Collateral or otherwise, shall be transferred daily to Agent's Account, shall be
treated as payments to Agent and Lenders in respect of the Obligations, and
therefore shall constitute the property of Agent and Lenders to the extent of
the then outstanding Obligations. Borrower shall identify on a daily basis at
the time of transfer to Agent's Account each amount so transferred to Agent's
Account. Borrower shall cause Parent and each other Loan Party to execute and
deliver to Agent a Control Agreement establishing similar cash management
systems. Borrower and each other Loan Party and its respective directors,
employees, agents or Subsidiaries shall, acting as trustee for Agent, receive,
as the property of Agent, any monies, checks, notes, drafts or any other payment
relating to and/or proceeds of Accounts or other Collateral which come into
their possession or under their control and



-41-

--------------------------------------------------------------------------------




immediately upon receipt thereof, shall deposit or cause the same to be
deposited in the Blocked Accounts, or remit the same or cause the same to be
remitted, in kind, to Agent. In no event shall the same be commingled with
Borrower's or such Loan Party's own funds. Borrower agrees to reimburse Agent on
demand for any amounts owed or paid to any bank or other financial institution
at which a Blocked Account, or any other deposit account or investment account
is established or any other bank, financial institution or other person involved
in the transfer of funds to or from the Blocked Accounts arising out of Agent's
payments to or indemnification of such bank, financial institution or other
person. The obligation of Borrower to reimburse Agent for such amounts pursuant
to this Section 5.17 shall survive the termination of this Agreement.
5.18.    Accounts Covenants.
(a)    Borrower shall notify Agent promptly of: (i) any material delay in
Borrower's performance of any of its material obligations to any Account Debtor
or the assertion of any material claims, offsets, defenses or counterclaims by
any Account Debtor, or any material disputes with Account Debtors, or any
settlement, adjustment or compromise thereof, and (ii) all adverse information
known to Borrower or Parent relating to the financial condition of any Account
Debtor that could reasonably be expected to materially and adversely affect the
payment of any Account owing by such Account Debtor to Borrower or Parent. No
credit, discount, allowance or extension or agreement for any of the foregoing
shall be granted to any Account Debtor without Agent's consent, except in the
ordinary course of Borrower's business in accordance with practices and policies
previously disclosed in writing to Agent and except as set forth in the next
subsequent Borrowing Base Certificate. So long as no Event of Default exists or
has occurred and is continuing, Borrower shall settle, adjust or compromise any
claim, offset, counterclaim or dispute with any Account Debtor. At any time that
an Event of Default exists or has occurred and is continuing, Agent shall, at
its option, have the exclusive right to settle, adjust or compromise any claim,
offset, counterclaim or dispute with Account Debtors or grant any credits,
discounts or allowances.
(b)    With respect to each Account: (i) the amounts shown on any invoice
delivered to Agent or Borrowing Base Certificate delivered to Agent shall be
true and complete, (ii) no payments shall be made thereon except payments made
in accordance with Section 5.17, (iii) no credit, discount, allowance or
extension or agreement for any of the foregoing shall be granted to any Account
Debtor except as reported to Agent in accordance with this Agreement and except
for credits, discounts, allowances or extensions made or given in the ordinary
course of Borrower's business in accordance with practices and policies
previously disclosed to Agent, (iv) there shall be no setoffs, deductions,
contras, defenses, counterclaims or disputes existing or asserted with respect
thereto except as reported to Agent in accordance with the terms of this
Agreement, (v) none of the transactions giving rise thereto will violate any
applicable laws or regulations of any Governmental Authority, all documentation
relating thereto will be legally sufficient under such laws and regulations and
all such documentation will be legally enforceable in accordance with its terms.
(c)    Agent shall have the right at any time or times, in Agent's name or in
the name of a nominee of Agent, to verify the validity, amount or any other
matter relating to any Accounts or other Collateral, by mail, telephone,
facsimile transmission or otherwise.
5.19.    Inventory Covenants. With respect to the Inventory: (a) each of
Borrower and Parent shall at all times maintain inventory records reasonably
satisfactory to Agent, keeping correct and accurate records itemizing and
describing the kind, type, quality and quantity of Inventory, such Person's cost
therefor and daily withdrawals therefrom and additions thereto; (b) promptly
after request therefor by Agent during the existence of an Event of Default,
Borrower shall conduct a physical or cycle count of the Inventory, and promptly
following each such count shall supply Agent with a report in the form and with
such specificity as may be satisfactory to Agent concerning such count;



-42-

--------------------------------------------------------------------------------




(c) neither Borrower nor Parent shall remove any Inventory from the locations
set forth or permitted herein, without the prior written consent of Agent,
except for sales or use of Inventory in the ordinary course of its business and
except to move Inventory directly from one location set forth or permitted
herein to another such location and except for Inventory shipped from the
manufacturer thereof to Borrower which is in transit to the locations set forth
or permitted herein; (d) upon Agent's request during the existence of an Event
of Default, Borrower shall, at its expense deliver or cause to be delivered to
Agent written appraisals as to the Inventory in form, scope and methodology
acceptable to Agent and by an appraiser selected by Borrower and acceptable to
Agent, addressed to Agent and Lenders and upon which Agent and Lenders are
expressly permitted to rely; (e) Borrower shall produce, use, store and maintain
the Inventory with all reasonable care and caution and in accordance with
applicable standards of any insurance and in conformity with applicable laws
(including the requirements of the Federal Fair Labor Standards Act of 1938, as
amended and all rules, regulations and orders related thereto); (f) Borrower
assumes all responsibility and liability arising from or relating to the
production, use, sale or other disposition of the Inventory; and (g) Borrower
shall keep the Inventory in good and marketable condition. The parties agree
that this Section 5.19 shall not apply to Equipment or Equipment For Lease.
5.20.    Equipment For Lease and Equipment Covenants. With respect to Equipment
For Lease and Equipment: (a) Borrower shall ensure that the Equipment For Lease
and the Equipment (other than Equipment and Equipment For Lease classified as
"down") is kept in good order, repair, running and marketable condition
(ordinary wear and tear excepted), provided, however, that in no event shall
more than $10,000,000 in Orderly Liquidation Value (as in effect immediately
prior to such classification) of Equipment and Equipment For Lease be classified
as "down" (other than Equipment or Equipment For Lease classified as "down" that
is subject to a lease, so long as Borrower is receiving regular lease payments
from the lessee (or the lessee's insurer)); (b) Borrower shall use its best
efforts to ensure that the Equipment For Lease is used with all reasonable care
and caution and in accordance with applicable standards of any insurance and in
conformity with all applicable laws; (c) Borrower shall use the Equipment (other
than Equipment For Lease) with all reasonable care and caution and in accordance
with applicable standards of any insurance and in all material respects in
conformity with all applicable laws; (d) the Equipment For Lease and the
Equipment shall not be used for personal, family, household or agricultural use;
(e) Borrower shall not remove any Equipment For Lease or Equipment from the
locations set forth or permitted herein, except to the extent necessary to have
any Equipment For Lease or Equipment repaired or maintained in the ordinary
course of the business or to move Equipment For Lease directly from one location
set forth or permitted herein to another such location and except for the
movement of motor vehicles used by or for the benefit of Borrower in the
ordinary course of business; (f) the Equipment For Lease and the Equipment is
now and shall remain personal property and Borrower shall not permit any of the
Equipment For Lease or the Equipment to be or become a part of or affixed to
Real Property; and (g) as between Agent and Lenders on the one hand, and
Borrower on the other hand, Borrower assumes all responsibility and liability
arising from the use of the Equipment For Lease and the Equipment.
5.21.    Real Property Covenants. With respect to the Real Property: (a) upon
Agent's request on or after an Event of Default, deliver or cause to be
delivered to Agent written appraisals as to the Real Property in form, scope and
methodology acceptable to Agent and by an appraiser acceptable to Agent,
addressed to Agent and upon which Agent is expressly permitted to rely;
(b) Borrower shall use the Real Property with all reasonable care and caution
and in accordance with applicable standards of any insurance and in all material
respects in conformity with all applicable laws; and (c) as between Agent and
Lenders on the one hand, and Borrower on the other hand, Borrower assumes all
responsibility and liability arising from the use of the Real Property.
5.22.    Bank Products, Hedge Agreements and Hedge Obligations. Borrower shall
use reasonable efforts to promptly notify the Term Lenders, if (a) at any time
after the Closing Date, any Loan Party shall request or receive any additional
Bank Products or enter into any additional Hedge Agreements or Hedge Obligations
or (b) any



-43-

--------------------------------------------------------------------------------




Loan Party shall incur obligations (including contingent obligations) under or
relating to any existing Bank Products, Hedge Agreement or Hedge Obligations in
an aggregate amount in excess of $750,000 more than the amount of the
obligations or Indebtedness existing as of the Closing Date and relating to such
Bank Products, Hedge Agreements or Hedge Obligations. Such notice shall provide
the Term Lenders with reasonable detail about the amount, terms and type of Bank
Products, Hedge Agreements or Hedge Obligations which any Loan Party has
incurred or intends to incur.
5.23.    Required Dispositions. Borrower shall sell or otherwise dispose of
Equipment and/or Equipment for Lease (collectively, "Required Dispositions"),
during the period commencing on the Closing Date and ending on March 31, 2016,
for aggregate Net Cash Proceeds equal to or greater than $8,000,000 (provided,
that, at least $3,000,000 of such Net Cash Proceeds shall be from sales or other
dispositions of Equipment and/or Equipment for Lease made during the period
commencing on the Closing Date and ending on March 31, 2015), so long as
(i) Agent is notified of such sale or other disposition at least 3 days prior
thereto (which notice shall include a reasonably accurate estimate of the Net
Cash Proceeds of such sale or other disposition), (ii) the Net Cash Proceeds of
such sale or other disposition shall be greater than or equal to seventy percent
(70%) of the Orderly Liquidation Value of the Equipment or Equipment For Lease
subject to such sale or other disposition and (iii) the Net Cash Proceeds of
such sale or other disposition, together with the Net Cash Proceeds of all other
Required Dispositions during the six-month period immediately preceding such
sale or other disposition, and the Net Cash Proceeds of all Permitted
Dispositions under clause (d) of the definition of such term during the
six-month period immediately preceding such sale or other disposition, are in
the aggregate greater than or equal to eighty percent (80%) of the aggregate
Orderly Liquidation Value of all Equipment and Equipment For Lease subject to
all such sales or other dispositions.
6.
NEGATIVE COVENANTS.

Each of Borrower and Parent covenants and agrees that, until termination of all
of the Commitments and payment in full of the Obligations:
6.1.    Indebtedness. Borrower will not, and will not permit any of its
Subsidiaries or Parent to, create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
6.2.    Liens. Borrower will not, and will not permit any of its Subsidiaries or
Parent to, create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
6.3.    Restrictions on Fundamental Changes. Borrower will not, and will not
permit any of its Subsidiaries or Parent to,
(a)    enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Equity Interests, except for (i) any merger
between Loan Parties, provided, that Borrower must be the surviving entity of
any such merger to which it is a party and no merger may occur between Parent
and Borrower, (ii) any merger between a Loan Party and a Subsidiary of such Loan
Party that is not a Loan Party so long as such Loan Party is the surviving
entity of any such merger, and (iii) any merger between Subsidiaries of Parent
that are not Loan Parties,
(b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Parent or Borrower) or
any of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party



-44-

--------------------------------------------------------------------------------




or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Borrower
that is not a Loan Party (other than any such Subsidiary the Equity Interests of
which (or any portion thereof) is subject to a Lien in favor of Agent) so long
as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of Borrower that is not liquidating or dissolving,
(c)    suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4, or
(d)    create any new Subsidiary that does not exist on the Closing Date, or
acquire any Person that is not a Subsidiary on the Closing Date.
6.4.    Disposal of Assets. Other than Required Dispositions, Permitted
Dispositions and transactions expressly permitted by Sections 6.3 or 6.9,
Borrower will not, and will not permit any of its Subsidiaries or Parent to
convey, sell, lease, license, assign, transfer, or otherwise dispose of (or
enter into an agreement to convey, sell, lease, license, assign, transfer, or
otherwise dispose of) any of its or their assets.
6.5.    Nature of Business. Borrower will not, and will not permit any of its
Subsidiaries or Parent to, make any change in the nature of its or their
business as described in Schedule 6.5 or acquire any properties or assets that
are not reasonably related to the conduct of such business activities; provided,
that the foregoing shall not prevent Borrower and its Subsidiaries from engaging
in any business that is reasonably related, ancillary or complimentary to its or
their business. Except as provided in Section 4.20, Parent shall not own
material assets or operate material operations or have or incur liabilities
(actual or contingent).
6.6.    Prepayments and Amendments. Borrower will not, and will not permit any
of its Subsidiaries or Parent to,
(g)    Except in connection with Refinancing Indebtedness permitted by
Section 6.1,
(i)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Parent or its Subsidiaries, other than the Obligations in
accordance with this Agreement, or
(ii)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the applicable subordination agreement or
subordination terms and conditions, or
(h)    Directly or indirectly, amend, modify, or change any of the terms or
provisions of
(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, and (B) Indebtedness permitted under clauses
(c) and (g) of the definition of Permitted Indebtedness; provided, that Borrower
may, after prior written notice to Agent, amend, modify, alter or change the
terms thereof so as to extend the maturity thereof, or defer the timing of any
payments in respect thereof, or to forgive or cancel any portion of such
Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or



-45-

--------------------------------------------------------------------------------




(ii)    the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.
6.7.    Restricted Payments. Borrower will not, and will not permit any of its
Subsidiaries or Parent to make any Restricted Payment; provided, that,
(q)    so long as it is permitted by law, Parent may declare and pay dividends
to the Holding Company to pay federal and state income Taxes then due and
payable, franchise Taxes and other similar licensing expenses incurred in the
ordinary course of business; provided, that the amount of such distribution
shall be subject to the prior written approval of Agent (not to be unreasonably
withheld) and shall not be greater than the amount of such Taxes or expenses
that would have been due and payable by Parent and Borrower had Parent and
Borrower not filed a consolidated, combined, unitary or similar type return with
the Holding Company,
(r)    so long as it is permitted by law, (i) Borrower may pay dividends to
Parent to the extent permitted in, and to facilitate the transactions permitted
under, Section 6.7(a) and Section 6.7(d) and (ii) so long as no Event of Default
shall have occurred and be continuing, or would result therefrom, to the extent
permitted in, and to facilitate the transactions permitted under Section 6.10,
(s)    so long as it is permitted by law, any Subsidiary of Borrower may pay
dividends to Borrower; and
(t)    so long as it is permitted by law, on the Closing Date, Parent may
declare and pay dividends to the Holding Company in the amount of $2,300,000
(the "Closing Date Dividend") to make a partial repayment of the Indebtedness of
the Holding Company to Knott Capital Partners, and accrued interest thereon, in
an amount equal to $2,300,000.
6.8.    Accounting Methods. Borrower will not, and will not permit any of its
Subsidiaries or Parent to modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).
6.9.    Investments. Borrower will not, and will not permit any of its
Subsidiaries or Parent to, directly or indirectly, make or acquire any
Investment or incur any liabilities (including contingent obligations) for or in
connection with any Investment except for Permitted Investments.
6.10.    Transactions with Affiliates. Borrower will not, and will not permit
any of its Subsidiaries or Parent to, directly or indirectly, enter into or
permit to exist any transaction with any Affiliate of Parent or any of its
Subsidiaries, including the payment of management, consulting, monitoring, or
advisory fees, except for:
(a)    transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Parent or its Subsidiaries, on the one
hand, and any Affiliate of Parent or its Subsidiaries, on the other hand, so
long as such transactions are undertaken in the ordinary course of and pursuant
to the reasonable requirements of Parent's or such Subsidiary's business (as the
case may be) and upon fair and reasonable terms no less favorable to Parent or
such Subsidiary than Parent or such Subsidiary would obtain in a comparable
arm's length transaction with an unaffiliated Person; provided, that any such
transaction in which payments in excess of $50,000 in any fiscal year of
Borrower are made or contemplated shall be subject to the prior consent of
Agent,



-46-

--------------------------------------------------------------------------------




(b)    (i) reasonable compensation to officers, employees and directors for
services rendered to Parent or such Subsidiary in the ordinary course of
business and (ii) payments by Borrower to Parent or Holding Company for actual
and necessary reasonable out-of-pocket legal and accounting, insurance,
marketing, payroll and similar types of services paid for by Parent or Holding
Company on behalf of Borrower, in the ordinary course of their respective
businesses or as the same may be directly attributable to Borrower and for the
payment of Taxes and public company related expenses by or on behalf of Parent
or Holding Company, provided, that, the aggregate amount of all such payments in
any fiscal year shall not exceed $3,000,000, or
(c)    transactions permitted by Section 6.3 or Section 6.7.
6.11.    Use of Proceeds. Borrower will not, and will not permit any of its
Subsidiaries or Parent to use the proceeds of any Loan made hereunder for any
purpose other than (a) on the Closing Date, to use the proceeds of the Term Loan
to pay the Closing Date Dividend, to repay $20,000,000 of the Priority
Obligations (and the Revolving Loan Commitments and the Maximum Amount will each
be permanently reduced by the same amount, so that the Revolving Loan
Commitments are equal to the amounts shown on Schedule C-1 and the Maximum
Amount is equal to the amount shown as of the Closing Date in the definition of
the term "Maximum Amount"), to repay $6,750,000 of the Priority Obligations
(without reducing the Revolving Loan Commitments or the Maximum Amount), and to
pay the fees, costs, and expenses incurred in connection with this Agreement,
the other Loan Documents, and the transactions contemplated hereby and thereby,
including without limitation to pay a $750,000 closing fee to the Initial Term
Lender, and (b) thereafter, consistent with the terms and conditions hereof, for
their lawful and permitted purposes (including that no part of the proceeds of
the Loans made to Borrower will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors).
6.12.    Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Qualified Equity Interests by Parent, Parent will not, and will not
permit any of its Subsidiaries or Parent to issue or sell or enter into any
agreement or arrangement for the issuance or sale of any of its Equity
Interests.
6.13.    Limitation of Restrictions Affecting Subsidiaries. Borrower will not,
and will not permit any of its Subsidiaries or Parent to, directly, or
indirectly, create or otherwise cause or suffer to exist any encumbrance or
restriction which prohibits or limits the ability of any Subsidiary of Parent to
(a) pay dividends or make other distributions or pay any Indebtedness owed to
Parent or any Subsidiary of Parent; (b) make loans or advances to Parent or any
Subsidiary of Parent, (c) transfer any of its properties or assets to Parent or
any Subsidiary of Parent; or (d) create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than encumbrances and restrictions arising under
(i) applicable law, (ii) this Agreement, (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of Parent
or any Subsidiary of Parent, (iv) customary restrictions on dispositions of Real
Property found in reciprocal easement agreements of Parent or any Subsidiary of
Parent, (v) any agreement relating to Permitted Purchase Money Indebtedness, so
long as such restriction extends solely to the property financed, and (vi) any
contractual obligations in existence on the Closing Date and the extension or
continuation of any such contractual obligations; provided, that, any such
encumbrances or restrictions contained in such extension or continuation are no
less favorable to Agent and Lenders than those encumbrances and restrictions
under or pursuant to the contractual obligations so extended or continued.
6.14.    Parent as Holding Company. Borrower will not permit Parent to incur any
material actual or contingent liabilities (other than liabilities arising under
the Loan Documents and guaranties of any Permitted Indebtedness), own or acquire
any material assets (other than the Equity Interests of Borrower) or engage in
any



-47-

--------------------------------------------------------------------------------




operations or business (other than in connection with its ownership of Borrower
and its rights and obligations under the Loan Documents).
6.15.    Employee Benefits.
(a)    Terminate, or permit any ERISA Affiliate to terminate, any Pension Plan
in a manner, or take any other action with respect to any Plan, which could
reasonably be expected to result in any liability of any Loan Party or ERISA
Affiliate to the PBGC.
(b)    Fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Benefit Plan,
agreement relating thereto or applicable Law, any Loan Party or ERISA Affiliate
is required to pay if such failure could reasonably be expected to have a
Material Adverse Effect.
(c)    Permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan which
exceeds $500,000 with respect to all Pension Plans in the aggregate.
(d)    Acquire, or permit any ERISA Affiliate to acquire, an interest in any
Person that causes such Person to become an ERISA Affiliate with respect to a
Loan Party or with respect to any ERISA Affiliate if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (i) any Pension
or (ii) any Multiemployer Plan.
(e)    Contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan not set forth on Schedule 4.11.
(f)    Amend, or permit any ERISA Affiliate to amend, a Pension Plan resulting
in a material increase in current liability such that a Loan Party or ERISA
Affiliate is required to provide security to such Plan under the IRC.
7.
FINANCIAL COVENANTS.

Each of Parent and Borrower covenants and agrees that, until termination of all
of the Commitments and payment in full of the Obligations, Borrower will:
(l)    Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio, measured
on a month-end basis for the trailing twelve month period ending on such date,
commencing on February 28, 2014, of at least 1.10:1.00.
(m)    Capital Expenditures. Make Capital Expenditures (excluding the amount, if
any, of Capital Expenditures made with Net Cash Proceeds reinvested pursuant to
the proviso in Section 2.4(e)(ii) and Capital Expenditures, if any, incurred in
connection with a Permitted Disposition of assets requested by a customer) in
any fiscal year in an amount less than or equal to, but not greater than,
$2,000,000.
(n)    Minimum Excess Availability. Fail to maintain Excess Availability at all
times of at least 10% of the aggregate Revolving Loan Commitments.



-48-

--------------------------------------------------------------------------------




8.
EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:
8.1.    Payments. If Borrower fails to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, (b) all
or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;
8.2.    Covenants. If any Loan Party or any of its Subsidiaries:
(c)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 5.1, 5.2, 5.3 (solely if Borrower is not in good standing in
its jurisdiction of organization), 5.6, 5.7 (solely if Borrower refuses to allow
Agent or its representatives or agents to visit Borrower's properties, inspect
its assets or books or records, examine and make copies of its books and
records, or discuss Borrower's affairs, finances, and accounts with officers and
employees of Borrower), 5.10, 5.13, 5.14, 5.15 or 5.17, 5.18, 5.19 or 5.23 of
this Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this
Agreement, or (iv) Section 7 of the Guaranty and Security Agreement;
(d)    fails to perform or observe any covenant or other agreement contained in
any of Sections 5.3 (other than if Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of 10 days after the earlier of (i) the date
on which such failure shall first become known to any officer of Borrower or
(ii) the date on which written notice thereof is given to Borrower by Agent; or
(e)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;
8.3.    Judgments. If one or more judgments, orders, or awards for the payment
of money involving $500,000 or more in the case of any one matter or an
aggregate amount of $1,000,000 or more for multiple matters (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Subsidiaries, or with respect to any of
their respective assets, and either (a) there is a period of 30 consecutive days
at any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;
8.4.    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;



-49-

--------------------------------------------------------------------------------




8.5.    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;
8.6.    Default Under Other Agreements. If there is a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party's or any of its Subsidiaries'
Indebtedness involving an aggregate amount of $1,000,000 or more, and such
default (i) occurs at the final maturity of the obligations thereunder, or
(ii) results in a right by such third Person, irrespective of whether exercised,
to accelerate the maturity of such Loan Party's or its Subsidiary's obligations
thereunder;
8.7.    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;
8.8.    Guaranty. If the obligation of any Guarantor under the guaranty
contained in the Guaranty and Security Agreement is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement);
8.9.    Security Documents. If Guaranty and Security Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected and, except to the extent of Permitted Liens which
are non-consensual Permitted Liens, permitted purchase money Liens or the
interests of lessors under Capital Leases, first priority Lien on the Collateral
covered thereby, except (a) as a result of a disposition of the applicable
Collateral in a transaction permitted under this Agreement, (b) with respect to
Collateral the aggregate value of which, for all such Collateral, does not
exceed at any time, $250,000, or (c) as the result of an action or failure to
act on the part of Agent;
8.10.    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document;
8.11.    Change of Control. A Change of Control shall occur, whether directly or
indirectly;
8.12.    ERISA. The occurrence of any of the following events: (a) any Loan
Party or ERISA Affiliate fails to make full payment when due of all amounts
which any Loan Party or ERISA Affiliate is required to pay as contributions,
installments, or otherwise to or with respect to a Pension Plan or Multiemployer
Plan, and such failure could reasonably be expected to result in liability in
excess of $500,000, (b) an accumulated funding deficiency or funding shortfall
in excess of $500,000 occurs or exists, whether or not waived, with respect to
any Pension Plan,



-50-

--------------------------------------------------------------------------------




individually or in the aggregate, (c) a Notification Event, which could
reasonably be expected to result in liability in excess of $500,000, either
individually or in the aggregate, or (d) any Loan Party or ERISA Affiliate
completely or partially withdraws from one or more Multiemployer Plans and
incurs Withdrawal Liability in excess of $500,000 in the aggregate, or fails to
make any Withdrawal Liability payment when due; or
8.13.    Indictment. The indictment by any Governmental Authority, or as Agent
may reasonably and in good faith determine, the threatened indictment by any
Governmental Authority of any Loan Party or any of its Subsidiaries or Agent
receives notice, in either case, as to which there is a reasonable possibility
of an adverse determination, in the good faith determination of Agent, under any
criminal statute, or commencement or threatened commencement of criminal or
civil proceedings against such Loan Party or Subsidiary, pursuant to which
statute or proceedings the penalties or remedies sought or available include
forfeiture of (i) any of the Collateral having a value in excess of $250,000 or
(ii) any other property of any Loan Party or any of its Subsidiaries which is
necessary or material to the conduct of its business.
9.
RIGHTS AND REMEDIES.

9.1.    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:
(f)    (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrower shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower, and (ii) direct Borrower to provide (and Borrower
agrees that upon receipt of such notice it will provide) Letter of Credit
Collateralization to Agent to be held as security for Borrower's reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit;
(g)    declare the Revolving Loan Commitments terminated, whereupon the
Revolving Loan Commitments shall immediately be terminated together with (i) any
obligation of any Revolving Lender to make Revolving Loans and (ii) the
obligation of Issuing Bank to issue Letters of Credit; and
(h)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Revolving Loan Commitments shall automatically
terminate and the Obligations (other than the Bank Product Obligations),
inclusive of the principal of, and any and all accrued and unpaid interest and
fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents, shall automatically become and be immediately due and payable
and Borrower shall automatically be obligated to repay all of such Obligations
in full (including Borrower being obligated to provide (and Borrower agrees that
it will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrower's reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and
(2) Bank Product Collateralization to be held as security for Borrower's or its



-51-

--------------------------------------------------------------------------------




Subsidiaries' obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Parent and Borrower.
9.2.    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
10.
WAIVERS; INDEMNIFICATION.

10.1.    Demand; Protest; etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.
10.2.    The Lender Group's Liability for Collateral. Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.
10.3.    Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an "Indemnified Person") harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrower shall
not be liable for costs and expenses (including attorney's fees) of any Lender
(other than Wells Fargo or Initial Term Lender) incurred in structuring,
drafting or reviewing the Loan Documents), or any Lender (other than Wells
Fargo) incurred in advising, administering, or syndicating the Loan Documents),
enforcement, performance, or administration (including any restructuring or
workout with respect hereto) of this Agreement, any of the other Loan Documents,
or the transactions contemplated hereby or thereby or the monitoring of Parent's
and its Subsidiaries' compliance with the terms of the Loan Documents (provided,
that the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders that do not involve any acts or omissions of
any Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders) relative to disputes between or
among Agent on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand, or (iii) any Taxes or any costs attributable to
Taxes, which shall be governed by Section 16), (b) with respect to any actual or
prospective investigation, litigation, or proceeding related to this Agreement,
any other Loan Document, the making of any Loans or issuance of any Letters of
Credit hereunder, or the use of the proceeds of the Loans or the Letters of
Credit provided hereunder (irrespective of whether any Indemnified Person is a
party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from



-52-

--------------------------------------------------------------------------------




any assets or properties owned, leased or operated by Borrower or any of its
Subsidiaries or any Environmental Actions, Environmental Liabilities or Remedial
Actions related in any way to any such assets or properties of Borrower or any
of its Subsidiaries (each and all of the foregoing, the "Indemnified
Liabilities"). The foregoing to the contrary notwithstanding, Borrower shall
have no obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person or its officers, directors, employees,
attorneys, or agents. This provision shall survive the termination of this
Agreement and the repayment in full of the Obligations. If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which Borrower was required to indemnify the
Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by Borrower with respect
thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
11.
NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Parent, Borrower or Agent, as the case may be, they shall be sent to
the respective address set forth below:



-53-

--------------------------------------------------------------------------------




If to Parent or Borrower:
ESSEX CRANE RENTAL CORP.
1110 Lake Cook Road, Suite 2200
Buffalo Grove, Illinois 60089
Attn: Kory Glen, Chief Financial Officer
Fax No. (847) 215-6535
 
 
with copies to:
ESSEX HOLDINGS, LLC
c/o Essex Crane Rental Corp.
1110 Lake Cook Road, Suite 2200
Buffalo Grove, Illinois 60089
Attn: Kory Glen, Chief Financial Officer
Fax No. (847) 215-6535
 
 
and:
KATTEN MUCHIN ROSENMAN LLP
575 Madison Avenue
New York, New York 10022
Attn: Todd Emmerman
Fax No. (212) 940-8776
 
 
If to Agent:
WELLS FARGO CAPITAL FINANCE, LLC
150 South Wacker Drive, Suite 2200
Chicago, Illinois 60603
Attn: Steven Linderman
Fax No. (312) 332-0424
 
 
with copies to:
GOLDBERG KOHN LTD.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
Attn: David L. Dranoff, Esq.
Fax No. (312) 332-2196



Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an acknowledgment from the intended recipient (such
as by the "return receipt requested" function, as available, return email or
other written acknowledgment).
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(u)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR



-54-

--------------------------------------------------------------------------------




THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
(v)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF
PARENT AND BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
(w)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT AND
BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH A "CLAIM"). EACH OF PARENT AND BORROWER AND EACH MEMBER
OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
(x)    EACH OF PARENT AND BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE COUNTY OF COOK AND THE STATE OF ILLINOIS, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(y)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, ANY OTHER
LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL,
REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF
ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES



-55-

--------------------------------------------------------------------------------




NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER
OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1.    Assignments and Participations.
(r)    (1) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Revolving Loan
Commitments) to one or more assignees so long as such prospective assignee is an
Eligible Transferee (each, an "Assignee"), with the prior written consent (such
consent not be unreasonably withheld or delayed) of:
(A)    Borrower (which shall not be unreasonably withheld or delayed); provided,
that no consent of Borrower shall be required (1) if an Event of Default has
occurred and is continuing, or (2) in connection with an assignment to a Person
that is a Lender or an Affiliate (other than natural persons) of a Lender;
provided further, that Borrower shall be deemed to have consented to a proposed
assignment unless it objects thereto by written notice to Agent within 5
Business Days after having received notice thereof; and
(B)    Agent and Issuing Bank (which, so long as no Event of Default is in
existence, shall not be unreasonably withheld or delayed).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    no assignment may be made (i) so long as no Event of Default has occurred
and is continuing, to an Ineligible Institution, (ii) so long as no Event of
Default has occurred and is continuing, to a Competitor, or (iii) to a natural
person,
(B)    no assignment may be made to a Loan Party, an Affiliate of a Loan Party
or any holder of Subordinated Indebtedness of any Loan Party,
(C)    the amount of (1) the Revolving Loan Commitments or Term Loan and the
other rights and obligations of the assigning Lender hereunder and under the
other Loan Documents subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
Agent) shall be in a minimum amount (unless waived by Agent) of (x) $10,000,000
for Revolving Loan Commitments or (y) $5,000,000 for the Term Loan, or, if less,
the total remaining amount of a Lender's Revolving Loan Commitments or Term
Loan, as applicable (except such minimum amount shall not apply to (I) an
assignment or delegation by any Lender to any other Lender, an Affiliate of any
Lender, or a Related Fund of such Lender or (II) a group of new Lenders, each of
which is an Affiliate of each other or a Related Fund of such new Lender to the
extent that the aggregate amount to be assigned to all such new Lenders is at
least (x) $10,000,000 for Revolving Loan Commitments or (y) $5,000,000 for the
Term Loan);
(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;
(E)    the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrower and Agent may continue to
deal solely and directly with the



-56-

--------------------------------------------------------------------------------




assigning Lender in connection with the interest so assigned to an Assignee
until written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Borrower and Agent by such Lender and the Assignee;
(F)    unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent's separate account, a processing fee in the amount of $5,000;
and
(G)    the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the "Administrative
Questionnaire").
(s)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a "Lender" and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender's obligations
under Section 15 and Section 17.9(a).
(t)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
(u)    Immediately upon Agent's receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Revolving Loan Commitments and Loans arising
therefrom. The Revolving Loan Commitment allocated to each Assignee shall reduce
such Revolving Loan Commitments of the assigning Lender pro tanto.



-57-

--------------------------------------------------------------------------------




(v)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a "Participant") participating
interests in all or any portion of its Obligations, its Revolving Loan
Commitment, its Term Loan and the other rights and interests of that Lender (the
"Originating Lender") hereunder and under the other Loan Documents; provided,
that (i) the Originating Lender shall remain a "Lender" for all purposes of this
Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations, the Revolving Loan Commitments, the
Term Loan and the other rights and interests of the Originating Lender hereunder
shall not constitute a "Lender", "Revolving Lender" or "Term Lender", as
applicable, hereunder or under the other Loan Documents and the Originating
Lender's obligations under this Agreement shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) Borrower, Agent, and the Lenders shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender's rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party or an Affiliate of a Loan Party, or
a holder of Subordinated Indebtedness of any Loan Party, and (vii) all amounts
payable by Borrower hereunder shall be determined as if such Lender had not sold
such participation, except that, if amounts outstanding under this Agreement are
due and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collateral, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.
(w)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent and its Subsidiaries and their
respective businesses.
(x)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, or to a lender or liquidity provider under a
warehouse line of credit or similar facility, and such Federal Reserve Bank,
lender or liquidity provider may enforce such pledge or security interest in any
manner permitted under applicable law.
13.2.    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that
Borrower may not assign this Agreement or any rights or duties hereunder without
the Lenders' prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent



-58-

--------------------------------------------------------------------------------




to assignment by the Lenders shall release Borrower from its Obligations. A
Lender may assign this Agreement and the other Loan Documents and its rights and
duties hereunder and thereunder pursuant to Section 13.1 and, except as
expressly required pursuant to Section 13.1, no consent or approval by Borrower
is required in connection with any such assignment.
14.
AMENDMENTS; WAIVERS.

14.1.    Amendments and Waivers.
(d)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Parent or Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, that no such waiver, amendment or
consent shall, unless in writing and signed by the Required Term Lenders,
disproportionately or unequally treat or affect the Term Loan, the Term
Obligations or the Term Lenders. Notwithstanding the foregoing, no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
and all of the Loan Parties that are party thereto, do any of the following:
(iii)    increase the amount of or extend the expiration date of any Revolving
Loan Commitment of any Revolving Lender,
(iv)    increase the amount of the Term Loan or add any additional Term Loan
Commitments,
(v)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
(vi)    amend, modify, or eliminate Section 3.1 or Section 3.2,
(vii)    amend, modify, or eliminate the definitions of "Required Lenders",
"Required Term Lenders" or "Pro Rata Share",
(viii)    other than in connection with a merger, liquidation, dissolution or
sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
(ix)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i)
or (ii) or Section 2.4(e) or (f),
(x)    amend or modify Section 2.1(a) or increase the Maximum Amount then in
effect,
(xi)    amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties,
Affiliates of Loan Parties or holders of Subordinated Indebtedness of any Loan
Party, or



-59-

--------------------------------------------------------------------------------




(xii)    amend or modify the definition of Application Event, Protective
Advances, Overadvance, or Extraordinary Advance or amend or modify
Section 2.3(d) to make more Loans available thereunder.
(e)    No amendment, waiver, modification or consent shall, unless in writing
and signed by all of the Lenders directly affected thereby and all of the Loan
Parties that are party thereto, do any of the following:
(iii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(iv)    reduce the principal of, or the rate of interest on, any Loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c), which waiver shall be effective with the
written consent of the Required Lenders),
(v)    amend, modify, or eliminate Section 15.11,
(vi)    other than as permitted by Section 15.11, release Agent's Lien in and to
any of the Collateral, or
(vii)    contractually subordinate any of Agent's Liens.
(f)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,
(i)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders), or
(ii)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders.
(g)    No amendment, waiver, modification, elimination, or consent shall without
written consent of Agent, Borrower, the Required Lenders and the Required Term
Lenders, amend, waive, modify, or eliminate the definition of Borrowing Base or
any of the defined terms (including the definitions of Eligible Accounts and
Eligible Equipment) that are used in such definition to the extent that any such
change results in more credit being made available to Borrower based upon the
Borrowing Base, but not otherwise, or the definition of Maximum Amount, or
change Section 2.1(c),
(h)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrower, and the Required Lenders, and
(i)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Parent or
Borrower, shall not require consent by or the agreement of any Loan



-60-

--------------------------------------------------------------------------------




Party, and (ii) any amendment, waiver, modification, elimination, or consent of
or with respect to any provision of this Agreement or any other Loan Document
may be entered into without the consent of, or over the objection of, any
Defaulting Lender other than any of the matters governed by Section 14.1(a)(i)
or Section 14.1(b)(i) or Section 14.1(b)(ii) that in each case affect such
Defaulting Lender.
14.2.    Replacement of Certain Lenders.
(d)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders and the Required Term
Lenders, as applicable, or all Lenders affected thereby, or (ii) any Lender
makes a claim for compensation under Section 16, then Borrower or Agent, upon at
least 5 Business Days prior irrevocable notice, may permanently replace any
Lender that failed to give its consent, authorization, or agreement (a
"Non-Consenting Lender") or any Lender that made a claim for compensation (a
"Tax Lender") with one or more Replacement Lenders, and the Non-Consenting
Lender or Tax Lender, as applicable, shall have no right to refuse to be
replaced hereunder. Such notice to replace the Non-Consenting Lender or Tax
Lender, as applicable, shall specify an effective date for such replacement,
which date shall not be later than 15 Business Days after the date such notice
is given.
(e)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, and (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit). If the Non-Consenting Lender or Tax
Lender, as applicable, shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1. Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender's or Tax Lender's, as
applicable, Pro Rata Share of Revolving Loans and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of
participations in such Letters of Credit.
14.3.    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent's and each
Lender's rights thereafter to require strict performance by Parent and Borrower
of any provision of this Agreement. Agent's and each Lender's rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
15.
AGENT; THE LENDER GROUP.




-61-

--------------------------------------------------------------------------------




15.1.    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term "agent" in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, payments and proceeds of Collateral, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Revolving Lenders, as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
payments and proceeds of the Collateral as provided in the Loan Documents,
(e) open and maintain such bank accounts and cash management arrangements as
Agent deems necessary and appropriate in accordance with the Loan Documents for
the foregoing purposes, (f) perform, exercise, and enforce any and all other
rights and remedies of the Lender Group with respect to Parent or its
Subsidiaries, the Obligations, the Collateral, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.
15.2.    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
15.3.    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for



-62-

--------------------------------------------------------------------------------




in, or received by Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of Parent or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Parent or its Subsidiaries.
15.4.    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders or the Required Term Lenders, as applicable, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (and Bank Product Providers).
15.5.    Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a "notice of default." Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.
15.6.    Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of Parent and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of an investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as



-63-

--------------------------------------------------------------------------------




it shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower or any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender (or Bank Product Provider) with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons. Each Lender acknowledges (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to Borrower, its Affiliates or
any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent's or its Affiliates' or
representatives' possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).
15.7.    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorney's fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by Parent or its Subsidiaries, each Lender hereby agrees
that it is and shall be obligated to pay to Agent such Lender's ratable thereof.
Whether or not the transactions contemplated hereby are consummated, each of the
Lenders, on a ratable basis, shall indemnify and defend the Agent-Related
Persons (to the extent not reimbursed by or on behalf of Borrower and without
limiting the obligation of Borrower to do so) from and against any and all
Indemnified Liabilities; provided, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person's gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender's ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrower. The undertaking in this Section shall survive the payment of
all Obligations hereunder and the resignation or replacement of Agent.
15.8.    Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Parent and its Subsidiaries and Affiliates and any other Person party to
any Loan Document as though Wells Fargo were not Agent hereunder, and, in each
case, without notice to or consent of the other members of the Lender Group. The
other members of the Lender Group acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding Parent or its Affiliates or any other Person party to any
Loan Documents that is subject to confidentiality obligations in favor



-64-

--------------------------------------------------------------------------------




of Parent or such other Person and that prohibit the disclosure of such
information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them. The terms "Lender" and "Lenders"
include Wells Fargo in its individual capacity.
15.9.    Successor Agent.
(a)    Except as otherwise provided in clause (b) below, Agent may resign as
Agent upon 30 days (10 days if an Event of Default has occurred and is
continuing) prior written notice to the Lenders (unless such notice is waived by
the Required Lenders) and Borrower (unless such notice is waived by Borrower)
and without any notice to the Bank Product Providers. If Agent resigns under
this Agreement, the Required Lenders shall be entitled, with (so long as no
Event of Default has occurred and is continuing) the consent of Borrower (such
consent not to be unreasonably withheld, delayed, or conditioned), appoint a
successor Agent for the Lenders (and the Bank Product Providers). If, at the
time that Agent's resignation is effective, it is acting as Issuing Bank, such
resignation shall also operate to effectuate its resignation as Issuing Bank and
it shall automatically be relieved of any further obligation to issue Letters of
Credit. If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with the Lenders and
Borrower, a successor Agent. If Agent has materially breached or failed to
perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned).
(b)    Notwithstanding anything to the contrary contained in clause (a) above,
upon the payment in full of the Priority Obligations, if any Term Obligations
then remain outstanding, Agent may resign as Agent upon 10 days' prior written
notice to the Term Lenders and Borrower. If Agent resigns under such
circumstances, the Required Term Lenders shall be entitled, with (so long as no
Event of Default has occurred and is continuing) the consent of Borrower (such
consent not to be unreasonably withheld, delayed, or conditioned), appoint a
successor Agent for the Term Lenders. If no successor Agent is appointed prior
to the effective date of resignation of Agent, Agent may appoint a successor
Agent from among the Term Lenders, and Borrower and the Term Lenders hereby
agree to accept such appointment without any further right to consent thereto.
(c)    Upon any replacement of Agent under clause (a) or clause (b) above, upon
the acceptance or deemed acceptance of its appointment as successor Agent
hereunder, such successor Agent shall succeed to all the rights, powers, and
duties of the retiring Agent and the term "Agent" shall mean such successor
Agent and the retiring Agent's appointment, powers, and duties as Agent shall be
terminated. After any retiring Agent's resignation hereunder as Agent, the
provisions of this Section 15 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement. If no
successor Agent has accepted appointment as Agent by the date which is 30 days
or 10 days, as applicable, following a retiring Agent's notice of resignation,
the retiring Agent's resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of Agent hereunder until such
time, if any, as the Lenders appoint a successor Agent as provided for above.
15.10.    Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Parent and its Subsidiaries and Affiliates
and any other Person party to any Loan Documents as though such Lender were not
a Lender hereunder without notice to or consent of the other members of the
Lender Group (or the Bank Product Providers). The other members of the Lender
Group acknowledge (and by entering into a Bank Product Agreement, each Bank



-65-

--------------------------------------------------------------------------------




Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, such Lender and its respective Affiliates may receive information
regarding Parent or its Affiliates or any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Parent or
such other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.
15.11.    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Revolving Loan Commitments and payment and satisfaction in full by Borrower of
all of the Obligations, (ii) constituting property being sold or disposed of if
a release is required or desirable in connection therewith and if Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which Parent or its Subsidiaries owned
no interest at the time Agent's Lien was granted nor at any time thereafter,
(iv) constituting property leased or licensed to Parent or its Subsidiaries
under a lease or license that has expired or is terminated in a transaction
permitted under this Agreement, or (v) in connection with a credit bid or
purchase authorized under this Section 15.11. The Loan Parties and the Lenders
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent, based upon the
instruction of the Required Lenders, to (a) consent to, credit bid or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 of the Bankruptcy Code, (b) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any sale or other disposition thereof conducted
under the provisions of the Code, including pursuant to Sections 9-610 or 9-620
of the Code, or (c) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any other
sale or foreclosure conducted or consented to by Agent in accordance with
applicable law in any judicial action or proceeding or by the exercise of any
legal or equitable remedy. In connection with any such credit bid or purchase,
(i) the Obligations owed to the Lenders and the Bank Product Providers shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims being estimated for such
purpose if the fixing or liquidation thereof would not impair or unduly delay
the ability of Agent to credit bid or purchase at such sale or other disposition
of the Collateral and, if such contingent or unliquidated claims cannot be
estimated without impairing or unduly delaying the ability of Agent to credit
bid at such sale or other disposition, then such claims shall be disregarded,
not credit bid, and not entitled to any interest in the Collateral that is the
subject of such credit bid or purchase) and the Lenders and the Bank Product
Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the Collateral
that is the subject of such credit bid or purchase (or in the Equity Interests
of the any entities that are used to consummate such credit bid or purchase),
and (ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration. Except as provided above, Agent will
not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders (without requiring the authorization of
the Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers). Upon request by
Agent or Borrower at any time, the Lenders will (and if so requested, the Bank
Product Providers will)



-66-

--------------------------------------------------------------------------------




confirm in writing Agent's authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 15.11; provided, that
(1) anything to the contrary contained in any of the Loan Documents
notwithstanding, Agent shall not be required to execute any document or take any
action necessary to evidence such release on terms that, in Agent's opinion,
could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrower in respect of) any and all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably authorize) Agent, at
its option and in its sole discretion, to subordinate any Lien granted to or
held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.
(b)    Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Parent or its Subsidiaries or is cared for, protected, or insured or
has been encumbered, (ii) to verify or assure that Agent's Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular Reserve hereunder or to determine whether the amount of
any Reserve is appropriate or not, (v) to ensure that the Term Loan Interest
Reserve has been correctly calculated or (vi) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent's
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.
15.12.    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Parent or its Subsidiaries or any Deposit
Accounts of Parent or its Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrower or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of



-67-

--------------------------------------------------------------------------------




participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.
15.13.    Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent's Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent's request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent's instructions.
15.14.    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
15.15.    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
15.16.    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:
(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
Parent or its Subsidiaries (each, a "Report") prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,
(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Parent and its
Subsidiaries and will rely significantly upon Parent's and its Subsidiaries'
books and records, as well as on representations of Borrower's personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 17.9, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying



-68-

--------------------------------------------------------------------------------




Lender may take or fail to take or any conclusion the indemnifying Lender may
reach or draw from any Report in connection with any loans or other credit
accommodations that the indemnifying Lender has made or may make to Borrower, or
the indemnifying Lender's participation in, or the indemnifying Lender's
purchase of, a loan or loans of Borrower, and (ii) to pay and protect, and
indemnify, defend and hold Agent, and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including, attorney's fees and costs) incurred by
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.
(f)    In addition to the foregoing, (x) any Lender may from time to time
request of Agent in writing that Agent provide to such Lender a copy of any
report or document provided by Parent or its Subsidiaries to Agent that has not
been contemporaneously provided by Parent or such Subsidiary to such Lender,
and, upon receipt of such request, Agent promptly shall provide a copy of same
to such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender's notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Parent or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.
15.17.    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.
16.
WITHHOLDING TAXES.

16.1.    Payments. All payments made by Borrower hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Indemnified Taxes, and in
the event any deduction or withholding of Indemnified Taxes is required,
Borrower shall comply with the next sentence of this Section 16.1. If any
Indemnified Taxes are so levied or imposed, Borrower agrees to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein. Borrower will furnish to Agent as
promptly as possible after the date the payment of any Indemnified Tax is due
pursuant to applicable law, certified copies of Tax receipts evidencing such
payment by Borrower. Borrower agrees to pay any present or future



-69-

--------------------------------------------------------------------------------




stamp, value added or documentary Taxes or any other excise or property Taxes,
charges, or similar levies that arise from any payment made hereunder or from
the execution, delivery, performance, recordation, or filing of, or otherwise
with respect to this Agreement or any other Loan Document.
16.2.    Exemptions.
(c)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding Tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:
(iii)    if such Lender or Participant is entitled to claim an exemption from
United States withholding Tax pursuant to the portfolio interest exception,
(A) a statement of the Lender or Participant, signed under penalty of perjury,
that it is not a (I) a "bank" as described in Section 881(c)(3)(A) of the IRC,
(II) a 10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B)
of the IRC), or (III) a controlled foreign corporation related to Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);
(iv)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding Tax under a United States Tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;
(v)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding Tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(vi)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding Tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or
(vii)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding Tax.
(d)    Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and to
promptly notify Agent (or, in the case of a Participant, to the Lender granting
the participation only) of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.
(e)    If a Lender or Participant claims an exemption from withholding Tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding Tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its Tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously



-70-

--------------------------------------------------------------------------------




delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.
(f)    If a Lender or Participant claims exemption from, or reduction of,
withholding Tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender's or such Participant's documentation provided pursuant to
Section 16.2(a) or 16.2(c) as no longer valid. With respect to such percentage
amount, such Participant or Assignee may provide new documentation, pursuant to
Section 16.2(a) or 16.2(c), if applicable. Borrower agrees that each Participant
shall be entitled to the benefits of this Section 16 with respect to its
participation in any portion of the Commitments and the Obligations so long as
such Participant complies with the obligations set forth in this Section 16 with
respect thereto.
16.3.    Reductions.
(a)    If a Lender or a Participant is entitled to a reduction in the applicable
withholding Tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding Tax after taking
into account such reduction. If the forms or other documentation required by
Section 16.2(a) or 16.2(c) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
Tax.
(b)    If the Internal Revenue Service or any other Governmental Authority of
the United States or other jurisdiction asserts a claim that Agent (or, in the
case of a Participant, to the Lender granting the participation) did not
properly withhold Tax from amounts paid to or for the account of any Lender or
any Participant due to a failure on the part of the Lender or any Participant
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent (or such Participant failed to notify
the Lender granting the participation) of a change in circumstances which
rendered the exemption from, or reduction of, withholding Tax ineffective, or
for any other reason) such Lender shall indemnify and hold Agent harmless (or,
in the case of a Participant, such Participant shall indemnify and hold the
Lender granting the participation harmless) for all amounts paid, directly or
indirectly, by Agent (or, in the case of a Participant, to the Lender granting
the participation), as Tax or otherwise, including penalties and interest, and
including any Taxes imposed by any jurisdiction on the amounts payable to Agent
(or, in the case of a Participant, to the Lender granting the participation
only) under this Section 16, together with all costs and expenses (including
attorney's fees and expenses). The obligation of the Lenders and the
Participants under this subsection shall survive the payment of all Obligations
and the resignation or replacement of Agent.
16.4.    Refunds. If Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes to which Borrower has paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrower (but only to the extent of payments made, or additional amounts paid,
by Borrower under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrower, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the



-71-

--------------------------------------------------------------------------------




event Agent or such Lender is required to repay such refund to such Governmental
Authority. Notwithstanding anything in this Agreement to the contrary, this
Section 16 shall not be construed to require Agent or any Lender to make
available its Tax returns (or any other information which it deems confidential)
to Borrower or any other Person.
17.
GENERAL PROVISIONS.

17.1.    Effectiveness. This Agreement shall be binding and deemed effective
when executed by Parent, Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.
17.2.    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
17.3.    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Parent or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
17.4.    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
17.5.    Bank Product Providers. Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider's being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release Reserves in respect of the Bank Product Obligations and that if Reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such Reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so. Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product



-72-

--------------------------------------------------------------------------------




shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as Lenders, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or Guarantors.
17.6.    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
17.7.    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
17.8.    Revival and Reinstatement of Obligations; Certain Waivers. If any
member of the Lender Group or any Bank Product Provider repays, refunds,
restores, or returns in whole or in part, any payment or property (including any
proceeds of Collateral) previously paid or transferred to such member of the
Lender Group or such Bank Product Provider in full or partial satisfaction of
any Obligation or on account of any other obligation of any Loan Party under any
Loan Document or any Bank Product Agreement, because the payment, transfer, or
the incurrence of the obligation so satisfied is asserted or declared to be
void, voidable, or otherwise recoverable under any law relating to creditors'
rights, including provisions of the Bankruptcy Code relating to fraudulent
transfers, preferences, or other voidable or recoverable obligations or
transfers (each, a "Voidable Transfer"), or because such member of the Lender
Group or Bank Product Provider elects to do so on the reasonable advice of its
counsel in connection with a claim that the payment, transfer, or incurrence is
or may be a Voidable Transfer, then, as to any such Voidable Transfer, or the
amount thereof that such member of the Lender Group or Bank Product Provider
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorney's fees of such member of the Lender Group or Bank Product Provider
related thereto, (i) the liability of the Loan Parties with respect to the
amount or property paid, refunded, restored, or returned will automatically and
immediately be revived, reinstated, and restored and will exist and (ii) Agent's
Liens securing such liability shall be effective, revived, and remain in full
force and effect, in each case, as fully as if such Voidable Transfer had never
been made. If, prior to any of the foregoing, (A) Agent's Liens shall have been
released or terminated or (B) any provision of this Agreement shall have been
terminated or cancelled, Agent's Liens, or such provision of this Agreement,
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability.
17.9.    Confidentiality.



-73-

--------------------------------------------------------------------------------




(c)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans ("Confidential Information") shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), "Lender Group Representatives") on
a "need to know" basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender's interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrower with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.
(d)    Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of Borrower or the other Loan Parties and the Commitments
provided hereunder in any "tombstone" or other advertisements, on its website or
in other marketing materials of Agent.
(e)    The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrower hereunder (collectively, "Borrower Materials")



-74-

--------------------------------------------------------------------------------




by posting the Borrower Materials on IntraLinks, SyndTrak or another similar
electronic system (the "Platform") and certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a "Public Lender"). The Loan Parties shall be deemed to have authorized
Agent and its Affiliates and the Lenders to treat Borrower Materials marked
"PUBLIC" or otherwise at any time filed with the SEC as not containing any
material non-public information with respect to the Loan Parties or their
securities for purposes of United States federal and state securities laws. All
Borrower Materials marked "PUBLIC" are permitted to be made available through a
portion of the Platform designated as "Public Investor" (or another similar
term). Agent and its Affiliates and the Lenders shall be entitled to treat any
Borrower Materials that are not marked "PUBLIC" or that are not at any time
filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as "Public Investor" (or such other similar term).
17.10.    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Revolving Loan Commitments have not
expired or been terminated.
17.11.    Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender to identify Borrower in
accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties' senior management
and key principals, and Borrower agrees to cooperate in respect of the conduct
of such searches and further agrees that the reasonable costs and charges for
such searches shall constitute Lender Group Expenses hereunder and be for the
account of Borrower.
17.12.    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
[Signature pages to follow.]




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.





-75-

--------------------------------------------------------------------------------




BORROWER:
 
ESSEX CRANE RENTAL CORP.
 
 
 
 
By:
/s/ Kory M. Glen
 
Name:
Kory M. Glen
 
Title:
Chief Financial Officer
 
 
 





PARENT:
 
ESSEX HOLDINGS, LLC
 
 
 
 
By:
/s/ Kory M. Glen
 
Name:
Kory M. Glen
 
Title:
Chief Financial Officer
 
 
 








Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
 
WELLS FARGO CAPITAL FINANCE, LLC,
as Administrative Agent, as Sole Lead Arranger, as Sole Bookrunner and as a
Lender
 
 
 
 
By:
/s/ Laura Nickas
 
Name:
Laura Nickas
 
 
Its Authorized Signatory






Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------








 
 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender


 
 
 
 
By:
/s/ James Simpson
 
Name:
James Simpson
 
Title:
Vice President






Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
 
ALOSTAR BANK OF COMMERCE,
as a Lender
 
 
 
 
By:
/s/ Daryn Venéy
 
Name:
Daryn Venéy
 
 
Its Authorized Signatory






Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
 
KAYNE SENIOR CREDIT FUND (QP), L.P.,
as a Lender
 
 
 
 
By:
/s/ Albert M. Ricchio
 
Name:
Albert M. Ricchio
 
 
Its Authorized Signatory




Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
 
KAYNE SENIOR CREDIT FUND, L.P.,
as a Lender
 
 
 
 
By:
/s/ Albert M. Ricchio
 
Name:
Albert M. Ricchio
 
 
Its Authorized Signatory




Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
 
1492 CAPITAL, LLC,
as a Lender
 
 
 
 
By:
/s/ Thomas A. Shanklin
 
Name:
Thomas A. Shanklin
 
 
Its Authorized Signatory




Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
 
MEDLEY CAPITAL CORPORATION,
as a Lender
 
 
 
 
By:
/s/ Richard Allorto
 
Name:
Richard Allorto
 
Title:
Chief Financial Officer








Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
"Account" means an account (as that term is defined in the Code).
"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.
"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
"Additional Documents" has the meaning specified therefor in Section 5.12 of the
Agreement.
"Administrative Questionnaire" has the meaning specified therefor in
Section 13.1(a) of the Agreement.
"Affected Lender" has the meaning specified therefor in Section 2.13(b) of the
Agreement.
"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.10 of the Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person. Notwithstanding
anything in the foregoing to the contrary, no Lender (or any of its Affiliates)
shall be deemed to be an Affiliate of Borrower or Parent or any of their
Subsidiaries.
"Agent" has the meaning specified therefor in the preamble to the Agreement.
"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
"Agent's Account" means the Deposit Account of Agent identified on Schedule A-1
to the Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrower and the Lenders).
"Agent's Liens" means the Liens granted by Parent or its Subsidiaries to Agent
under the Loan Documents and securing the Obligations.
"Agreement" means the Fourth Amended and Restated Credit Agreement to which this
Schedule 1.1 is attached.
"Applicable Margin" means (a) in the case of a Base Rate Loan, 1.75% (the "Base
Rate Margin"), (b) in the case of a LIBOR Rate Loan, 3.75% (the "LIBOR Rate
Margin") and (c) in the case of the Term Loan, 10.50% (the "Term Loan LIBOR
Margin").



Schedule 1.1 – Page 1

--------------------------------------------------------------------------------




"Application Event" means the occurrence of (a) a failure by Borrower to repay
all of the Priority Obligations in full on the Revolving Loan Maturity Date,
(b) a failure by Borrower to repay all of the Obligations upon the acceleration
thereof pursuant to Section 9.1 or (c) a failure by Borrower to repay all of the
Term Obligations in full on the Term Loan Maturity Date.
"Assignee" has the meaning specified therefor in Section 13.1(a) of the
Agreement.
"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.
"Authorized Person" means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrower to Agent.
"Availability" means, as of any date of determination, the amount that Borrower
is entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).
"Bank Product" means any one or more of the following financial products or
accommodations extended to Parent or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
"purchase cards", "procurement cards" or "p-cards")), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.
"Bank Product Agreements" means those agreements entered into from time to time
by Parent or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.
"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).
"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Parent or its Subsidiaries;
provided, in order for any item described in clauses (a) (b), or (c) above, as
applicable, to constitute "Bank Product Obligations", if the applicable Bank
Product Provider is any Person other than Wells Fargo or its Affiliates, then
(i) Agent shall have consented thereto, (ii) the applicable Bank Product must
have been provided on or after the Closing Date and (iii) Agent shall have
received a Bank Product Provider Agreement within 10 days after the date of the
provision of the applicable Bank Product to Parent or its Subsidiaries.
"Bank Product Provider" means Agent, any Affiliate of Agent, or with the prior
consent of Agent, any Revolving Lender or any of its Affiliates, including each
of the foregoing in its capacity, if applicable, as a Hedge Provider; provided,
that no such Person (other than Wells Fargo or its Affiliates) shall constitute
a Bank Product Provider with respect to a Bank Product unless and until Agent
receives a Bank Product Provider Agreement from such Person and with respect to
the applicable Bank Product within 10 days after the provision of such Bank
Product to Parent or its Subsidiaries; provided further, that if, at any time, a
Revolving Lender ceases to be a Revolving Lender under the Agreement, then, from
and after the date on which it ceases to be a Revolving Lender thereunder,
neither it nor any of



Schedule 1.1 – Page 2

--------------------------------------------------------------------------------




its Affiliates shall constitute Bank Product Providers and the obligations with
respect to Bank Products provided by such former Revolving Lender or any of its
Affiliates shall no longer constitute Bank Product Obligations.
"Bank Product Provider Agreement" means an agreement in substantially the form
attached hereto as Exhibit B-2 to the Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrower, and Agent.
"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time.
"Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (c) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(d) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.
"Base Rate Loan" means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.
"Base Rate Margin" has the meaning set forth in the definition of Applicable
Margin.
"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which Parent or any of its Subsidiaries or ERISA Affiliates has been
an "employer" (as defined in Section 3(5) of ERISA) within the past six years.
"Blocked Accounts" has the meaning specified therefor in Section 5.17 of the
Agreement.
"Board of Directors" means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
"Board of Governors" means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
"Borrower" has the meaning specified therefor in the preamble to the Agreement.
"Borrower Materials" has the meaning specified therefor in Section 17.9(c) of
the Agreement.
"Borrowing" means a borrowing consisting of Revolving Loans made on the same day
by the Revolving Lenders (or Agent on behalf thereof), or by Agent in the case
of an Extraordinary Advance.
"Borrowing Base" means, as of any date of determination, the result of:
(a)85% of the amount of Eligible Accounts, plus
(b)    75% of the amount of the Net Orderly Liquidation Value of Eligible
Equipment, minus
(c)    the aggregate amount of Reserves, if any, established by Agent under
Section 2.1(c) of the Agreement, minus



Schedule 1.1 – Page 3

--------------------------------------------------------------------------------




(d)    the amount of the Term Loan Interest Reserve established under Section
2.1(d) of the Agreement and in existence at such time.
"Borrowing Base Certificate" means a certificate in the form of Exhibit B-1.
"Borrowing Base Reduction Amount" means the amount, as determined by Agent,
calculated at any date, equal to the sum of: (i) the amount of all then
outstanding and unpaid Obligations (including without limitation Loans and
Letter of Credit Exposure), plus (ii) the aggregate amount of all then
outstanding and unpaid trade payables of Parent and its Subsidiaries which are
outstanding more than sixty (60) days past due as of such time (other than trade
payables being contested or disputed in good faith).
"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of Illinois, except
that, if a determination of a Business Day shall relate to the LIBOR Rate or the
Term Loan LIBOR Rate, the term "Business Day" also shall exclude any day on
which banks are closed for dealings in Dollar deposits in the London interbank
market.
"Capital Expenditures" means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(ii) of the Agreement, (b) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time and (c) expenditures during such period
that, pursuant to a written agreement, are reimbursed by a third Person
(excluding Parent or any of its Affiliates).
"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
"Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 180 days from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 180 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers' acceptances maturing within 180
days from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $500,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition of recognized securities dealer having combined
capital and surplus of not less than $500,000,000, having a term of not more
than 30 days, with respect to securities satisfying the criteria in clauses (a)
or (d) above, (g) debt securities with



Schedule 1.1 – Page 4

--------------------------------------------------------------------------------




maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any commercial bank satisfying the criteria
described in clause (d) above, and (h) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (g) above.
"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer of
funds (including the Automated Clearing House processing of electronic funds
transfers through the direct Federal Reserve Fedline system) and other cash
management arrangements.
"CFC" means a controlled foreign corporation (as that term is defined in the
IRC).
"Change in Law" means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a "Change in Law," regardless of the date enacted,
adopted or issued.
"Change of Control" shall mean (a) the failure of Holding Company to own in the
aggregate directly or indirectly at least ninety percent (90%) of the voting
power of the total outstanding Equity Interests of Parent entitled (without
regard to the occurrence of any contingency) to vote for the election of members
of the Board of Directors of Parent; (b) the failure of Parent to own directly
or indirectly one hundred percent (100%) of the voting power of the total
outstanding Equity Interests of Borrower entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the Board
of Directors of Borrower; or (c) a change, in one or more transactions, in more
than fifty-one percent (51%) of the beneficial ownership of the total
outstanding Equity Interests of Holding Company.
"Closing Date" means the date of the making of the Term Loan (or other extension
of credit) under the Agreement.
"Closing Date Dividend" has the meaning specified in Section 6.7(d) of the
Agreement.
"Code" means the Illinois Uniform Commercial Code, as in effect from time to
time.
"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.
"Collateral Access Agreement" means an agreement in writing, in form and
substance satisfactory to Agent, from any lessor of premises to Borrower, or any
other Person to whom any Collateral (other than Equipment that is subject to an
Equipment Lease and that is in the possession of the applicable lessee) is
consigned or who has custody, control or possession of any such Collateral
(other than Equipment that is subject to an Equipment Lease and that is in the
possession of the applicable lessee) or is otherwise the owner or operator of
any premises on which any



Schedule 1.1 – Page 5

--------------------------------------------------------------------------------




of such Collateral (other than Equipment that is subject to an Equipment Lease
and that is in the possession of the applicable lessee) is located, in favor of
Agent with respect to the Collateral at such premises or otherwise in the
custody, control or possession of such lessor, consignee or other Person,
pursuant to which such lessor, consignee or other Person, inter alia,
acknowledges the first priority security interest of Agent in such Collateral,
agrees to waive any and all claims such lessor, consignee or other Person may,
at any time, have against such Collateral, whether for processing, storage or
otherwise, and agrees to permit Agent access to, and the right to remain on, the
premises of such lessor, consignee or other Person so as to exercise Agent's
rights and remedies and otherwise deal with such Collateral and in the case of
any consignee or other person who at any time has custody, control or possession
of any Collateral, acknowledges that it holds and will hold possession of the
Collateral for the benefit of Agent and Lenders and agrees to follow all
instructions of Agent with respect thereto.
"Commitment" means, with respect to each Revolving Lender, its Revolving Loan
Commitment, with respect to each Term Lender, it's Term Loan Commitment, and,
with respect to all Lenders, their Revolving Loan Commitments, their Term Loan
Commitments and their Total Commitments, in each case, as the context requires,
in each case as such Dollar amounts are set forth beside such Lender's name
under the applicable heading on Schedule C-1 to the Agreement or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.
"Competitor" means any Person which is a direct competitor of Borrower or its
Subsidiaries or a financial institution that holds Equity Interests in a direct
competitor of Borrower or its Subsidiaries if, at the time of a proposed
assignment, Agent and the assigning Lender have actual knowledge that such
Person or entity whose Equity Interests are held by such Person, is a direct
competitor of Borrower or its Subsidiaries.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Borrower to Agent.
"Confidential Information" has the meaning specified therefor in Section 17.9(a)
of the Agreement.
"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
"Copyright Security Agreement" has the meaning specified therefor in the
Guaranty and Security Agreement.
"Current Assets" means, as at any date of determination, the total assets of
Borrower and its Subsidiaries (other than cash and Cash Equivalents) which may
properly be classified as current assets on a consolidated balance sheet of
Borrower and its Subsidiaries in accordance with GAAP.
"Current Liabilities" means, as at any date of determination, the total
liabilities of Borrower and its Subsidiaries which may properly be classified as
current liabilities (other than the current portion of the Revolving Loans, the
current portion of the Term Loan and the current portion of Permitted Purchase
Money Indebtedness) on a consolidated balance sheet of Borrower and its
Subsidiaries in accordance with GAAP.
"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
"Defaulting Lender" means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within one (1) Business Day of
the date that it is required to do so under the Agreement



Schedule 1.1 – Page 6

--------------------------------------------------------------------------------




(including the failure to make available to Agent amounts required pursuant to a
Settlement or to make a required payment in connection with a Letter of Credit
Disbursement), (b) notified Borrower, Agent, or any Lender in writing that it
does not intend to comply with all or any portion of its funding obligations
under the Agreement, (c) has made a public statement to the effect that it does
not intend to comply with its funding obligations under the Agreement or under
other agreements generally (as reasonably determined by Agent) under which it
has committed to extend credit, (d) failed, within two (2) Business Days after
written request by Agent, to confirm that it will comply with the terms of the
Agreement relating to its obligations to fund any amounts required to be funded
by it under the Agreement, (e) otherwise failed to pay over to Agent or any
other Lender any other amount required to be paid by it under the Agreement
within one (1) Business Day of the date that it is required to do so under the
Agreement, or (f) (i) becomes or is insolvent or has a parent company that has
become or is insolvent or (ii) becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian or
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
"Defaulting Lender Rate" means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).
"Deposit Account" means any deposit account (as that term is defined in the
Code).
"Designated Account" means the Deposit Account of Borrower identified on
Schedule D-1 to the Agreement (or such other Deposit Account of Borrower located
at Designated Account Bank that has been designated as such, in writing, by
Borrower to Agent).
"Designated Account Bank" has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrower to Agent).
"Disqualified Equity Interests" shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Revolving Loan Commitments), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 180 days after the Term Loan Maturity Date.
"Dollars" or "$" means United States dollars.
"Drawing Document" means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
"EBITDA" means, with respect to any fiscal period,
(a)    Borrower's consolidated net income (or loss),



Schedule 1.1 – Page 7

--------------------------------------------------------------------------------




minus
(b)    without duplication, the sum of the following amounts of Borrower for
such period to the extent included in determining consolidated net income for
such period:
(i)    extraordinary gains,
(ii)    interest income, and
(iii)    other non-cash items added in the calculation of consolidated net
income,
plus
(c)    without duplication, the sum of the following amounts of Borrower for
such period to the extent deducted in determining consolidated net income for
such period:
(i)    Interest Expense,
(ii)    income Taxes,
(iii)    extraordinary losses (net of insurance and related cash receipts),
(iv)    management, transaction, closing and similar fees (other than customary
directors fees) paid in cash, to the extent payable hereunder, and
(v)    depreciation and amortization for such period,
in each case determined on a consolidated basis in accordance with GAAP.
"Eligible Accounts" means Accounts created by Borrower which meet each of the
criteria set forth below. Accounts shall be Eligible Accounts if:
(a)such Accounts arise from (i) the actual and bona fide sale of goods by
Borrower, which have either been delivered to a customer or as to which title
has transferred to a customer pursuant to documentation reasonably satisfactory
to Agent, (ii) the rendition of services by Borrower or (iii) a Qualifying
Lease, in each case in the ordinary course of its business, which transactions
have been completed in accordance with the terms and provisions contained in any
documents related thereto;
(a)    such Accounts are not unpaid more than ninety (90) days after the date of
the original invoice for them and such Accounts are not unpaid more than sixty
(60) days after the original due date for them;
(b)    such Accounts comply in all material respects with the covenants and
representations relating to Eligible Accounts contained in the Loan Documents;
(c)    such Accounts do not arise from sales on consignment, guaranteed sale,
sale and return, sale on approval, or other terms under which payment by the
Account Debtor may be conditional or contingent;
(d)    the chief executive office of the Account Debtor with respect to such
Accounts is located in the United States of America or Canada (provided, that,
at any time promptly upon Agent's request, Borrower shall execute and deliver,
or cause to be executed and delivered, such other agreements, documents and
instruments as may be required by Agent to perfect the security interests of
Agent in those Accounts of an Account Debtor with its chief



Schedule 1.1 – Page 8

--------------------------------------------------------------------------------




executive office or principal place of business in Canada in accordance with the
applicable laws of the Province of Canada in which such chief executive office
or principal place of business is located and take or cause to be taken such
other and further actions as Agent may request to enable Agent as secured party
with respect thereto to collect such Accounts under the applicable Federal or
Provincial laws of Canada) or, at Agent's option, if the chief executive office
and principal place of business of the Account Debtor with respect to such
Accounts is located other than in the United States of America or Canada, then
if either: (i) the Account Debtor has delivered to Borrower an irrevocable
letter of credit issued or confirmed by a bank satisfactory to Agent and payable
only in the United States of America and in Dollars, sufficient to cover such
Account, in form and substance satisfactory to Agent and if required by Agent,
the original of such letter of credit has been delivered to Agent or Agent's
agent and the issuer thereof, and Borrower has complied with all requirements in
the Guaranty and Security Agreement with respect to the assignment of the
proceeds of such letter of credit to Agent or naming Agent as transferee
beneficiary thereunder, as Agent may specify, or (ii) such Account is subject to
credit insurance payable to Agent issued by an insurer and on terms and in an
amount acceptable to Agent, or (iii) such Account is otherwise acceptable in all
respects to Agent (subject to such lending formula with respect thereto as Agent
may determine);
(e)    such Accounts do not consist of progress billings (such that the
obligation of the Account Debtors with respect to such Accounts is conditioned
upon Borrower's satisfactory completion of any further performance under the
agreement giving rise thereto), bill and hold invoices or retainage invoices,
except as to bill and hold invoices, if Agent shall have received an agreement
in writing from the Account Debtor, in form and substance satisfactory to Agent,
confirming the unconditional obligation of the Account Debtor to take the goods
related thereto and pay such invoice;
(f)    the Account Debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (but the portion of the Accounts of such Account Debtor in excess of
the amount at any time and from time to time owed by Borrower to such Account
Debtor or claimed owed by such Account Debtor may be deemed Eligible Accounts,
so long as the other eligibility criteria herein are satisfied); provided, that
in the case of any such counterclaims, defenses or disputes in an amount less
than $25,000 such amount shall not be ineligible hereunder unless Borrower
reasonably believes the same to be justified;
(g)    such Accounts are subject to the first priority, valid and perfected
security interest of Agent and such Accounts, and any goods giving rise thereto
are not, and were not at the time of the sale thereof, subject to any liens
except those permitted in the Agreement;
(h)    neither the Account Debtor nor any officer or employee of the Account
Debtor with respect to such Accounts is an officer, employee, director, agent or
other Affiliate of Borrower or Parent;
(i)    the Account Debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the Account Debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, upon Agent's request, the Federal Assignment
of Claims Act of 1940, as amended or any similar State or local law, if
applicable, has been complied with in a manner satisfactory to Agent;
(j)    to the knowledge of Borrower, there are no proceedings or actions which
are threatened or pending against the Account Debtors with respect to such
Accounts which could reasonably be expected to result in any material adverse
change in any such Account Debtor's financial condition (including, without
limitation, any bankruptcy, dissolution, liquidation, reorganization or similar
proceeding);
(k)    such Accounts are not evidenced by or arising under any instrument;
(l)    such Accounts are not evidenced by or arising under any lease or chattel
paper, other than a Qualifying Lease;



Schedule 1.1 – Page 9

--------------------------------------------------------------------------------




(m)    the aggregate amount of such Accounts owing by a single Account Debtor
and its Affiliates do not constitute more than ten percent (10%) of the
aggregate amount of all otherwise Eligible Accounts (but in each case the
portion of the Accounts not in excess of the applicable percentage may be deemed
Eligible Accounts);
(n)    such Accounts are not owed by an Account Debtor who has Accounts unpaid
more than ninety (90) days after the original invoice date for them or more than
sixty (60) days after the original due date for them, which together constitute
more than fifty percent (50%) of the total Accounts of such Account Debtor;
(o)    the Account Debtor is not located in a state requiring the filing of a
Notice of Business Activities Report or similar report in order to permit
Borrower to seek judicial enforcement in such State of payment of such Account,
unless Borrower has qualified to do business in such state or has filed a Notice
of Business Activities Report or equivalent report for the then current year or
such failure to file and inability to seek judicial enforcement is capable of
being remedied without any material delay or material cost;
(p)    such Accounts are owed by Account Debtors whose total indebtedness to
Borrower does not exceed the credit limit with respect to such Account Debtors
as determined by Borrower from time to time, to the extent such credit limit as
to any Account Debtor is established consistent with the current practices of
Borrower as of the Closing Date (but the portion of the Accounts not in excess
of such credit limit may be deemed Eligible Accounts); and
(q)    such Accounts do not represent insurance proceeds.
Any Accounts that are not Eligible Accounts shall nevertheless be part of the
Collateral.
"Eligible Equipment" means Equipment or Equipment For Lease of Borrower that
meets each of the criteria set forth below. Equipment or Equipment For Lease
shall be Eligible Equipment if:
(a)    it is included in the most recent appraisal received by Agent pursuant to
the Agreement, or if it has been acquired by Borrower since the date of such
appraisal, or constitutes an improvement to existing Equipment or Equipment For
Lease with a fair market value in excess of $200,000 made since the date of such
most recent appraisal, it is included in a separate letter of valuation (in form
and substance reasonably satisfactory to Agent) from an appraiser reasonably
satisfactory to Agent, reflecting the Net Orderly Liquidation Value of such
Equipment or Equipment For Lease or improvements;
(b)    it is in good condition and is not worn-out, damaged or defective (other
than, in the case of Equipment For Lease classified by Borrower as "down" or "in
service", for damage repairable in the ordinary course of Borrower's business)
and is not obsolete;
(c)    it is located (i) within the United States at one of Borrower's
locations, (ii) within the United States or Canada at the location or jobsite
specified in a Qualifying Lease, (iii) within the United States or Canada at the
location or jobsite of a former customer pursuant to an expired or terminated
Qualifying Lease and subject to a "hold-store-loadout" arrangement, (iv) within
the United States at a remote storage yard of Borrower or (v) within the United
States or Canada in transit to or from one of the foregoing locations;
(d)    it does not constitute spare parts or similar items;
(e)    in the case of Equipment constituting motor vehicles subject to a
certificate of title statute, the original certificate of title has been
delivered to Agent, along with a certificate of title lien application executed
by Borrower, showing Agent as the secured party;



Schedule 1.1 – Page 10

--------------------------------------------------------------------------------




(f)    in the case of Equipment For Lease, such Equipment For Lease is either
subject to a Qualifying Lease or classified by Borrower as "ready-to-rent", "in
service" or "down";
(g)    it is subject to a first priority, valid and perfected security interest
in favor of Agent and no other lien or security interest in favor of any other
Person, except those permitted in the Loan Documents;
(h)    it does not constitute fixtures; and
(i)    it is owned by Borrower and is not leased to Borrower by a third party.
Any Equipment or Equipment For Lease that is not Eligible Equipment shall
nevertheless be part of the Collateral.
"Eligible Transferee" means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; (b) any commercial
bank organized under the laws of the United States or any state thereof, and
having total assets in excess of $1,000,000,000; (c) any savings and loan
association or savings bank organized under the laws of the United States or any
state thereof, and having total assets in excess of $1,000,000,000; (d) any
commercial bank organized under the laws of any other country or a political
subdivision thereof; provided that (i) such bank is acting through a branch or
agency located in the United States or is organized under the laws of a country
that is a member of the Organization for Economic Cooperation and Development or
a political subdivision of such country, and (ii) such bank has total assets in
excess of $1,000,000,000; (e) any other entity (other than a natural person)
that is an "accredited investor" (as defined in Regulation D under the
Securities Act) that extends credit or buys loans as one of its businesses
including insurance companies, investment or mutual funds and lease financing
companies, and having total assets in excess of $1,000,000,000; and (f) during
the continuation of an Event of Default, any other Person approved by Agent,
except as provided in Section 13.1(a)(ii)(B).
"Employee Benefit Plan" means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA
Affiliate has, or has had at any time within the preceding six (6) years, any
liability, contingent or otherwise.
"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of Parent or any of its Subsidiaries, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by Parent or any of its
Subsidiaries, or any of their predecessors in interest.
"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the environment, the effect of the environment
on employee health, or Hazardous Materials, in each case as amended from time to
time.
"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand,



Schedule 1.1 – Page 11

--------------------------------------------------------------------------------




or Remedial Action required, by any Governmental Authority or any third party,
and which relate to any Environmental Action.
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
"Equipment" means equipment (as that term is defined in the Code), including
without limitation all cranes.
"Equipment For Lease" means cranes and related Equipment of Borrower that is
owned or acquired by Borrower for the purpose of leasing such Equipment to
Account Debtors in the ordinary course of Borrower's business.
"Equipment Lease" means any lease, rental agreement or similar agreement or
contract between Borrower and a customer whereby Borrower leases to such
customer the use of specified Equipment For Lease, including without limitation
any Purchase Order Lease.
"Equity Interest" means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other "equity security" (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder. Any reference to a specific section of ERISA shall be deemed to be a
reference to such section of ERISA and any successor statutes, and all
regulations and guidance promulgated thereunder.
"ERISA Affiliate" means each entity, trade or business (whether or not
incorporated) that together with a Loan Party or a Subsidiary would be (or has
been) treated as a "single employer" within the meaning of section 4001(b)(1) of
ERISA or subsections (b), (c), (m) or (o) of section 414 of the IRC. ERISA
Affiliate shall include any Subsidiary of any Loan Party.
"Event of Default" has the meaning specified therefor in Section 8 of the
Agreement.
"Excess Availability" means the amount, as determined by Agent, calculated at
any date, equal to: (a) the lesser of: (i) the Borrowing Base (but without
giving effect to any Reserves in respect of Letter of Credit Exposure) and
(ii) the Maximum Amount (after giving effect to the Term Loan Interest Reserve
and all Reserves other than any Reserves in respect of Letter of Credit
Exposure), minus (b) the Borrowing Base Reduction Amount.
"Excess Cash Flow" means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP the result
of:
(a)TTM EBITDA, minus
(i)    EBITDA derived from asset dispositions, minus
(ii)    cash costs, fees and expenses paid in connection with the Agreement,
minus



Schedule 1.1 – Page 12

--------------------------------------------------------------------------------




(b)    the sum of
(i)    the cash portion of Interest Expense paid during such fiscal period,
(ii)    the cash portion of income Taxes paid during such period,
(iii)    the cash portion of Capital Expenditures (net of (y) any proceeds
reinvested in accordance with the proviso to Section 2.4(e)(ii) of the
Agreement, and (z) any proceeds of related financings with respect to such
expenditures) made during such period, and
(iv)    the excess, if any, of Net Working Capital at the end of such period
minus the sum of Net Working Capital at the beginning of such period (or, if the
difference results in an amount less than zero, minus the excess, if any, of Net
Working Capital at the beginning of such period minus Net Working Capital at the
end of such period).
"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.
"Excluded Taxes" means (i) any Tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits Taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender's or such Participant's principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the Tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) Taxes resulting from a Lender's or a Participant's failure to
comply with the requirements of Section 16.2 of the Agreement, (iii) any United
States federal withholding Taxes that would be imposed on amounts payable to a
Foreign Lender based upon the applicable withholding rate in effect at the time
such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), except that Taxes shall include (A) any amount that such
Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16.1 of the Agreement, if any, with respect to such
withholding Tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding Taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority, and (iv) any United States federal
withholding Taxes imposed under FATCA.
"Existing Letters of Credit" means those letters of credit issued under the
Third Amended Loan Agreement and described on Schedule E-1 to the Agreement.
"Extraordinary Advances" has the meaning specified therefor in
Section 2.3(d)(iii) of the Agreement.
"Extraordinary Receipts" means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, and (b) if an Event of Default has occurred and is continuing, any
payments received by Parent or any of its Subsidiaries not in the ordinary
course of business (and not consisting of proceeds described in
Section 2.4(e)(ii) of the Agreement) consisting of (i) proceeds of judgments,
proceeds of settlements, or other consideration of any kind received in
connection with any cause of action or claim, (ii) indemnity payments (other
than to the extent such indemnity payments are immediately payable to a Person
that is not an Affiliate of Parent or any of its Subsidiaries), and (iii) any
purchase price adjustment received in connection with any purchase agreement.



Schedule 1.1 – Page 13

--------------------------------------------------------------------------------




"FATCA" means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
"Fee Letter" means that certain Fifth Amended and Restated Fee Letter, dated as
of even date with the Agreement, between Borrower and Agent, in form and
substance reasonably satisfactory to Agent.
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
"First Amended Loan Agreement" has the meaning specified therefor in the
preamble to the Agreement.
"Fixed Charge Coverage Ratio" means, with respect to Borrower and its
Subsidiaries for any period, determined on a consolidated basis in accordance
with GAAP, the ratio of (a) the amount equal to (i) EBITDA for such period, less
(ii) EBITDA derived from asset dispositions, less (iii) Capital Expenditures for
such period to (b) Fixed Charges for such period.
"Fixed Charges" means, with respect to Borrower and its Subsidiaries for any
period, determined on a consolidated basis in accordance with GAAP and without
duplication, the sum of (a) all Interest Expense paid or payable in cash during
such period, other than interest on the Term Loan paid during such period
(i) with the proceeds of Special Interest Equity Contributions or (ii) to the
extent accompanied by a decrease in the amount of the Term Loan Interest
Reserve; plus (b) consolidated income Taxes for such period that are required to
be or are paid or payable in cash during such period; plus (c) all regularly
scheduled (as determined at the beginning of the respective period) principal
payments of Indebtedness for borrowed money and Indebtedness with respect to
Capital Leases paid or payable for such period; plus (d) the fees paid to Agent
or any Lender in respect of the Obligations, excluding any fees or expenses paid
on or immediately after the Closing Date to any of the foregoing or to their
counsel or other advisors, in each case relating to the transactions
contemplated by this Agreement.
"Foreign Lender" means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
"Funding Date" means the date on which a Borrowing occurs.
"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing,



Schedule 1.1 – Page 14

--------------------------------------------------------------------------------




regulatory or administrative powers or functions of, or pertaining to,
government (including any supra-national bodies such as the European Union or
the European Central Bank).
"Guarantor" means (a) each Subsidiary of Parent, (b) Parent and (c) each other
Person that becomes a guarantor after the Closing Date.
"Guaranty and Security Agreement" means the Guaranty and Security Agreement,
dated as of March 15, 2013, as reaffirmed on the date hereof by means of a
certain Reaffirmation of Loan Documents executed by Borrower and Parent.
"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
"Hedge Agreement" means a "swap agreement" as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.
"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Hedge
Providers.
"Hedge Provider" means Agent, any Affiliate of Agent or, with the prior consent
of Agent, any Revolving Lender or any of its Affiliates; provided, that no such
Person (other than Wells Fargo or its Affiliates) shall constitute a Hedge
Provider unless and until Agent receives a Bank Product Provider Agreement from
such Person and with respect to the applicable Hedge Agreement within 10 days
after the execution and delivery of such Hedge Agreement with Parent or its
Subsidiaries; provided further, that if, at any time, a Revolving Lender ceases
to be a Revolving Lender under the Agreement, then, from and after the date on
which it ceases to be a Revolving Lender thereunder, neither it nor any of its
Affiliates shall constitute Hedge Providers and the obligations with respect to
Hedge Agreements entered into with such former Revolving Lender or any of its
Affiliates shall no longer constitute Hedge Obligations.
"Holding Company" means Essex Rental Corp., a Delaware corporation.
"Incremental Interest Amount" at any time means (a) $5,150,000 minus (b) the
product of (i) $214,583.33 multiplied by (ii) the number of monthly payments of
accrued interest on the Term Loan that have been made by Borrower on the first
day of a calendar month during the period commencing on May 13, 2014 and ending
on May 1, 2016 (the "Interest Reserve Period"); provided, that if any prepayment
is made in respect of the Term Loan pursuant to the Agreement during the
Interest Reserve Period, the Incremental Interest Amount (and subsequent
reductions thereof under clause (b) above) will be further reduced by Agent to
reflect the amount by which the incremental interest payable on the Term Loan
during the remaining portion of the Interest Reserve Period will be reduced.
"Indebtedness" as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations



Schedule 1.1 – Page 15

--------------------------------------------------------------------------------




of such Person as a lessee under Capital Leases, (d) all obligations or
liabilities of others secured by a Lien on any asset of such Person,
irrespective of whether such obligation or liability is assumed, (e) all
obligations of such Person to pay the deferred purchase price of assets (other
than trade payables incurred in the ordinary course of business and repayable in
accordance with customary trade practices and, for the avoidance of doubt, other
than royalty payments payable in the ordinary course of business in respect of
non-exclusive licenses), (f) all monetary obligations of such Person owing under
Hedge Agreements (which amount shall be calculated based on the amount that
would be payable by such Person if the Hedge Agreement were terminated on the
date of determination), (g) any Disqualified Equity Interests of such Person,
and (h) any obligation of such Person guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (g) above. For purposes of this
definition, (i) the amount of any Indebtedness represented by a guaranty or
other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (ii) the amount of any Indebtedness which is
limited or is non-recourse to a Person or for which recourse is limited to an
identified asset shall be valued at the lesser of (A) if applicable, the limited
amount of such obligations, and (B) if applicable, the fair market value of such
assets securing such obligation.
"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
the Agreement.
"Indemnified Person" has the meaning specified therefor in Section 10.3 of the
Agreement.
"Indemnified Taxes" means, any Taxes other than Excluded Taxes.
"Ineligible Institution" means any distressed debt fund.
"Initial Term Lender" means Medley Capital Corporation.
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
"Interest Expense" means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP.
"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3 or 6 months
after the date on which the Interest Period began, as applicable, and
(d) Borrower may not elect an Interest Period which will end after the Revolving
Loan Maturity Date.
"Inventory" means inventory (as that term is defined in the Code).



Schedule 1.1 – Page 16

--------------------------------------------------------------------------------




"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.
"IRC" means the Internal Revenue Code of 1986, as amended, and any successor
statutes, and all regulations and guidance promulgated thereunder. Any reference
to a specific section of the IRC shall be deemed to be a reference to such
section of the IRC and any successor statutes, and all regulations and guidance
promulgated thereunder.
"ISP" means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
"Issuer Document" means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
"Issuing Bank" means Wells Fargo or any other Revolving Lender that, at the
request of Borrower and with the consent of Agent, agrees, in such Revolving
Lender's sole discretion, to become an Issuing Bank for the purpose of issuing
Letters of Credit pursuant to Section 2.11 of the Agreement, and Issuing Bank
shall be a Revolving Lender.
"Lender" has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank, each Revolving Lender and each Term Lender, and shall also
include any other Person made a party to the Agreement pursuant to the
provisions of Section 13.1 of the Agreement and "Lenders" means each of the
Lenders or any one or more of them.
"Lender Group" means each of the Lenders (including Issuing Bank) and Agent, or
any one or more of them.
"Lender Group Expenses" means all (a) costs or expenses (including Taxes and
insurance premiums) required to be paid by Parent or its Subsidiaries under any
of the Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) documented out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group's transactions with Parent or its Subsidiaries
under any of the Loan Documents, including, photocopying, notarization, couriers
and messengers, telecommunication, public record searches, filing fees,
recording fees, publication, real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) Agent's customary fees and charges
imposed or incurred in connection with any background checks or OFAC/PEP
searches related to Parent or its Subsidiaries, (d) Agent's customary fees and
charges (as adjusted from time to time) with respect to the disbursement of
funds (or the receipt of funds) to or for the account of Borrower (whether by
wire transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (e) customary charges imposed or incurred by
Agent resulting from the dishonor of checks payable by or to any Loan Party,
(f) reasonable documented out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of,



Schedule 1.1 – Page 17

--------------------------------------------------------------------------------




maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (g) field examination, appraisal,
and valuation fees and expenses of Agent related to any field examinations,
appraisals, or valuation to the extent of the fees and charges (and up to the
amount of any limitation) provided in Section 2.10 of the Agreement, (h) Agent's
reasonable costs and expenses (including reasonable documented attorney's fees
and expenses) relative to third party claims or any other lawsuit or adverse
proceeding paid or incurred, whether in enforcing or defending the Loan
Documents or otherwise in connection with the transactions contemplated by the
Loan Documents, Agent's Liens in and to the Collateral, or the Lender Group's
relationship with Parent or any of its Subsidiaries, (i) Agent's reasonable
documented costs and expenses (including reasonable documented attorney's fees
and due diligence expenses) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), syndicating
(including reasonable costs and expenses relative to CUSIP, DXSyndicate™,
SyndTrak or other communication costs incurred in connection with a syndication
of the loan facilities), or amending, waiving, or modifying the Loan Documents,
(j) Initial Term Lender's reasonable documented costs and expenses (including
reasonable documented attorney's fees and expenses and due diligence expenses)
incurred in structuring, drafting, and reviewing the Loan Documents, (k) Term
Lenders' reasonable out-of-pocket costs associated with attending management
meetings pursuant to Section 5.13(b) of the Agreement, and (l) Agent's and each
Lender's reasonable documented costs and expenses (including reasonable
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
"workout," a "restructuring," or an Insolvency Proceeding concerning Parent or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether a lawsuit
or other adverse proceeding is brought, or in taking any enforcement action or
any Remedial Action with respect to the Collateral.
"Lender Group Representatives" has the meaning specified therefor in
Section 17.9 of the Agreement.
"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.
"Letter of Credit" means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.
"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries' rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).
"Letter of Credit Disbursement" means a payment made by Issuing Bank pursuant to
a Letter of Credit.
"Letter of Credit Exposure" means, as of any date of determination with respect
to any Revolving Lender, such Revolving Lender's Pro Rata Share of the Letter of
Credit Usage on such date.
"Letter of Credit Fee" has the meaning specified therefor in Section 2.6(b) of
the Agreement.



Schedule 1.1 – Page 18

--------------------------------------------------------------------------------




"Letter of Credit Indemnified Costs" has the meaning specified therefor in
Section 2.11(f) of the Agreement.
"Letter of Credit Related Person" has the meaning specified therefor in
Section 2.11(f) of the Agreement.
"Letter of Credit Usage" means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
"LIBOR Deadline" has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
"LIBOR Notice" means a written notice in the form of Exhibit L-1 to the
Agreement.
"LIBOR Option" has the meaning specified therefor in Section 2.12(a) of the
Agreement.
"LIBOR Rate" means the rate per annum rate appearing on Macro*World's
(https://capitalmarkets.mworld.com; the "Service") Page BBA LIBOR - USD (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) 2 Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with the Agreement (and, if any such rate is below zero, the LIBOR Rate shall be
deemed to be zero), which determination shall be made by Agent and shall be
conclusive in the absence of manifest error.
"LIBOR Rate Loan" means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.
"LIBOR Rate Margin" has the meaning set forth in the definition of Applicable
Margin.
"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
"Loan" shall mean any Revolving Loan or Extraordinary Advance made (or to be
made) hereunder or the Term Loan made hereunder.
"Loan Account" has the meaning specified therefor in Section 2.9 of the
Agreement.
"Loan Documents" means the Agreement, the Control Agreements, any Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter, the Guaranty
and Security Agreement, any Issuer Documents, the Letters of Credit, the
Mortgages, any Patent Security Agreement, any Trademark Security Agreement, any
note or notes executed by Borrower in connection with the Agreement, the Third
Amended Agreement, the Second Amended Loan Agreement, the First Amended Loan
Agreement, or the Original Loan Agreement and payable to any member of the
Lender Group, and any other instrument or agreement entered into, now or in the
future, by Parent or any of its Subsidiaries and any member of the Lender Group
in connection with the Agreement.
"Loan Party" means Borrower or any Guarantor, including without limitation
Parent.
"Margin Stock" as defined in Regulation U of the Board of Governors as in effect
from time to time.



Schedule 1.1 – Page 19

--------------------------------------------------------------------------------




"Material Adverse Effect" means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Parent and its Subsidiaries, taken as a whole, (b) a material impairment of
Parent's and its Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group's ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of as a result of an action taken or not taken that is solely in the control of
Agent), or (c) a material impairment of the enforceability or priority of
Agent's Liens with respect to all or a material portion of the Collateral.
"Material Contract" means, with respect to any Person, (a) each contract or
other written agreement (other than the Loan Documents), including without
limitation Equipment Leases and each other contract or other written agreement
of any such Person involving monetary liability of or to any Person in an amount
in excess of $1,000,000 in any fiscal year and (b) any other contract or other
agreement (other than the Loan Agreements), whether written or oral, to which
such Person is a party as to which the breach, non-performance, cancellation or
failure to renew by any party thereto would have a Material Adverse Effect.
"Maximum Amount" means $145,000,000 plus the then outstanding principal balance
of the Term Loan, decreased by the amount of reductions in the Maximum Amount
and the Revolving Loan Commitments made in accordance with Section 2.4(f) of the
Agreement; provided, that the Maximum Amount will automatically be reduced to
the following amounts on the dates specified, to the extent that the Maximum
Amount has not already been reduced to such amounts through the operation of
Section 2.4(f) of the Agreement:
Date
Maximum Amount
February 28, 2016
$130,000,000
plus the then outstanding principal balance of the Term Loan
October 31, 2016
$0
plus the then outstanding principal balance of the Term Loan



All such reductions shall be applied to the Revolving Loan Commitments of the
Revolving Lenders in accordance with their respective Pro Rata Shares.
"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.
"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral, in each case as amended or
modified to date and from time to time hereafter.
"Multiemployer Plan" means any multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or
ERISA Affiliate has an obligation to contribute or has any liability, contingent
or otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.
"Net Cash Proceeds" means with respect to any sale or disposition by Parent or
any of its Subsidiaries of assets, the amount of cash proceeds received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment of deferred consideration) by or on behalf of Parent or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with



Schedule 1.1 – Page 20

--------------------------------------------------------------------------------




such sale or disposition, (ii) reasonable fees, commissions, and expenses
related thereto and required to be paid by Parent or such Subsidiary in
connection with such sale or disposition, (iii) Taxes paid or payable to any
taxing authorities by Parent or such Subsidiary in connection with such sale or
disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid or
payable to a Person that is not an Affiliate of Parent or any of its
Subsidiaries, and are properly attributable to such transaction; and (iv) all
amounts that are set aside as a reserve (A) for adjustments in respect of the
purchase price of such assets, (B) for any liabilities associated with such sale
or casualty, to the extent such reserve is required by GAAP, and (C) for the
payment of unassumed liabilities relating to the assets sold or otherwise
disposed of at the time of, or within 30 days after, the date of such sale or
other disposition, to the extent that in each case the funds described above in
this clause (iv) are (x) deposited into escrow with a third party escrow agent
or set aside in a separate Deposit Account that is subject to a Control
Agreement in favor of Agent and (y) paid to Agent as a prepayment of the
applicable Obligations in accordance with Section 2.4(e) of the Agreement at
such time when such amounts are no longer required to be set aside as such a
reserve.
"Net Orderly Liquidation Value" means, as to any Equipment or Equipment For
Lease, the sum of (a) the net orderly liquidation value of such Equipment or
Equipment For Lease as set forth on the most recent appraisal delivered pursuant
to the Agreement plus (b) the aggregate amount of cash expenditures made
repairing or refurbishing such Equipment or Equipment For Lease in connection
with, or in preparation for, the sale of such Equipment or Equipment For Lease,
to the extent such expenditures are not reflected in the calculation of net
order liquidation value in such appraisal.
"Net Working Capital" means, as of any date of determination, Current Assets as
of such date minus Current Liabilities as of such date, excluding deferred
income Tax assets and liabilities.
"Non-Consenting Lender" has the meaning specified therefor in Section 14.2(a) of
the Agreement.
"Non-Defaulting Lender" means each Lender other than a Defaulting Lender.
"Notification Event" means (a) the occurrence of a "reportable event" described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a "substantial employer" as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
Pension Plan or Multiemployer Plan administrator, (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of a Lien pursuant to the IRC or ERISA in connection with any
Employee Benefit Plan or the existence of any facts or circumstances that could
reasonably be expected to result in the imposition of a Lien, (g) the partial or
complete withdrawal of any Loan Party or ERISA Affiliate from a Multiemployer
Plan (other than any withdrawal that would not constitute an Event of Default
under Section 8.12), (h) any event or condition that results in the
reorganization or insolvency of a Multiemployer Plan under Sections of ERISA,
(i) any event or condition that results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by the PBGC of proceedings
to terminate or to appoint a trustee to administer a Multiemployer Plan under
ERISA, (j) any Pension Plan being in "at risk status" within the meaning of IRC
Section 430(i), (k) any Multiemployer Plan being in "endangered status" or
"critical status" within the meaning of IRC Section 432(b) or the determination
that any Multiemployer Plan is or is expected to be insolvent or in
reorganization within the meaning of Title IV of ERISA, (l) with respect to any
Pension Plan, any Loan Party or ERISA Affiliate incurring a substantial
cessation of operations within the meaning of ERISA Section 4062(e),



Schedule 1.1 – Page 21

--------------------------------------------------------------------------------




(m) an "accumulated funding deficiency" within the meaning of the IRC or ERISA
(including Section 412 of the IRC or Section 302 of ERISA) or the failure of any
Pension Plan or Multiemployer Plan to meet the minimum funding standards within
the meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302
of ERISA), in each case, whether or not waived, (n) the filing of an application
for a waiver of the minimum funding standards within the meaning of the IRC or
ERISA (including Section 412 of the IRC or Section 302 of ERISA) with respect to
any Pension Plan or Multiemployer Plan, (o) the failure to make by its due date
a required payment or contribution with respect to any Pension Plan or
Multiemployer Plan, (p) any event that results in or could reasonably be
expected to result in a liability by a Loan Party pursuant to Title I of ERISA
or the excise Tax provisions of the IRC relating to Employee Benefit Plans or
any event that results in or could reasonably be expected to result in a
liability to any Loan Party or ERISA Affiliate pursuant to Title IV of ERISA or
Section 401(a)(29) of the IRC, or (q) any of the foregoing is reasonably likely
to occur in the following 30 days.
"Obligations" means (a) all loans (including the Term Loan and the Revolving
Loans (inclusive of Extraordinary Advances)), debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), reimbursement or indemnification
obligations with respect to Letters of Credit (irrespective of whether
contingent), premiums, liabilities (including all amounts charged to the Loan
Account pursuant to the Agreement), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter), Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by the Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that Borrower is required to pay or reimburse by the Loan Documents or by law or
otherwise in connection with the Loan Documents, and (b) all Bank Product
Obligations. Without limiting the generality of the foregoing, the Obligations
of Borrower under the Loan Documents include the obligation to pay (i) the
principal of the Revolving Loans, (ii) interest accrued on the Revolving Loans,
(iii) the principal of the Term Loan, (iv) interest accrued on the Term Loan,
(v) the amount necessary to reimburse Issuing Bank for amounts paid or payable
pursuant to Letters of Credit, (vi) Letter of Credit commissions, and fees
(including fronting fees) and charges, (v) Lender Group Expenses, (vii) fees
payable under the Agreement or any of the other Loan Documents, and
(viii) indemnities and other amounts payable by any Loan Party under any Loan
Document. Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
"Orderly Liquidation Value" means, as to any Equipment or Equipment For Lease,
the sum of (a) the orderly liquidation value of such Equipment or Equipment For
Lease as set forth on the most recent appraisal delivered pursuant to the
Agreement plus (b) the aggregate amount of cash expenditures made repairing or
refurbishing such Equipment or Equipment For Lease in connection with, or in
preparation for, the sale of such Equipment or Equipment For Lease, to the
extent such expenditures are not reflected in the calculation of orderly
liquidation value in such appraisal.
"Original Loan Agreement" has the meaning specified therefor in the preamble to
the Agreement.
"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
the Agreement.



Schedule 1.1 – Page 22

--------------------------------------------------------------------------------




"Overadvance" means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11.
"Parent" has the meaning specified therefor in the preamble to the Agreement.
"Participant" has the meaning specified therefor in Section 13.1(e) of the
Agreement.
"Patent Security Agreement" has the meaning specified therefor in the Guaranty
and Security Agreement.
"Patriot Act" has the meaning specified therefor in Section 4.13 of the
Agreement.
"PBGC" means the Pension Benefit Guaranty Corporation or any successor agency.
"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the IRC sponsored, maintained, or contributed to by any
Loan Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has
any liability, contingent or otherwise.
"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
"Permitted Dispositions" means:
(a)    sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business and leases or subleases of Real Property not useful
in the conduct of the business of Parent and its Subsidiaries,
(b)    sales of Inventory (other than Equipment or Equipment For Lease) to
buyers in the ordinary course of business,
(c)    leases of Equipment For Lease pursuant to Equipment Leases in the
ordinary course of business,
(d)    the sale or other disposition of Equipment and Equipment For Lease
(exclusive of Required Dispositions), so long as (i) Agent is notified of such
sale or other disposition at least 3 days prior thereto (which notice shall
include a reasonably accurate estimate of the Net Cash Proceeds of such sale or
other disposition), (ii) the Net Cash Proceeds of such sale or other disposition
shall be greater than or equal to seventy percent (70%) of the Orderly
Liquidation Value of the Equipment or Equipment For Lease subject to such sale
or other disposition and (iii) the Net Cash Proceeds of such sale or other
disposition, together with the Net Cash Proceeds of all other such sales or
other dispositions under this clause (d) during the six-month period immediately
preceding such sale or other disposition, and the Net Cash Proceeds of all
Required Dispositions during the six-month period immediately preceding such
sale or other disposition, are in the aggregate greater than or equal to eighty
percent (80%) of the aggregate Orderly Liquidation Value of all Equipment and
Equipment For Lease subject to all such sales or other dispositions,
(e)    the issuance and sale by Parent of Equity Interests of Parent after the
Closing Date; provided, that, (i) Agent shall have received not less than ten
(10) Business Days' prior written notice of such issuance and sale by Parent,
which notice shall specify the parties to whom such shares are to be sold, the
terms of such sale, the total amount which it is anticipated will be realized
from the issuance and sale of such stock and the net cash proceeds which it is
anticipated will be received by Parent from such sale, (ii) Parent shall not be
required to pay any cash dividends or repurchase or redeem such Equity Interests
or make any other payments in respect thereof, except as otherwise permitted in
Section 6.7 hereof, and (iii) the terms of such Equity Interests, and the terms
and conditions of the purchase



Schedule 1.1 – Page 23

--------------------------------------------------------------------------------




and sale thereof, shall not include any terms that include any limitation on the
right of Borrower to request or receive Loans or Letters of Credit or the right
of Borrower and Parent to amend or modify any of the terms and conditions of
this Agreement or any of the other Loan Documents or otherwise in any way relate
to or affect the arrangements of Borrower and Parent with Agent and Lenders or
are more restrictive or burdensome to Borrower or Parent than the terms of any
Equity Interests in effect on the Closing Date,
(f)    the issuance of Equity Interests of Borrower or Parent consisting of
common stock pursuant to an employee stock option or grant or similar equity
plan or 401(k) plans of Borrower or Parent for the benefit of its employees,
directors and consultants, provided, that, in no event shall Borrower or Parent
be required to issue, or shall Borrower or Parent issue, Equity Interests
pursuant to such stock plans or 401(k) plans which would result in a Change of
Control or other Event of Default,
(g)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
(h)    the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,
(i)    the granting of Permitted Liens,
(j)    the sale or discount, in each case without recourse, of Accounts arising
in the ordinary course of business, but only in connection with the compromise
or collection thereof,
(k)    any involuntary loss, damage or destruction of property,
(l)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property,
(m)    the leasing or subleasing of assets (other than Equipment or Equipment
For Lease) of Borrower or its Subsidiaries in the ordinary course of business,
(n)    (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Borrower and its Subsidiaries to the extent not
economically desirable in the conduct of their business or (ii) the abandonment
of patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Lender Group,
(o)    the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement, and
(p)    the making of Permitted Investments.
"Permitted Indebtedness" means:
(a)Indebtedness evidenced by the Agreement or the other Loan Documents,
(b)    Indebtedness set forth on Schedule 4.14 to the Agreement and any
Refinancing Indebtedness in respect of such Indebtedness,
(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,



Schedule 1.1 – Page 24

--------------------------------------------------------------------------------




(d)    endorsement of instruments or other payment items for deposit,
(e)    Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions and Required
Dispositions; and (iii) unsecured guarantees with respect to Indebtedness of
Parent or one of its Subsidiaries, to the extent that the Person that is
obligated under such guaranty could have incurred such underlying Indebtedness,
(f)    unsecured Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to Parent or any of its Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year,
(g)    the incurrence by Parent or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Parent's and its
Subsidiaries' operations and not for speculative purposes,
(h)    customer deposits held in the ordinary course of business in connection
with Equipment Leases,
(i)    Subordinated Indebtedness, and
(j)    any other unsecured Indebtedness incurred by Parent or any of its
Subsidiaries, so long as (i) the terms thereof are acceptable to Agent and
(ii) the aggregate principal amount does not at any one time exceed $500,000.
"Permitted Investments" means:
(a)    Investments in cash and Cash Equivalents,
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business; provided, that, other than with
respect to cash and Cash Equivalents held in the Blocked Accounts, and petty
cash in an aggregate amount not in excess of $25,000 at any time, (i) no Loans
are then outstanding and (ii) the Deposit Account, Securities Account or other
account in which such cash or Cash Equivalents are held as subject to a Control
Agreement in favor of Agent,
(c)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries; provided, that promptly upon the
receipt of the original of any such promissory note by a Loan Party or one of
its Subsidiaries, such promissory note shall be endorsed in blank by the
applicable Person and promptly delivered to Agent as so endorsed,
(d)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement; provided, that, as
to such loans and advances, neither such Loan Party nor any of its Subsidiaries
shall, directly or indirectly, amend, modify, alter or change the terms of such
loans and advances or any agreement, document or instrument related thereto and
Borrower shall furnish to Agent all notices or demands in connection with such
loans and advances either received by any Loan Party or any of its Subsidiaries
or on its behalf, promptly after the receipt thereof, or sent by any Loan Party
or any of its Subsidiaries or on its behalf, concurrently with the sending
thereof, as the case may be,



Schedule 1.1 – Page 25

--------------------------------------------------------------------------------




(e)    investments, loans or advances by Parent in or to Borrower; provided,
that any such intercompany loans or advances shall be evidenced by a promissory
note or other instrument in form and substance reasonably satisfactory to Agent
and such promissory note or instrument shall have been pledged to Agent pursuant
to the Loan Documents,
(f)    guarantees permitted under the definition of Permitted Indebtedness,
(g)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
(h)    deposits of cash made in the ordinary course of business to secure
performance of operating leases,
(i)    (i) non-cash loans and advances to employees, officers, and directors of
Parent or any of its Subsidiaries for the purpose of purchasing Equity Interests
in Parent so long as the proceeds of such loans are used in their entirety to
purchase such Equity Interests in Parent, and (ii) loans and advances to
employees and officers of Parent or any of its Subsidiaries in the ordinary
course of business for any other business purpose and in an aggregate amount not
to exceed $25,000 at any one time, and
(j)    Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (g) of
the definition of Permitted Indebtedness.
"Permitted Liens" means
(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations,
(b)    Liens for unpaid Taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Agent's Liens and the underlying Taxes, assessments, or charges or levies are
the subject of Permitted Protests,
(c)    non-consensual statutory Liens (other than Liens securing the payment of
Taxes) arising in the ordinary course of business to the extent: (i) such Liens
secure Permitted Indebtedness which is not overdue or (ii) such Liens secure
Permitted Indebtedness relating to claims or liabilities which are fully insured
and being defended at the sole cost and expense and at the sole risk of the
insurer or are the subject of Permitted Protests, in each case prior to the
commencement of foreclosure or other similar proceedings and with respect to
which adequate reserves have been set aside on its books in accordance with
GAAP,
(d)    judgment and other similar Liens arising in connection with court
proceedings that do not constitute an Event of Default, provided, that, (i) such
Liens are the subject of a Permitted Protest, (ii) a stay of enforcement of any
such Liens is in effect and (iii) Agent may establish a Reserve with respect
thereto,
(e)    Liens set forth on Schedule P-2 to the Agreement; provided, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 to the
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,
(f)    the interests of lessors under operating leases and non-exclusive
licensors under license agreements,
(g)    purchase money Liens or the interests of lessors under Capital Leases to
the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness and so long as (i) such Lien attaches only to the asset



Schedule 1.1 – Page 26

--------------------------------------------------------------------------------




purchased or acquired and the proceeds thereof, and (ii) such Lien only secures
the Indebtedness that was incurred to acquire the asset purchased or acquired or
any Refinancing Indebtedness in respect thereof,
(h)    Liens on amounts deposited in the ordinary course of business to secure
Parent's and its Subsidiaries obligations in connection with worker's
compensation, unemployment insurance and other types of social security benefits
consistent with the current practices of Parent and its Subsidiaries as of the
Closing Date,
(i)    with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,
(j)    non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,
(k)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
(l)    rights of setoff or bankers' liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,
(m)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness, and
(n)    Liens arising from (i) operating leases and precautionary financing
statement filings in respect thereof and (ii) equipment or other materials in
each case which are not owned by Parent or any of its Subsidiaries located on
the premises of Parent or any of its Subsidiaries (but not in connection with,
or as part of, the financing thereof) from time to time in the ordinary course
of business and consistent with current practices of Parent or such Subsidiary
and the precautionary financing statement filings in respect thereof.
"Permitted Protest" means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), Taxes
(other than payroll Taxes or Taxes that are the subject of a United States
federal Tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Parent's or its Subsidiaries' books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent's Liens.
"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of Equipment, Equipment For Lease and Real Property
for the purpose of financing all or any part of the acquisition cost thereof, in
an aggregate principal amount outstanding at any one time not in excess of
$1,500,000.
"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.



Schedule 1.1 – Page 27

--------------------------------------------------------------------------------




"Platform" has the meaning specified therefor in Section 17.9(c) of the
Agreement.
"Prepayment Premium" shall mean a prepayment premium equal to (a) three percent
(3%) of the amount prepaid if such prepayment occurs after the first anniversary
of the Closing Date and on or prior to the second anniversary of the Closing
Date, (b) two percent (2%) of the amount prepaid if such prepayment occurs after
the second anniversary and on or prior to the third anniversary of the Closing
Date; or (c) zero percent (0%) of the amount prepaid if such prepayment occurs
after the third anniversary of the Closing Date.
"Prior Obligations" has the meaning specified therefor in Section 2.14 of the
Agreement.
"Priority Obligations" means all Obligations other than Term Obligations.
"Projections" means Borrower's forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower's historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
"Pro Rata Share" means, as of any date of determination:
(a)    with respect to a Revolving Lender's obligation to make all or a portion
of the Revolving Loans, with respect to such Revolving Lender's right to receive
payments of interest, fees, and principal with respect to the Revolving Loans,
and with respect to all other computations and other matters related to the
Revolving Loan Commitments or the Revolving Loans, the percentage obtained by
dividing (i) the Revolving Loan Exposure of such Revolving Lender by (ii) the
aggregate Revolving Loan Exposure of all Revolving Lenders,
(b)    with respect to a Revolving Lender's obligation to participate in the
Letters of Credit, with respect to such Revolving Lender's obligation to
reimburse Issuing Bank, and with respect to such Revolving Lender's right to
receive payments of Letter of Credit Fees, and with respect to all other
computations and other matters related to the Letters of Credit, the percentage
obtained by dividing (i) the Revolving Loan Exposure of such Revolving Lender by
(ii) the aggregate Revolving Loan Exposure of all Revolving Lenders; provided,
that if all of the Revolving Loans have been repaid in full and all Revolving
Loan Commitments have been terminated, but Letters of Credit remain outstanding,
Pro Rata Share under this clause shall be determined as if the Revolving Loan
Commitments had not been terminated and based upon the Revolving Loan
Commitments as they existed immediately prior to their termination,
(c)    with respect to a Term Lender's obligation to make the Term Loan and
right to receive payments of interest, fees, premium and principal with respect
thereto, (i) prior to the making of the Term Loan, the percentage obtained by
dividing (y) such Term Lender's Term Loan Commitment, by (z) the aggregate
amount of all Term Lenders' Term Loan Commitments, and (ii) from and after the
making of the Term Loan, the percentage obtained by dividing (y) the sum of the
outstanding principal amount of such Term Lender's portion of the Term Loan, by
(z) the sum of the outstanding principal amount of the Term Loan; and
(d)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the sum
of the Revolving Loan Exposure of such Lender and the outstanding principal
amount of such Lender's portion of the Term Loan by (ii) the sum of the
aggregate Revolving Loan Exposure of all Lenders the outstanding principal
amount of the Term Loan of all Lenders, in any such case as the applicable
percentage may be adjusted by assignments permitted pursuant to Section 13.1;
provided, that if all of the Loans have been paid in full, Pro Rata Share under
this clause shall be determined as if the Revolving Loan Exposures had not been
repaid, collateralized, or terminated and shall be based upon the Revolving Loan
Exposures as they existed immediately prior to their repayment,
collateralization, or termination.
"Protective Advances" has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.



Schedule 1.1 – Page 28

--------------------------------------------------------------------------------




"Public Lender" has the meaning specified therefor in Section 17.9(c) of the
Agreement.
"Purchase Order Lease" means an Equipment Lease evidenced by a purchase order
and a series of invoices, rather than a written lease.
"Qualified Equity Interest" means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.
"Qualifying Lease" means any Equipment Lease entered into between Borrower and
an Account Debtor:
(a)    that is either (i) in the form attached to the Agreement as Exhibit E-1,
(ii) otherwise in form and substance reasonably satisfactory to Agent or (iii) a
Purchase Order Lease;
(b)    a copy of which have been delivered to Agent, together with all insurance
certificates required under such Equipment Lease and which Equipment Lease (if
written) has been legended to reflect that Agent has been granted a Lien on
Borrower's rights thereunder;
(c)    as to which the underlying Equipment For Lease has been delivered to, or
is in transit to, the customer or its jobsite;
(d)    as to which both the Account Debtor and the underlying Equipment For
Lease is located in the continental United States or Canada;
(e)    with respect to which such Equipment Lease and the underlying Equipment
For Lease are each subject to a first priority, valid and perfected Lien in
favor of Agent and no other Lien in favor of any Person, except those permitted
in the Loan Documents; and
(f)    that is an operating lease entered into by Borrower in the ordinary
course of business.
"Real Property" means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.
"Real Property Collateral" means (a) the Real Property identified on Schedule
R-1 to the Agreement and (b) any Real Property hereafter acquired by Borrower or
its Subsidiaries with a fair market value in excess of $250,000.
"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
"Refinancing Indebtedness" means refinancings, renewals, or extensions of
Indebtedness so long as:
(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,
(b)    such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,



Schedule 1.1 – Page 29

--------------------------------------------------------------------------------




(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
"Related Fund" means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
"Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
the Agreement.
"Report" has the meaning specified therefor in Section 15.16 of the Agreement.
"Required Dispositions" has the meaning specified therefor in Section 5.23 of
the Agreement.
"Required Lenders" means, (a) those Lenders whose Pro Rata Shares aggregate
sixty-six and two-thirds percent (66 2/3%) or more of the aggregate of the
Commitments of all Lenders, but including at least two unaffiliated Revolving
Lenders, or if the Commitments shall have been terminated, Lenders to whom at
least sixty-six and two-thirds percent (66 2/3%) of the then outstanding
Obligations are owing, but including at least two unaffiliated Revolving
Lenders; provided, that (i) the Revolving Loan Commitments or Obligations, as
applicable, of any Defaulting Lender shall be disregarded in the determination
of Required Lenders, (ii) at any time that there are only two Lenders under this
Agreement, "Required Lenders" shall mean both of the Lenders, (iii) for all
purposes hereunder, at any time prior to the payment in full of the Priority
Obligations, Term Lenders shall be deemed to have voted their Pro Rata Shares in
the same manner as WFCF and (iv) at any time after the payment in full of the
Priority Obligations, those Term Lenders to whom at least sixty-six and
two-thirds percent (66 2/3%) or more of the aggregate of the then outstanding
Term Obligations are owing; provided, that (a) the Term Obligations, as
applicable, of any Defaulting Lender shall be disregarded in the determination
of Required Lenders and (b) at any time that there are only two Term Lenders
under this Agreement, "Required Lenders" shall mean both of the Term Lenders.
"Required Term Lenders" means, at any time, those Term Lenders to whom at least
sixty-six and two-thirds percent (66 2/3%) of the then outstanding Term
Obligations are owing; provided, that at any time that there are only two Term
Lenders under this Agreement, "Required Term Lenders" shall mean both of the
Term Lenders.
"Reserves" means, as of any date of determination, those reserves that Agent
deems necessary or appropriate, in its Permitted Discretion, pursuant to
Section 2.1(c), to establish and maintain with respect to the Borrowing Base or
the Maximum Amount.



Schedule 1.1 – Page 30

--------------------------------------------------------------------------------




"Restricted Payment" means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by a Person (including any payment in connection with any merger or
consolidation involving such Person) or to the direct or indirect holders of
Equity Interests issued by such Person in their capacity as such (other than
dividends or distributions payable in Qualified Equity Interests issued by such
Person, or (b) purchase, redeem, make any sinking fund or similar payment, or
otherwise acquire or retire for value (including in connection with any merger
or consolidation involving a Person) any Equity Interests issued by such Person,
(c) make any payment to retire, or to obtain the surrender of, any outstanding
warrants, options, or other rights to acquire Equity Interests of a Person now
or hereafter outstanding, and (d) make, or cause or suffer to permit any of a
Person's Subsidiaries to make, any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness.
"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Protective Advances), plus
(b) the amount of the Letter of Credit Usage.
"Revolving Lender" means each Person with a Revolving Loan Commitment or, if the
Revolving Loan Commitments have been terminated, Revolving Loan Exposure.
"Revolving Loan Commitment" means, with respect to each Revolving Lender, its
Revolving Loan Commitment, and, with respect to all Revolving Lenders, their
Revolving Loan Commitments, in each case as such Dollar amounts are set forth
beside such Revolving Lender's name under the applicable heading on Schedule C-1
or in the Assignment and Acceptance pursuant to which such Revolving Lender
became a Revolving Lender hereunder, as such amounts may be reduced or increased
from time to time pursuant to assignments made in accordance with the provisions
of Section 13.1.
"Revolving Loan Exposure" means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolving Loan
Commitments, the amount of such Revolving Lender's Revolving Loan Commitment,
and (b) after the termination of the Revolving Loan Commitments, the aggregate
outstanding principal amount of the Revolving Loans of such Revolving Lender.
"Revolving Loan Maturity Date" means October 31, 2016.
"Revolving Loans" has the meaning specified therefor in Section 2.1(a) of the
Agreement.
"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
"Sanctioned Person" means a person named on the list of Specially Designated
Nationals maintained by OFAC.
"S&P" has the meaning specified therefor in the definition of Cash Equivalents.
"SEC" means the United States Securities and Exchange Commission and any
successor thereto.
"Second Amended Loan Agreement" has the meaning specified therefor in the
preamble to the Agreement.
"Securities Account" means a securities account (as that term is defined in the
Code).



Schedule 1.1 – Page 31

--------------------------------------------------------------------------------




"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.
"Settlement" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
"Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
"Solvent" means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person's debts (including
contingent liabilities) is less than all of such Person's assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is "solvent" or not "insolvent", as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
"Special Equity Contribution" means a contribution by Holding Company to the
equity of Parent, and by Parent to the equity of Borrower, of cash derived by
Holding Company from equity contributions to or equity issuances by Holding
Company (and not constituting the proceeds of Indebtedness incurred by any of
Holding Company, Parent or Borrower), the proceeds of which are used, with the
prior written consent of Required Lenders, to prepay principal of the Term Loan
as permitted pursuant to Section 2.4(d) of the Agreement.
"Special Interest Equity Contribution" means a contribution by Holding Company
to the equity of Parent, and by Parent to the equity of Borrower, of cash
derived by Holding Company from equity contributions to or equity issuances by
Holding Company (and not constituting the proceeds of Indebtedness incurred by
any of Holding Company, Parent or Borrower), the proceeds of which are used to
pay interest on the Term Loan when due.
"Standard Letter of Credit Practice" means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
"Subordinated Indebtedness" means any unsecured Indebtedness of Borrower or its
Subsidiaries incurred from time to time, so long as each of the following
conditions is satisfied as determined by Agent: (i) such Indebtedness shall be
on terms and conditions acceptable to Required Lenders and shall be subject and
subordinate in right of payment to the right of Agent and Lenders to receive the
prior indefeasible payment and satisfaction in full payment in cash of all of
the Obligations pursuant to the terms of an intercreditor agreement between
Agent and such third party, in form and substance reasonably satisfactory to
Agent, (ii) Agent shall have received not less than ten (10) days prior written
notice of the intention of Borrower to incur such Indebtedness, which notice
shall set forth the amount of such Indebtedness, the person or persons to whom
such Indebtedness will be owed, the interest rate, the schedule of repayments
and maturity date with respect thereto and such other information as Agent may
reasonably request with respect thereto, (iii) Agent shall have received true,
correct and complete copies of all agreements, documents and instruments
evidencing or otherwise related to such Indebtedness, (iv) in no event shall the
aggregate principal amount



Schedule 1.1 – Page 32

--------------------------------------------------------------------------------




of such Indebtedness incurred during the term of this Agreement exceed
$20,000,000, and (v) as of the date of incurring such Indebtedness and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred.
"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
"Taxes" means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
"Tax Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.
"Term Lender" means each Person with a Term Loan Commitment or, if the Term Loan
Commitments have been terminated, a portion of the outstanding Term Loan.
"Term Loan" has the meaning specified therefor in Section 2.2 of the Agreement.
"Term Loan Commitment" means, with respect to each Term Lender, its Term Loan
Commitment, and, with respect to all Term Lenders, their Term Loan Commitments,
in each case as such Dollar amounts are set forth beside such Term Lender's name
under the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Term Lender became a Term Lender hereunder, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1.
"Term Loan Interest Period" means, with respect to the Term Loan, a period
commencing on the Closing Date and ending 3 months thereafter, and subsequent
periods of 3 months, each commencing on the date of expiration of the prior Term
Loan Interest Period; provided, that (a) interest shall accrue at the applicable
rate based upon the Term Loan LIBOR Rate from and including the first day of
each Term Loan Interest Period to, but excluding, the day on which such Term
Loan Interest Period expires, (b) any Term Loan Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Term Loan Interest Period shall end on the next preceding Business
Day, and (c) with respect to a Term Loan Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Term Loan Interest
Period), the Term Loan Interest Period shall end on the last Business Day of the
calendar month that is 3 months after the date on which the Term Loan Interest
Period began, as applicable.
"Term Loan Interest Reserve" has the meaning specified therefor in Section
2.1(d) of the Agreement.
"Term Loan LIBOR Margin" has the meaning set forth in the definition of
Applicable Margin.
"Term Loan LIBOR Rate" means the greater of (a) the rate per annum rate
appearing on Macro*World's (https://capitalmarkets.mworld.com; the "Service")
Page BBA LIBOR – USD (or on any successor or substitute page of such Service, or
any successor to or substitute for such Service) 2 Business Days prior to the
commencement of the first day of each Term Loan Interest Period, for a term, and
in an amount, comparable to the Term Loan Interest Period and the amount of the
Term Loan (whether as the initial Term Loan or as a continuation of the Term
Loan) in accordance with the Agreement, which determination shall be made by
Agent and shall be conclusive in the absence of manifest error and (b) 1.00% per
annum.
"Term Loan Maturity Date" means May 13, 2019.



Schedule 1.1 – Page 33

--------------------------------------------------------------------------------




"Term Obligations" means all Obligations relating to the Term Loan.
"Third Amended Loan Agreement" has the meaning specified therefor in the
preamble to the Agreement.
"Total Commitment" means the sum of all Revolving Loan Commitments and Term Loan
Commitments.
"Trademark Security Agreement" has the meaning specified therefor in the
Guaranty and Security Agreement.
"TTM EBITDA" means, as of any date of determination, EBITDA of Borrower
determined on a consolidated basis in accordance with GAAP, for the 12 month
period most recently ended.
"UCP" means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
"United States" means the United States of America.
"Unused Line Fee" has the meaning specified therefor in Section 2.10(b) of the
Agreement.
"Voidable Transfer" has the meaning specified therefor in Section 17.8 of the
Agreement.
"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.
"WFCF" means Wells Fargo Bank Capital Finance, LLC.
"Withdrawal Liability" means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.



Schedule 1.1 – Page 34

--------------------------------------------------------------------------------




EXHIBIT A-1
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT


This ASSIGNMENT AND ACCEPTANCE AGREEMENT ("Assignment Agreement") is entered
into as of _______________________________ between
_______________________________ ("Assignor") and _______________________________
("Assignee"). Reference is made to the Agreement described in Annex I hereto
(the "Credit Agreement"). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.
1.    In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor's rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor's
portion of the Revolving Loan Commitments, all to the extent specified on Annex
I.
2.    The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or any Guarantor or the performance or
observance by Borrower or any Guarantor of any of their respective obligations
under the Loan Documents or any other instrument or document furnished pursuant
thereto, and (d) represents and warrants that the amount set forth as the
Purchase Price on Annex I represents the amount owed by Borrower to Assignor
with respect to Assignor's share of the Revolving Loans assigned hereunder, as
reflected on Assignor's books and records.
3.    The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) [confirms that it is an Eligible Transferee;] (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; [and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee's
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.]
4.    Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the "Settlement
Date") shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $5,000 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.
5.    As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning




--------------------------------------------------------------------------------




Lender from obligations that survive the termination of this Agreement,
including such assigning Lender's obligations under Article 15 and Section
17.9(a) of the Credit Agreement.
6.    Upon the Settlement Date, Assignee shall pay to Assignor the Purchase
Price (as set forth in Annex I). From and after the Settlement Date, Agent shall
make all payments that are due and payable to the holder of the interest
assigned hereunder (including payments of principal, interest, fees and other
amounts) to Assignor for amounts which have accrued up to but excluding the
Settlement Date and to Assignee for amounts which have accrued from and after
the Settlement Date. On the Settlement Date, Assignor shall pay to Assignee an
amount equal to the portion of any interest, fee, or any other charge that was
paid to Assignor prior to the Settlement Date on account of the interest
assigned hereunder and that are due and payable to Assignee with respect
thereto, to the extent that such interest, fee or other charge relates to the
period of time from and after the Settlement Date.
7.    This Assignment Agreement may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by telecopier or other facsimile transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.
8.    THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.


 
 
[NAME OF ASSIGNOR]
as Assignor
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
[NAME OF ASSIGNEE]
as Assignee
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 

 
ACCEPTED THIS ____ DAY OF
_______________
 
 
 
 
 
 
 
 
 
 
 
WELLS FARGO CAPITAL FINANCE, LLC,
a national banking association, as Agent
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




ANNEX FOR ASSIGNMENT AND ACCEPTANCE


ANNEX I




1.
Borrower: Essex Crane Rental Corp.



2.
Name and Date of Credit Agreement:



Fourth Amended and Restated Credit Agreement dated as of May 13, 2014 (as
amended, restated, supplemented, or otherwise modified from time to time, the
"Credit Agreement") by and among Essex Holdings, LLC, as parent ("Parent"),
Borrower, the lenders party thereto as "Lenders", and Wells Fargo Capital
Finance, LLC ("Wells Fargo"), as administrative agent for each member of the
Lender Group and the Bank Product Providers, and Wells Fargo, as sole lead
arranger and as sole bookrunner.
3.
Date of Assignment Agreement:    __________



4.
Amounts:



(a)
Assigned Amount of Commitment    $__________



(b)
Assigned Amount of Revolving Loans    $__________



5.
Settlement Date:    __________



6.
Purchase Price    $__________



7.
Notice and Payment Instructions, etc.

Assignee:


_______________________________
_______________________________
_______________________________
Assignor:


_______________________________
_______________________________
_______________________________







--------------------------------------------------------------------------------




Wells Fargo Capital Finance, LLC
 
 
 
 
AVAILABILITY REPORT
 
 
 
 
 
 
 
 
 
Number:
 
 
Date:
 
 
 
 
 
 
ACCOUNTS RECEIVABLE OUTSTANDING ASSIGNED TO WFCF (PREVIOUS REPORT)
 
 
$
 
 
 
 
 
 
ADDITIONS TO ACCOUNTS RECEIVABLE
 
 
 
 
NEW BILLINGS (Sales Journal Attached)
 
 
 
 
LESS CREDIT MEMOS (Sales/CM Journal)
 
 
 
 
NET ADDITIONS TO A/R:
 
 
$
 
 
 
 
 
 
DEDUCTIONS TO ACCOUNTS RECEIVABLE:
 
 
 
 
INVOICES PAID PER COLLECTION REPORT ATTACHED (Gross Amt.)
 
$
 
 
ADJUSTMENTS (deductions or <add backs>
 
$
 
 
 
 
 
 
 
ACCOUNTS RECEIVABLE OUTSTANDING ASSIGNED TO WFCF
 
$
 
 
 
 
 
 
 
LESS: INELIGIBLE A/R:
 
 
 
 
Past Dues
 
 
$
 
Contras
 
 
$
 
50% Rule
 
 
$
 
 
 
 
 
 
TOTAL INELIGIBLE A/R:
 
 
$
 
 
 
 
 
 
ELIGIBLE ACCOUNTS RECEIVABLE:
 
 
$
 
 
 
 
 
 
AVAILABILITY FROM ACCOUNTS RECEIVABLE
@ 85%
 
 
$
 
 
 
 
 
TOTAL GROSS INVENTORY AS OF:
$
 
 
 
LESS: INELIGIBLES
$
 
 
 
ELIGIBLE INVENTORY
 
 
$
 
 
 
 
 
 
AVAILABILITY FROM INVENTORY
@75%
 
 
$
 
 
 
 
 
AVAILABILITY FROM TERM LOANS (M.E. & R.E.
@100%
 
 
$
 
 
 
 
 
TOTAL AVAILABILITY BEFORE LOANS
 
 
 
$
 
 
 
 
 
RESERVES:
 
 
 
 
STANDBY LCS
 
 
$
 
 
 
 
 
 
OTHER RESERVES
 
 
 
 
CALIFORNIA PERSONAL PROPERTY TAX RESERVE
 
 
$
 
3RD PARTY FINANCED EQUIPMENT
 
 
$
 
SWAP RESERVE
 
 
$
 
TOTAL OTHER RESERVES
 
 
$
 
 
 
 
 
 
BORROWING BASE
 
 
 
$
 
 
 
 
 
LOAN BALANCE PREVIOUS REPORT
 
 
$
 
 
 
 
 
 
LESS: CASH REMITTED
 
$
 
 
 
 
 
 
 
ADDITIONAL BORROWING THIS REPORT
 
$
 
 
 
 
 
 
 
REVOLVING LOAN BALANCE TODAY
 
$
 
 
TERM LOAN BALANCE TODAY
 
$
 
 
TOTAL LOAN OBLIGATIONS
 
 
$
 
 
 
 
 
 
NET AVAILABILITY AFTER LOANS AND L.C. RESERVES
 
 
 
$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





 
CREDIT FACILITY LIMIT (CFC)
 
 
 
 
 
 
 
 
 
 
 
EXCESS AVAILABILITY
 
 
 
 
 
LESSOR OF:
 
 
 
 
 
(i) BORROWING BASE (BEFORE LOC EXPOSURE)
 
 
 
$
 
(ii) MAXIMUM AMOUNT LESS RESERVES (EXCEPT LOC EXPOSURE RESERVES)
 
 
 
$
 
 
 
 
 
 
 
MINIMUM OF (i) AND (ii) ABOVE:
 
 
 
$
 
 
 
 
 
 
 
MINUS:
 
 
 
 
 
BORROWING BASE REDUCTION AMOUNT
 
 
 
 
 
SUM OF:
 
 
 
 
 
(i) ALL OUTSTANDING OBLIGATIONS (INCLUDING LOANS AND LOC EXPOSURE RESERVES)
 
 
 
$
 
(ii) 60 DAYS PAST DUE TRADE PAYABLES
 
 
 
$
 
BORROWING BASE REDUCTION AMOUNT
 
 
 
$
 
 
 
 
 
 
 
EXCESS AVAILABILITY
 
 
 
$
 
 
 
 
 
 
 
 
 
 
 
 
 
FOR THE PURPOSE OF INDUCING WELLS FARGO CAPITAL FINANCE, LLC TO GRANT LOANS TO
US, WE HEREBY CERTIFY THAT THE FOREGOING STATEMENT OF ACCOUNTS RECEIVABLE IS
TRUE AND CORRECT AS OF THIS REPORT, AND AS ACCEPTABLE COLLATERIAL IN ACCORDANCE
WITH THE TERMS OF THE AGREEMENT DATED MARCH 15, 2013 BETWEEN WACHOVIA AND ESSEX
CRANE RENTAL CORP.
    
 
 
 
 
 
 
WELLS FARGO CAPITAL FINANCE, LLC
 
CLIENT: Essex Crane Rental Corp.
 
150 South Wacker Drive
 
 
 
 
 
Suite 2200
By:
 
 
 
 
Chicago, IL 60606-4202
 
 
 
 
 
 
Name and Title:
Kory Glen, CFO
 
 
 
 
 
 







--------------------------------------------------------------------------------




EXHIBIT B-2
FORM OF BANK PRODUCT PROVIDER LETTER AGREEMENT
[Letterhead of Specified Bank Products Provider]
[Date]


Wells Fargo Capital Finance, LLC, as Agent
150 South Wacker Drive
Suite 2200
Chicago, Illinois 60606
Attention: Laura Nickas
Fax No.: (312) 332-0424
Reference hereby is made to that certain Fourth Amended and Restated Credit
Agreement dated as of May 13, 2014 (as amended, restated, supplemented, or
otherwise modified from time to time, the "Credit Agreement") by and among Essex
Holdings, LLC, as parent ("Parent"), Essex Crane Rental Corp., as borrower
("Borrower"), the lenders party thereto as "Lenders", and Wells Fargo Capital
Finance, LLC ("Wells Fargo"), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, the "Agent"). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.
Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] (the "Specified Bank Product Agreement [Agreements]") dated as of
__________ by and between [Lender or Affiliate of Lender] (the "Specified Bank
Products Provider") and [identify the Loan Party].
1.Appointment of Agent. The Specified Bank Products Provider hereby designates
and appoints Agent, and Agent by its signature below hereby accepts such
appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed Sections 15.1 through 15.15 and Sections 15.17, 15.18, and 17.5
(collectively such sections are referred to herein as the "Agency Provisions"),
including, as applicable, the defined terms used therein. Specified Bank
Products Provider and Agent each agree that the Agency Provisions which govern
the relationship, and certain representations, acknowledgements, appointments,
rights, restrictions, and agreements, between the Agent, on the one hand, and
the Lenders or the Lender Group, on the other hand, shall, from and after the
date of this letter agreement also apply to and govern, mutatis mutandis, the
relationship between the Agent, on the one hand, and the Specified Bank Product
Provider with respect to the Bank Products provided pursuant to the Specified
Bank Product Agreement[s], on the other hand.
2.Acknowledgement of Certain Provisions of Credit Agreement. The Specified Bank
Products Provider hereby acknowledges that it has reviewed the provisions of
Sections 2.4(b)(ii), 14.1, 15, and 17.5 of the Credit Agreement, including, as
applicable, the defined terms used therein, and agrees to be bound by the
provisions thereof. Without limiting the generality of any of the foregoing
referenced provisions, Specified Bank Product Provider understands and agrees
that its rights and benefits under the Loan Documents consist solely of it being
a beneficiary of the Liens and security interests granted to Agent and the right
to share in proceeds of the Collateral to the extent set forth in the Credit
Agreement.
3.Reporting Requirements. Agent shall have no obligation to calculate the amount
due and payable with respect to any Bank Products. On a monthly basis (not later
than the 10th Business Day of each calendar month) or as more frequently as
Agent shall request, the Specified Bank Products Provider agrees to provide
Agent with a written report, in form and substance satisfactory to Agent,
detailing Specified Bank Products Provider's reasonable determination of the
liabilities and obligations (and mark-to-market exposure) of Borrower and the
other Loan Parties in respect of the Bank Products provided by Specified Bank
Products Provider pursuant to the Specified Bank Products Agreement[s]. If Agent
does not receive such written report within the time period provided above,
Agent shall be entitled to assume that the reasonable determination of the
liabilities and obligations of Borrower and




--------------------------------------------------------------------------------




the other Loan Parties with respect to the Bank Products provided pursuant to
the Specified Bank Products Agreement[s] is either the amount of such reasonable
determination of such liabilities and obligations most recently reported by the
Specified Bank Products Provider, or, if no such reporting has ever been made,
zero.
4.Bank Product Reserve Conditions. Specified Bank Products Provider further
acknowledges and agrees that Agent shall have the right (to the extent permitted
pursuant to the Credit Agreement), but shall have no obligation to establish,
maintain, relax, or release reserves in respect of any of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of the Agent to determine or insure whether the amount of any such reserve
is appropriate or not (including whether it is sufficient in amount). If Agent
chooses to implement a reserve, Specified Bank Products Provider acknowledges
and agrees that Agent shall be entitled to rely on the information in the
reports described above to establish the Bank Product Reserve Amount.
5.Bank Product Obligations. From and after the delivery to Agent of this
agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this agreement by Agent and Borrower, the obligations and
liabilities of Borrower and the other Loan Parties to Specified Bank Product
Provider in respect of Bank Products evidenced by the Specified Bank Product
Agreement[s] shall constitute Bank Product Obligations (and which, in turn,
shall constitute Obligations), and Specified Bank Product Provider shall
constitute a Bank Product Provider until such time as Specified Bank Products
Provider or its Affiliate is no longer a Lender. Specified Bank Products
Provider acknowledges that other Bank Products (which may or may not be
Specified Bank Products) may exist at any time.
6.Notices. All notices and other communications provided for hereunder shall be
given in the form and manner provided in Section 11 of the Credit Agreement,
and, if to Agent, shall be mailed, sent, or delivered to Agent in accordance
with Section 11 in the Credit Agreement, if to Borrower, shall be mailed, sent,
or delivered to Borrower in accordance with Section 11 in the Credit Agreement,
and, if to Specified Bank Products Provider, shall be mailed, sent or delivered
to the address set forth below, or, in each case as to any party, at such other
address as shall be designated by such party in a written notice to the other
party.
If to Specified Bank Products Provider:


________________________
________________________
________________________
Attn: ____________________
Fax No. __________________



7.Miscellaneous. This agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto (including any
successor agent pursuant to Section 15.9 of the Credit Agreement); provided,
that Borrower may not assign this agreement or any rights or duties hereunder
without the other parties' prior written consent and any prohibited assignment
shall be absolutely void ab initio. Unless the context of this agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms "includes" and "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or." This agreement may be executed in
any number of counterparts and by different parties on separate counterparts.
Each of such counterparts shall be deemed to be an original, and all of such
counterparts, taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of this letter by telefacsimile or other
means of electronic transmission shall be equally effective as delivery of a
manually executed counterpart.
8.Governing Law. THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.
[signature pages to follow]




--------------------------------------------------------------------------------






 
 
Sincerely,
 
 
 
 
 
[SPECIFIED BANK PRODUCTS PROVIDER]
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
Acknowledged, accepted and agreed as of the date first written above:
 
 
 
 
 
ESSEX CRANE RENTAL CORP.
as Borrower
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




EXHIBIT C-1
FORM OF COMPLIANCE CERTIFICATE
[on Borrower's letterhead]




To:
Wells Fargo Capital Finance, LLC, as Agent

150 South Wacker Drive
Suite 2200
Chicago, Illinois 60606
Attention: Laura Nickas
Re:
Compliance Certificate dated _____________, 20__

Ladies and Gentlemen:
Reference hereby is made to that certain Fourth Amended and Restated Credit
Agreement dated as of May 13, 2014 (as amended, restated, supplemented, or
otherwise modified from time to time, the "Credit Agreement") by and among Essex
Holdings, LLC, as parent ("Parent"), Essex Crane Rental Corp., as borrower
("Borrower"), the lenders party thereto as "Lenders", and Wells Fargo Capital
Finance, LLC ("Wells Fargo"), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, the "Agent"). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.
Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Borrower hereby certifies as of the date hereof that:
1.    The financial information of Borrower and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except,
in the case of unaudited financial statements, for year-end audit adjustments
and the lack of footnotes), and fairly presents in all material respects the
financial condition of Borrower and its Subsidiaries as of the date set forth
therein.
2.    Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and financial condition of Borrower and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Section 5.1 of the Credit Agreement.
3.    Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, in each case specifying the nature and period of existence thereof and
what action Parent and/or its Subsidiaries have taken, are taking, or propose to
take with respect thereto.
4.    Except as set forth on Schedule 3 attached hereto, the representations and
warranties of Parent and its Subsidiaries set forth in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date.




--------------------------------------------------------------------------------




5.    As of the date hereof, Borrower and its Subsidiaries are in compliance
with the applicable covenants contained in Section 7 of the Credit Agreement as
demonstrated on Schedule 4 hereof.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, ________.


 
 
ESSEX CRANE RENTAL CORP.,
as Borrower
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




SCHEDULE 1
Financial Information




--------------------------------------------------------------------------------




SCHEDULE 2
Default or Event of Default




--------------------------------------------------------------------------------




SCHEDULE 3
Representation and Warranties




--------------------------------------------------------------------------------




SCHEDULE 4


Financial Covenants
1.    Fixed Charge Coverage Ratio.
Borrower's and its Subsidiaries' Fixed Charge Coverage Ratio, measured on a
month-end basis, for the __ month period ending __________, 20___, is ___:1.0,
which ratio [is/is not] greater than or equal to 1.10:1.0 for the corresponding
period, as required in Section 7(a) of the Credit Agreement.
2.    Capital Expenditures.
Borrower's and its Subsidiaries' Capital Expenditures (excluding the amount, if
any, of Capital Expenditures made with Net Cash Proceeds reinvested pursuant to
the proviso in Section 2.4(e)(ii) and the amount, if any, of Capital
Expenditures incurred in connection with a Permitted Disposition requested by a
customer), measured on a fiscal year to date basis, as of the last day of the
month ending __________, 20___, is ___:1.0, which [is/is not] less than or equal
to $2,000,000 as required in Section 7(b) of the Credit Agreement.
3.    Excess Availability.
Borrower's Excess Availability on each date during the prior month [was/was not]
at least 10% of the aggregate Revolving Loan Commitments Amount, as required in
Section 7(c) of the Credit Agreement.














--------------------------------------------------------------------------------




EXHIBIT E-1
FORM OF EQUIPMENT LEASE
See attached.




--------------------------------------------------------------------------------






EQUIPMENT RENTAL AGREEMENT


This Agreement is made this
XX
day of
XXXXXXX, 2013
, by and between



ESSEX CRANE RENTAL CORP., 1110 Lake Cook Road, Suite 220, Buffalo Grove, IL
60089
party of the first part, herinafter called Lessor, and



Customer Name and Jobsite Address Attn: XXXXXXXXXXXXXXXXXXXXX



party of the second part, hereinafter called Lessee.


WITNESSETH: That in consideration of payment hereinafter provided, Lessor and
Lessee agree as follows:


1. EQUIPMENT LEASED: Lessee hereby leases from Lessor for use at or near


Customer Name and Jobsite Address



hereinafter called “jobsite,” all Equipment herein named and identified, which
throughout this Agreement is designated in whole or in part as “Equipment”. Each
article of Equipment shall remain in possession of Lessee and neither this
Agreement nor any part thereof shall be assigned. Nor shall Lessee offer the
Equipment rented hereunder to be used or possessed by any other person, firm or
legal entity without the prior written consent of Lessor. Nor shall said
Equipment be used in the performance of any work by Lessee other than that
specified herein without Lessor’s prior written consent. Lessee further agrees
not to remove any Equipment covered by this Agreement out of the United States
economic zone, county, state, and jobsite specified above without the prior
written consent of Lessor.


EQUIPMENT:
VALUE:
(1) XXXXXXX
$ xxx,000.00
LC-X-XXXXXX
 
Attachment 1
 
Attachment 2
 



2. SPECIAL CONDITIONS: A qualified Essex Crane Rental Corp. service
representative will be provided to assist in the initial assembly and/or
disassembly of the equipment at the published Essex Crane Field Service & Repair
Rates in the table below and in effect at the time of service (based on an 8
hour day, 1st shift) plus all travel expenses. Travel time is considered work
time and will be invoiced on a “portal-to-portal” basis. It is the
responsibility of the Lessee to provide a competent and knowledgeable crane
operator, crew, support rigging and auxiliary hoist equipment at the time of
delivery and throughout assembly and disassembly.
 
First 8 Hours
Overtime Hours
 
Regular Time (1st Shift):
$115.00/Hour
$175.00/Hour
 
Week-Ends (1st Shift):
$175.00/Hour
$230.00/Hour
 
Holidays (1st Shift):
$230.00/Hour
$350.00/Hour
 
 
 
 
 
Service Technician Travel Mileage
$3.00/mile
 
 
Service Technician Per Diem
$195.00/day
 
 









--------------------------------------------------------------------------------




3. RENTAL RATE: The bare monthly rental rate is: $ XXXX,000.00




4.1 MINIMUM RENTAL PERIOD: XXXXXX Consecutive Months


4.2 EXPECTED RENTAL PERIOD: XXXXXXXX Consecutive Months


5. THE RENTAL PERIOD: Begins as a bill of lading approximately XX/XX/13 and ends
when all equipment is returned to our yard or Essex’s delegated site, provided
paragraph 4.1 and 5.3 is complied with. Possession beyond the Minimum Rental
Period and Expected Rental Period does not constitute a guaranteed right of
Lessee to extend beyond the rental period.


5.1 MINIMUM RENTAL PERIOD: As stipulated in paragraph 4.1, the minimum agreed
duration of rent to be paid.


5.2 EXPECTED RENTAL PERIOD: The agreed period of time the Lessee may expect to
use the equipment beyond the Minimum Rental Period. Lessee at its option may
extend the rental beyond the Minimum Rental Period at the current contract rates
provided it is within the specified period stipulated in paragraph 4.2. Rental
continuation beyond the Expected Rental Period is on a month to month basis and
is subject to rate changes and or termination by the Lessor.


5.3 RENTAL END NOTIFICATION: Prior to the end of the Minimum Rental Period or
Expected Rental Period, Lessee is required to give written notice to Lessor at
the above address by fax or email leasing@essexcrane.com its intention to
terminate the instant Lease is at least fifteen (15) days prior to the
termination date. Such written notice shall not relieve Lessee of its Minimum
Rental Period under Article 4.1 hereof. Leases beyond the Expected Rental Period
and when operating under a month to month basis require thirty (30) days notice
prior to termination date.


6. TRANSPORTATION: Transportation in at an agreed price of $ XX,XXX.00 and
loading out on carrier of Lessor’s choice to be borne by Lessee. Transportation
out at an agreed price of $ XX,XXX.00 to be borne by Lessee. Freight in must be
remitted with signed contract. Transportation costs and safe
assembly/disassembly assume that the site where the equipment will be assembled
and used will have suitable access for trucks and trailers, ample room for
loading and unloading, and that firm level ground conditions to support the
equipment have been established by the Lessee.


In return for transportation charges paid by the Lessee in the paragraph above,
Lessor will arrange for and pay all shipping and freight from the shipping point
to the jobsite specified in Article 1 hereof and returned to the return point.
Lessee will pay for all (including but not limited to) demurrage, unloading,
assembly, disassembly, load-out, handling, packing, crating, and documentation,
import and export clearances and transportation. Since the out-bound method of
shipment may differ from in-bound, required load-out procedures may vary
accordingly. If shipped via barge or vessel, or if the Equipment is loaded for
use on board a barge or vessel, Lessee shall furnish to Lessor, prior to
shipment of the Equipment, Certificate of Marine Trip Cargo and loading and
unloading insurance to the stated value of Equipment specified in Article 1
hereof. Lessee shall inspect and inventory Equipment and obtain from delivery
carrier written acknowledgement of any loss or damage to Equipment upon receipt.


7. PAYMENT: Lessee shall pay rent for the Equipment at the rate specified in
Article 3 hereof and payment shall be made monthly in advance at the office of
ESSEX CRANE RENTAL CORP.
a)
Monthly rental rate shall not be subject to any deductions on account of any
nonworking time in the month or back charges for repairs or maintenance of any
nature.

b)
After the Rental Period specified rent will be payable at the rate of 1/30th of
the monthly rate for each calendar day.

c)
If the payment is not received within thirty (30) days from the date of the
invoice, then a finance charge of 1½% per month (18% per annum), or the maximum
allowed by law will be charged, and all payments will be first applied against
repairs and transportation items.



8. CONDITION OF EQUIPMENT AND WARRANTY: Lessor hereby agrees that Equipment is
shipped to Lessee in good serviceable condition, Lessee shall examine Equipment
promptly upon delivery and notify




--------------------------------------------------------------------------------




Lessor in writing within twenty-four (24) hours of any evidence that Equipment
is not in such condition. Lessor shall then have a reasonable time to replace or
repair Equipment during normal working hours. Should Lessor be unable for any
reason (other than as a result of any act or omission of Lessee, or any event
beyond the control of Lessor) to repair or replace the Equipment within such
time, Lessee may terminate this Agreement [only upon written notice to Lessor at
least twenty (20) days prior to termination date]. THE FOREGOING IS THE
EXCLUSIVE AND ENTIRE WARRANTY GIVEN IN CONNECTION WITH THE EQUIPMENT, AND SUCH
WARRANTY AND/OR THE REMEDIES STATED IN CONNECTION THEREWITH ARE GIVEN IN LIEU
OF: (a) ALL WARRANTIES EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT NOT LIMITED
TO THE IMPLIED WARRANTY OF MERCHANTABILITY AND THE IMPLIED WARRANTY OF FITNESS
FOR A PARTICULAR PURPOSE; AND (b) ALL OBLIGATIONS OR LIABILITIES ON THE PART OF
LESSOR FOR DAMAGES, INCLUDING, BUT NOT LIMITED TO, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES (INCLUDING WITHOUT LIMITATION CLAIMS OF LOSS OF
USE, BUSINESS INTERRUPTION OR COST OF ACQUISITION OF REPLACEMENT EQUIPMENT),
ARISING OUT OF, OR IN CONNECTION WITH, THE RENTING, MAINTENANCE, USE, OPERATION,
STORAGE, ERECTION, DISMANTLING OR TRANSPORTATION OF THE EQUIPMENT. LESSOR SHALL
IN NO EVENT HAVE OBLIGATIONS OR LIABILITIES FOR INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES EVEN IF LESSOR HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. LESSEE AGREES THAT LESSOR WILL NOT BE LIABLE FOR ANY LOST PROFITS BY
LESSEE OR ANY OTHER PARTY.


9. USE OF EQUIPMENT:
(a)
The Rental Rate stipulated above is based on single shift operation of eight (8)
hours per day, forty (40) hours per week, and one hundred seventy-six (176)
hours per month. Overtime charged pro-rata for excess hours.

(b)
Use of Equipment during storage will not be permitted unless authorized in
writing by Lessor.

(c)
Equipment is to be used in accordance with the written specifications of the
manufacturer.

(d)
The Equipment shall be used only as a hook crane, unless otherwise specifically
provided in Article 2 hereof, and shall only be used within its rated capacity
based on the manufacturer’s capacity charts. See under Special Conditions.



10. MAINTENANCE AND OPERATION: The Lessee shall assure that the Equipment is not
subject to careless or needlessly rough usage, and Lessee hereby agrees to
employ competent, experienced persons to operate and maintain said Equipment and
shall at its own expense maintain the Equipment in good operating condition,
well greased, oiled, cleaned and repaired, in accordance with the manufacturer’s
specifications, providing Lessor with such verifiable records of maintenance
within forty-eight (48) hours of request, and shall return it to Lessor in such
condition. Lessee shall have the duty to inspect, test, and certify at its own
cost, that the Equipment is in accordance with manufacturer’s specifications and
is fully operational and free from any and all damages and/or defects. Any
damages and/or defects shall be reported to Lessor immediately via phone call to
XXXXXXXXXX or XXXXXXXXXX at XXX-XXX-XXXX and followed up with an email to all of
the following: XXXXXXXXXX@essexcrane.com, XXXXXXXXXXX@essexcrane.com and
mkroll@essexcrane.com. Failure to notify the Lessor immediately of any damages
and/or defects shall be deemed an admission by the Lessee that the Equipment is
fully operational and free from damages and/or defects. In the event the
Equipment is rendered not serviceable through accidental and/or negligent damage
by Lessee, the rental shall continue until the Equipment is restored to
serviceable condition, and all costs for accomplishing the repairs shall be paid
by Lessee. When Lessee and Lessor (both the parties) have prearranged for
Lessor’s service personnel to work on the Equipment, Lessee shall make the
Equipment immediately available to Lessor’s service personnel upon their arrival
at the location of the Equipment, and if the service personnel are required to
wait more than two (2) hours by Lessee, then Lessee shall be responsible for
payment to Lessor of standard hourly charges for the additional waiting time.
Lessee shall be responsible to steam clean the Equipment after its use thereof
is completed. Lessee shall pay special attention toward cleaning and protecting
the Equipment when working the Equipment at a location where destructible
chemical agents are present in the atmosphere. Lessee shall be responsible for
this protection and to clean all corrosive agents from the Equipment, and
restoring the condition of the metal and paint on the Equipment prior to
returning the Equipment to Lessor. The fact that Lessor is aware of the type of
project and that chemical agents are present in the atmosphere does not deem
this type of destruction to be classified as normal wear.






--------------------------------------------------------------------------------




11. TAXES, DUTIES, AND TARIFFS: Unless otherwise provided herein, Lessee agrees
to pay personal property taxes if imposed upon Equipment at the place or places
at which Lessee agrees herein to keep Equipment. All other taxes, as well as
assessments, duties, import tariffs, licenses and license fees, including but
not limited to those relating to Equipment, its use, operation, transportation
(unless such transportation is contracted for by the Lessor) or storage, or to
the making or performance of this Agreement, shall be paid by Lessee. Lessee
shall promptly provide Lessor with documentation, including but not limited to,
tax receipts, evidencing that all items, which are the responsibility of Lessee
hereunder, have been paid. The Lessee shall promptly provide a Tax Exemption
Certificate, where applicable.


12. COMPLIANCE WITH LAWS: Lessee agrees to comply with and conform to all laws
and regulations of any government or public body having jurisdiction relating to
the maintenance, use, inspection, operation, storage, erection, dismantling,
servicing or transportation (unless such transportation is contracted for by the
Lessor) of Equipment. Lessee agrees to assume full responsibility, and indemnify
and hold harmless Lessor for any and all losses, damages, expenses, fines,
forfeitures, seizures, confiscations, and penalties arising out of the violation
of any such laws and regulations. In the event that any law or regulation shall
require the installation of any additional Equipment or accessories, including
but not limited to, safety devices, or if any modification to Equipment is
required by law or regulation, Lessee agrees to pay the full cost thereof,
including installation expenses, and the cost of restoring Equipment to its
original configuration, if required by Lessor.


13. LOSS OR DAMAGE: 13.1 All risk of loss or damage to Equipment, regardless of
cause, including seizures and confiscations of Equipment, during the term of
rental or while Equipment is in the possession, custody or control of Lessee or
its officers, employees, affiliates or agents, or during transportation (unless
such transportation is contracted for by the Lessor) of the Equipment, shall be
with Lessee and Lessee agrees to return the Equipment to Lessor in the condition
in which Lessee received it, free and clear of all liens and encumbrances.


13.2 In the event of loss or damage to Equipment, regardless of cause, rental
payments will continue to accrue until the Equipment is repaired by the Lessee
and accepted by Lessor, or in the event Equipment shall be adjudged by Lessor to
be lost, stolen, destroyed or damaged beyond repair, payment in full shall be
made to Lessor by Lessee for the stated value of Equipment. No rentals paid or
due shall be applied to payment of the loss.


14. INSURANCE AND IDEMNIFICATION: 14.1 Lessee shall, at its own expense, obtain
and maintain during the Rental Period or while Equipment is in the possession,
custody or control of Lessee, its officers, employees, affiliates or agents, a
standard contractor’s Equipment all risk, coverage with boom and overload
(including on international rentals, war, political and similar risks) floater
insurance policy satisfactory to Lessor to protect the interest of Lessor,
naming Lessor and its lenders as an additional insured to the total amount of
stated value of Equipment as set forth in Article 1 hereof, and shall, prior to
delivery of the Equipment, furnish Lessor with evidence of such insurance,
including an insurer’s certificate that such policy is in effect. Such insurance
policy shall not be altered or terminated without the prior written consent of
Lessor.
LESSEE’S INSURER:
 
EFFECTIVE DATES:
 
POLICY NUMBER:
 



14.2 To the fullest extent permitted by applicable law, the Lessee shall assume
entire responsibility, liability, defend, indemnify and hold forever harmless
Lessor for all damages (including purely economic loss), or injury of any nature
(including death) to persons and property, including intangible property, as
well as expenses, penalties, legal fees and costs, arising out of, or in any
manner relating to, or occasioned by, the operation, maintenance, handling,
inspection, storage, erection, dismantling or transportation (unless such
transportation is contracted for by the Lessor) of Equipment during the rental
term or while in possession, custody or control of Lessee, its officers,
employees, affiliates or agents, regardless of whether the same were caused, in
whole or in part, by negligence of Lessor. Lessor shall not be liable for any
loss, delay or damage of any kind or character resulting from defects,
inefficiency or accidental breakage of the Equipment




--------------------------------------------------------------------------------




hereby leased. Lessor shall not be liable for delays of carriers in transporting
the Equipment or for delays resulting from strikes, labor disputes or refusal of
its employees to cross picket lines, or from any other contingencies beyond its
control. In jurisdictions in which the indemnification provided for in this
Article is broader than that allowed by applicable law, this Article should be
interpreted as providing the broadest indemnification permitted and should be
limited only to the extent necessary to comply with said law.


14.3 Lessee shall include the interest of ESSEX CRANE RENTAL CORP. and its
lenders, as an additional insured under Lessee’s General Liability, Excess
Liability, and Automobile insurance policies with respect to the Equipment
during the Rental Period and transportation (unless such transportation is
contracted for by the Lessor) of the Equipment with minimum liability limits of
$2,000,000.00 per occurrence (including Excess Liability), and Lessee shall
furnish Lessor with a certificate of insurance. Such liability coverage shall
not be altered or terminated without the prior written consent of Lessor.
LESSEE’S INSURER:
 
EFFECTIVE DATES:
 
POLICY NUMBER:
 



15. TITLE: Title to the Equipment shall be at all times vested in Lessor unless
transferred by sale in writing signed by Lessor and Lessee. Lessee agrees to
keep the Equipment free from all liens or other encumbrances. Lessee shall give
Lessor immediate written notice if Equipment is levied upon, or from any cause
becomes liable to seizure. Lessee agrees to protect Lessor’s interest in the
Equipment while it is in Lessee’s care, possession, custody or control, and
during transportation.


16. DEFAULT: 16.1 If Lessee violates any term of this Agreement or fails to keep
any promise or agreement made herein, including but not limited to the happening
of any of the following events, Lessee shall be deemed in default and the Lessor
may exercise and enforce any remedy under this Agreement and/or under law:
a)
If the monthly rental rate, or any part thereof, is unpaid by Lessee for more
than five (5) days past the due date specified in Article 7 hereof;

b)
If Lessee becomes bankrupt;

c)
If Lessee fails to maintain, operate, or insure the Equipment as herein
required;

d)
If, in the opinion of Lessor, the Equipment is being abused or neglected or
because of labor disputes or any other conditions, the Equipment is in danger of
being lost or damaged, levied upon or subject to seizure.



16.2 The foregoing events of default should not be construed as an exhaustive
list of defaults which entitle Lessor to the remedies available hereunder or
under law, and if Lessor does not declare Lessee in default or chooses not to
exercise or enforce any right or remedy under this Agreement or under law, the
same shall not be construed as a waiver of any default by Lessee and Lessor will
still have available all of those rights and remedies and may exercise and
enforce them in the future.


17. LESSOR’S REMEDIES: If the Lessee is in violation of any term or provision of
this Agreement, in addition to any and all rights and remedies available to
Lessor under law, Lessor may, in its discretion, exercise and enforce any one or
more of the following remedies:
a)
Lessor may terminate the lease, take possession of the Equipment and recover
from Lessee all rentals then due and accelerate and recover from Lessee all
rentals to become due during the Minimum Rental Period specified in Article 4
hereof;

b)
Lessor may recover full damages for any injuries to the Equipment, including all
transportation expenses incurred in returning the Equipment to Lessor, all
expenses for service, repair, and cleaning of the Equipment to restore it to
good serviceable condition;

c)
Lessor may, in its discretion, remedy any default or violation of this Agreement
by Lessee, including but not limited to, procuring the insurance coverage
required under the Lease, making payments for any fines, forfeitures, seizures,
confiscation and penalties arising out of the violation of any laws and
regulations, and making payment of any sales and use taxes, assessments, duties,
import tariffs, licenses and license fees, and then recover such payments from
Lessee, and any rentals paid by Lessee shall be first applied to said expenses.





--------------------------------------------------------------------------------




d)
Lessor shall have the right at any time to enter the premises occupied by the
Equipment and shall be given free access thereto for the purpose of inspection
and shall be entitled to take possession or remove all or any part of the
Equipment without legal process at any time at Lessee’s expense.



18. INSPECTION: Lessor’s service representative shall make an inspection and
complete the Inbound Inspection Report during assembly and upon completion of
the assembly will provide Lessee’s site representative a copy. The Inbound
Inspection Report verifies compliance with OEM specifications and ASME B30.5. At
rental end and during equipment disassembly and load out, Lessor’s service
representative will complete the Outbound Inspection Report and provide Lessee’s
site representative with a copy. A final review and comparison of the Inbound
and Outbound Inspection Reports will determine what rental end charges that
apply. Any loss or damage to Equipment shall be listed and notice thereof
supplied to Lessee within thirty (30) days after return of the Equipment to
Lessor.


If an Essex Crane Rental Corp service representative is not provided it is
mutually agreed that the Lessor’s Inbound Inspection Report provided at the time
of shipment shall prevail and any deficiencies or exceptions shall be rectified
at the Lessee’s expense. Annual Inspection Certification if required will be at
the expense of the Lessee. At Rental End if the Essex Crane Rental Corp service
representative is not provided or present it is mutually agreed that the
Outbound Inspection Report provided after receipt of the Equipment shall
prevail. There will be an Outbound Inspection fee of $1,500.00 to cover the cost
of inspection after return.


19. VENUE AND APPLICABLE LAW: This agreement and all actions arising herefrom
shall be governed by the laws and venued in the state of Alabama, California,
Colorado, Florida, Texas, Washington or Illinois in the sole discretion of
Lessor.


20. ATTORNEY’S FEES: In the event that any suit, action, counter claim or
proceeding is instituted to enforce any right or remedy granted to the Lessor
herein, Lessor shall be entitled to recover from Lessee its costs and
disbursements incurred, including reasonable attorney’s fees.


21. ENTIRE AGREEMENT: This Agreement constitutes the full agreement between the
parties hereto, previous oral and/or written agreements being null and void, and
it is not subject to modification or alteration except by writing, signed by the
principals executing this Agreement or their successors. Language in this
Agreement that is in bold-face, blue type is not intended for emphasis or to
indicate special meaning, but rather is only to highlight for the convenience of
Lessor negotiated modifications to Lessor’s standard form of equipment rental
agreement.


22. SECURITY INTEREST: This agreement is subject to the security interest of
each of (i) Wachovia Capital Finance (Central), as agent (the "Agent") for the
lenders (the "Lenders") granted pursuant to that certain Loan and Security
Agreement dated September 22, 2004 by and among Lessor, Essex Holdings, LLC, as
guarantor, Agent and the Lenders, as it may be amended from time to time.


WITNESS: The parties hereto set their hands on the day and year first written
above and by which Lessee acknowledges the receipt of a signed copy of this
Lease.




Lessor:
ESSEX CRANE RENTAL CORP.
 
Lessee:
<ENTER COMPANY NAME HERE>
 
 
 
 
Individual
 
Partnership
 
Corporation
By:
 
 
Sign:
 
Print Name:
 
 
Print Name:
 
Title:
 
 
Title:
 
Contact Phone:
 
 
Contact Phone:
 
Contact E-Mail:
 
 
Contact E-Mail:
 
Witness:
 
 
Witness:
 
State Of:
 
 
State Of:
 







--------------------------------------------------------------------------------




EXHIBIT L-1
FORM OF LIBOR NOTICE


Wells Fargo Capital Finance, LLC, as Agent
150 South Wacker Drive
Suite 2200
Chicago, Illinois 60606
Ladies and Gentlemen:
Reference hereby is made to that certain Fourth Amended and Restated Credit
Agreement dated as of May 13, 2014 (as amended, restated, supplemented, or
otherwise modified from time to time, the "Credit Agreement") by and among Essex
Holdings, LLC, as parent ("Parent"), Essex Crane Rental Corp., as borrower
("Borrower"), the lenders party thereto as "Lenders", and Wells Fargo Capital
Finance, LLC ("Wells Fargo"), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, the "Agent"). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.
This LIBOR Notice represents Borrower's request to elect the LIBOR Option with
respect to outstanding Revolving Loans in the amount of $________ (the "LIBOR
Rate Advance")[, and is a written confirmation of the telephonic notice of such
election given to Agent].
The LIBOR Rate Advance will have an Interest Period of [1, 2, 3, or 6] month(s)
commencing on _____________________.
This LIBOR Notice further confirms Borrower's acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.
Borrower represents and warrants that (i) as of the date hereof, the
representations and warranties of Parent and its Subsidiaries contained in this
Agreement and in the other Loan Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date)), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), and
(iii) no Default or Event of Default has occurred and is continuing on the date
hereof, nor will any thereof occur after giving effect to the request above.




--------------------------------------------------------------------------------




 
Dated:
 
 
 
 
 
 
ESSEX CRANE RENTAL CORP.,
as Borrower
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 



 
Acknowledged by:
 
 
 
 
 
 
 
WELLS FARGO CAPITAL FINANCE, LLC,
as Agent
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




SCHEDULE A-1


Agent's Account


An account at a bank designated by Agent from time to time as the account into
which Borrower shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Borrower and the Lender Group to the contrary, Agent's Account shall be that
certain deposit account bearing account number 4124923723, reference Essex Crane
Rental Corp., and maintained by Agent with Wells Fargo Bank, National
Association, 420 Montgomery Street, San Francisco, CA, ABA #121-000-248.






--------------------------------------------------------------------------------




SCHEDULE A-2


Authorized Persons


Name
Title
Nicholas Matthews
Chief Executive Officer
Kory Glen
Chief Financial Officer
Christopher Dirr
Director of Accounting
Steven Egge
Assistant Controller
Ryan O'Leary
Financial Reporting Manager
Patrick Merola
Manager of Financial Reporting & Analysis and Investor Relations
Anita Patel
Senior Accountant
 
 
 
 







--------------------------------------------------------------------------------




Schedule C-1
Commitments
Revolving Loan Commitments
 
 
 
Lender
Commitment
Wells Fargo Capital Finance, LLC
$95,285,714.29
PNC Bank, National Association
$16,571,428.57
Alostar Bank of Commerce
$8,285,714.29
Kayne Senior Credit Fund (QP), L.P.
$18,722,870.27
Kayne Senior Credit Fund, L.P.
$334,272.58
1492 Capital, LLC
$5,800,000.00
All Lenders
$145,000,000.00
 
 

Term Loan Commitment
 
 
 
Lender
Commitment
Medley Capital Corporation
$30,000,000.00
All Lenders
$30,000,000.00
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




SCHEDULE D-1
Designated Account


Account number 8013583037 of Borrower maintained with Borrower's Designated
Account Bank, or such other deposit account of Borrower (located within the
United States) that has been designed as such, in writing, by Borrower to Agent.
"Designated Account Bank" means PNC Bank, National Association, whose office is
located at Cherry Hill, New Jersey, and whose ABA number is 031207607.




--------------------------------------------------------------------------------




SCHEDULE E-1
Existing Letters of Credit
Holder
 
Description
 
Amount
Hamilton Partners
 
Buffalo Grove Rent
 
$24,630.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




SCHEDULE P-1
Permitted Investments


Investment by Essex Holdings, LLC in Essex Crane Rental Corp.




--------------------------------------------------------------------------------




SCHEDULE P-2
Permitted Liens


Lien in favor of South Coast Air Quality Management District on specific
equipment identified in UCC Financing Statement No. 19908830002 dated 1/29/2009
filed with the Secretary of State of California.
















--------------------------------------------------------------------------------




SCHEDULE R-1
Real Property Collateral
Entity of Record
Common Name and Address
Owned, Leased or Other Interest
Purpose/Use
Improvements Located on Real Property
Essex Crane Rental Corp.
Alabama Yard
2039 Fulton Springs Road, Alabaster, AL 35007-5378


Owned
Service Center and Storage for Rental Fleet
Office and Warehouse
Essex Crane Rental Corp.
Florida Yard
5315 Causeway Blvd., Tampa, FL 33619-6123
Owned
Service Center and Storage for Rental Fleet
Office and Warehouse
Essex Crane Rental Corp.
Texas Yard
303 Peach Lane, Arcola, TX 77583-7459
Owned
Service Center and Storage for Rental Fleet
Office and Warehouse









--------------------------------------------------------------------------------




Schedule 3.1


The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:
(a)the Closing Date shall occur on or before May 31, 2014;
(b)Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:
(i)the Agreement,
(ii)the Fee Letter,
(iii)the Guaranty and Security Agreement,
(iv)amendments to each existing Mortgage, together with a date-down title
insurance endorsement and flood certificate, and, if applicable, evidence of
flood insurance, in each case relating to each such amendment,
(v)a Perfection Certificate,
(vi)a Closing Certificate;
(vii)a Solvency Certificate;
(viii)a Reaffirmation of Financing Documents; and
(ix)Notes, if requested by any Lender;
(c)Agent shall have received a certificate from the Secretary of each Loan Party
(i) attesting to the resolutions of such Loan Party's board of directors
authorizing its execution, delivery, and performance of the Loan Documents to
which it is a party, (ii) authorizing specific officers of such Loan Party to
execute the same, and (iii) attesting to the incumbency and signatures of such
specific officers of such Loan Party;
(d)Agent shall have received copies of each Loan Party's Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Loan Party;
(e)Agent shall have received a certificate of status with respect to each Loan
Party, dated within 10 days of the Closing Date, such certificate to be issued
by the appropriate officer of the jurisdiction of organization of such Loan
Party, which certificate shall indicate that such Loan Party is in good standing
in such jurisdiction;
(f)Agent shall have received certificates of status with respect to each Loan
Party, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Effect, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;
(g)Agent shall have received an opinion of the Loan Parties' counsel in form and
substance satisfactory to Agent;
(h)Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for each Loan Party, and (ii) OFAC/PEP
searches and customary individual background searches for each Loan Party's
senior management and key principals, the results of which shall be satisfactory
to Agent;
(i)Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by the Agreement and the other Loan Documents;
(j)no event shall have occurred since December 31, 2013 that has had or could
reasonably be expected to have, a Material Adverse Effect;
(k)Borrower shall have paid all fees required to be paid pursuant to the
Agreement or the Fee Letter;
(l)Agent shall have received, as shall be satisfied with its review of, UCC,
tax, judgment, ERISA and intellectual property searches of each Loan Party; and
(m)all other documents and legal matters in connection with the transactions
contemplated by the Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.








--------------------------------------------------------------------------------




Schedule 4.1(b)


Equity Interests of Loan Parties and Subsidiaries




Current Legal Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent Pledged
Essex Holdings, LLC
Essex Rental Corp.
Class B Units
100%
0%
Essex Holdings, LLC
Ronald Schad
Class A Units
100%
0%
Essex Crane Rental Corp.
Essex Holdings, LLC
2
100%
100%







--------------------------------------------------------------------------------




Schedule 4.1(c)


Direct Subsidiaries


See Schedule 4.1(b)




--------------------------------------------------------------------------------




Schedule 4.1(d)


Subscriptions, Options, Warrants, Calls


None




--------------------------------------------------------------------------------




Schedule 4.6


Litigation


None










--------------------------------------------------------------------------------




Schedule 4.10


ERISA Matters




Essex Crane Rental Corp.


1.
Title IV Plans



None


2.
Multiemployer Plans (Trade Unions) - Certain employees are members of trade
unions in certain locations.



Wages, fringe benefits, healthcare and pension benefits agreement with Union
Local 101, Kansas City, MO (1 employee)


Wages, fringe benefits, healthcare and pension benefits agreement with Union
Local 925, Florida (2 employee)


Wages, fringe benefits, healthcare and pension benefits agreement with Union
Local 673, Florida (1 employee)


3.
Material Benefit Plans



Essex Crane Rental Corp. Group Health and Welfare Plan (Blue Cross/Blue Shield
of Alabama)


Essex Rental Corp. 401(k) Plan (Prudential)


Essex Rental Corp. Vision Plan (VSP)


Essex Rental Corp. Dental Plan (Assurant)


Essex Crane Rental Corp. Short-term Disability, long term disability and life
insurance benefits (Assurant)


Essex Holdings, LLC


1.
Title IV Plans



None


2.
Multiemployer Plans



None


3.
Material Benefit Plans



None










--------------------------------------------------------------------------------




Schedule 4.11


Environmental Matters
Those matters described in:


1.)
The Preliminary Inspection Report by the Alabama Department of Environmental
Management, dated as of March 13, 2007.



2.)
The Compliance Plan attached to the Compliance Agreement by and among Essex
Holdings, LLC ("Holdings"), KCP Services, LLC, the member of Holdings, Essex
Crane Rental Corp. and Hyde Park Acquisition Corp.



3.)
The Recognized Environmental Conditions, DeMinimis Environmental Conditions, and
the Non-Compliance Issues set forth in the January 2008 draft Phase I
Environmental Site Assessment Report and Limited Compliance Review prepared by
Bradburne, Briller & Johnson LLC for the facilities at:



(a)
Alabaster, Alabama

(b)
Fontana, California

(c)
Longmont, Colorado

(d)
Tampa, Florida

(e)
Carlisle, Pennsylvania

(f)
Arcola, Texas

(g)
Rochester, Washington

(h)
Bauxite, Arkansas

(i)
Anderson, California

(j)
Stockton, California

(k)
Port Allen, Texas

(l)
St. Louis, Missouri

(m)
Thorofare, New Jersey

(n)
Manitowoc, Wisconsin



4.)
The matters described in the October 17, 2008 Compliance Reports prepared by
Conestoga-Rovers & Associated for the facilities at:

(a)
Alabaster, Alabama

(b)
Fontana, California

(c)
Longmont, Colorado

(d)
Tampa, Florida

(e)
Carlisle, Pennsylvania

(f)
Arcola, Texas

(g)
Rochester, Washington



5.)
The matters described in the October 23, 2008 letter to Conestoga-Rovers &
Associates prepared by Bradburne, Briller & Johnson LLC for the facilities at:

(a)
Alabaster, Alabama

(b)
Fontana, California

(c)
Longmont, Colorado

(d)
Tampa, Florida

(e)
Carlisle, Pennsylvania

(f)
Arcola, Texas

(g)
Rochester, Washington



6.
The air regulations/permitting matters described in the October 23, 2008 letter
to Conestoga-Rovers & Associates prepared by Bradburne, Briller & Johnson LLC
for the facilities at:





--------------------------------------------------------------------------------




(a)
Alabaster, Alabama

(b)
Fontana, California

(c)
Longmont, Colorado

(d)
Tampa, Florida

(e)
Carlisle, Pennsylvania

(f)
Arcola, Texas

(g)
Rochester, Washington



7.
The August 12, 2008 County of San Bernardino (California) Stormwater Program
Inspection Report.



8.
The September 9, 2008 letter from Hillsborough County (Florida) Environmental
Protection Commission.



9.
The April 3, 2008 notice of violation letter from the Alabama Department of
Environmental Management.



10.
The areas described and the Analytical Results presented in the Focused Site
Investigation and Removal Program reports prepared by Conestoga-Rovers &
Associates, dated as indicated below for the facilities at:



(a)
Alabaster, Alabama (September 5, 2008)

(b)
Fontana, California (September 5, 2008)

(c)
Longmont, Colorado (September 5, 2008)

(d)
Tampa, Florida (September 5, 2008)

(e)
Carlisle, Pennsylvania (August 27, 2008)

(f)
Arcola, Texas (September 5, 2008)

(g)
Rochester, Washington (August 27, 2008)



11.)
The Areas described and Analytical Results presented in the October 6, 2008
letter from Essex Crane Rental Corp. to the Hillsborough County (Florida)
Environmental Protection Commission.



12.)
Letter from American Environmental Ecology, Inc. to the Alabama Department of
Environmental Management, dated as of Marcy 20, 2007.



Note: All of the issues described above were addressed and resolved subsequent
to Essex Rental Corp.'s acquisition of Holdings, LLC in October 2008








--------------------------------------------------------------------------------




Schedule 4.14


Permitted Indebtedness




Capital lease dated May 14, 2009 with Wells Fargo Capital Finance for 2 2005
Daewoo Forklifts


48 monthly payments of $640.98 per month






--------------------------------------------------------------------------------




Schedule 4.24


Chief Executive Officers; Business and Collateral Locations


Loan Party
Address (indicate if Chief Executive Office)
County
State
Description of Collateral
Owner/Lessor
Essex Holdings, LLC
1110 W. Lake Cook Road
Suite 220
Buffalo Grove, IL 60089 (Chief Executive Office)
Lake
IL
Books and Records
Hamilton Partners
300 Park Blvd.
Suite 500
Itasca, IL 60143
Essex Crane Rental Corp.
1110 W. Lake Cook Road
Suite 220
Buffalo Grove, IL 60089 (Chief Executive Office)
Lake
IL
Books and Records
Hamilton Partners
300 Park Blvd.
Suite 500
Itasca, IL 60143
Essex Crane Rental Corp.
2039 Fulton Springs Road
Alabaster, AL 35007-5378
Shelby
AL
Books, Records, Equipment, Spare Parts
Owned
Essex Crane Rental Corp.
5315 Causeway Blvd.
Tampa, FL 33619-6123
Hillsborough
FL
Books, Records, Equipment, Spare Parts
Owned
Essex Crane Rental Corp.
303 Peach Lane
Arcola, TX 77583-7459
Fort Bend
TX
Books, Records, Equipment, Spare Parts
Owned
Essex Crane Rental Corp.
15060 Ceres Ave.
Fontana, CA 92335
San Bernardino
CA
Books, Records, Equipment, Spare Parts
Hugh & Agnes Davenport
PO Box 371
Etiwanda, CA 91739
Essex Crane Rental Corp.
1072 Harrisburg Pike, HWY US 11
Carlisle, PA 17013
Cumberland
PA
Books, Records, Equipment, Spare Parts
Daily Express
1072 Harrisburg Pike, HWY US 11
Carlisle, PA 17013
Essex Crane Rental Corp.
6048 193rd Ave. S.W.
Rochester, WA 68579-9230
Thurston
WA
Books, Records, Equipment, Spare Parts
Complete Field Service
6048 193rd Ave. SW
Rochester, WA 68579-9230
Essex Crane Rental Corp.
33130 Lone Star Road
Paola, KS 66071
Miami
KS
Equipment
K Properties (Debrick Truck Line Co.)
33130 Lone Star Road
Paola, KS 66071
Essex Crane Rental Corp.
2402 Manitowoc Drive
Manitowoc, WI 54220
Manitowoc
WI
Equipment
The Manitowoc Company
2402 Manitowoc Drive, Manitowoc, WI 54220







--------------------------------------------------------------------------------




Schedule 4.29


Material Contracts




Lease No
Equipment Code
Start Date
LS/005502
LA-L-1916108
03/21/2012
LS/005501
LC-L-135053
03/21/2012
LS/005518
LC-M-2251003
04/30/2012
LS/005483
LC-M-141060
03/12/2012
LS/005437
RA-M-10276
11/28/2011
LS/005488
RA-M-10128
03/20/2012
LS/005487
LC-M-41661
03/20/2012
LS/005609
LC-L-135063
08/09/2012
LS/005646
LC-M-413064
10/29/2012
LS/005641
LC-M-8881056
10/01/2012
LS/005674
LC-M-41371
12/04/2012
LS/005647
RA-M-10202
10/29/2012
LS/005620
LA-M-8885097
09/07/2012
LS/005619
LC-M-8881039
09/07/2012
LS/005638
LC-L-133060
10/08/2012
LS/005621
LC-M-141032
09/07/2012
LS/001385
LC-M-40542
02/27/2002
LS/001373
LC-M-40648
02/11/2002
LS/004084
LC-M-40704
12/17/2008
LS/003733
LC-M-41348
01/15/2008
LS/001034
LC-M-395081
12/06/2001
LS/001032
LC-M-40445
12/18/2001
LS/001350
LC-M-40280
02/13/2002
LS/001035
LC-M-395235
12/13/2001
LS/004272
LC-M-41301
11/13/2009
LS/005239
LC-M-41634
01/25/2011
LS/005331
LC-M-41406
08/23/2011
LS/005172
LA-L-1916109
09/09/2010
LS/005171
LC-L-135016
09/09/2010
LS/005219
LC-M-395178
09/13/2011
LS/005198
LC-M-41124
10/08/2010
LS/005678
LC-M-7771104
01/21/2013
LS/005860
JA-L-906101
11/16/2013
LS/005859
LC-L-138027
11/16/2013
LS/005867
LC-M-41566
11/13/2013
LS/005866
lc-m-395179
11/20/2013
LS/005854
LC-M-41329
12/02/2013
LS/005849
LC-M-41503
11/18/2013
LS/005858
LC-L-184521
11/04/2013
LS/005856
LC-M-8881170
12/17/2013
LS/005878
LA-L-1916105
11/22/2013
LS/005883
LC-M-8881002
01/07/2014
LS/005872
LC-L-135050
11/18/2013





--------------------------------------------------------------------------------




LS/005876
LC-M-7771049
11/20/2013
LS/005873
LC-L-135054
11/19/2013
LS/005848
LC-M-40628
11/04/2013
LS/005828
LC-M-7771055
09/09/2013
LS/005825
LC-M-7771009
08/25/2013
LS/005834
RA-M-8886003
01/10/2014
LS/005829
LC-M-41464
09/23/2013
LS/005815
LC-M-7771034
08/13/2013
LS/005814
LC-M-40537
08/26/2013
LS/005824
LC-M-41692
09/30/2013
LS/005816
LC-L-133055
09/09/2013
LS/005844
LC-M-41275
10/15/2013
LS/005843
LC-L-135089
10/21/2013
LS/005836
RA-M-8886002
01/27/2014
LS/005835
LC-M-8881037
01/30/2014
LS/005839
LC-L-135030
10/26/2013
LS/005837
LC-M-8881181
01/09/2014
LS/005913
LC-M-7771044
02/25/2014
LS/005912
LC-M-8881008
03/03/2014
LS/005920
LC-M-8881058
02/24/2014
LS/005914
LC-M-7771053
03/06/2014
LS/005907
LC-L-138029
02/17/2014
LS/005906
LC-M-41201
03/31/2014
LS/005910
LC-M-7771003
02/18/2014
LS/005908
LC-M-41253
02/24/2014
LS/005929
LC-M-7771041
03/20/2014
LS/005928
LC-M-2251015
03/14/2014
LS/005933
LC-M-141053
03/25/2014
LS/005930
LC-L-138020
03/24/2014
LS/005923
LC-M-40566
03/03/2014
LS/005922
LC-M-7771061
03/05/2014
LS/005927
LC-M-141105
03/17/2014
LS/005925
LC-M-7771062
03/05/2014
LS/005904
LC-L-135052
01/25/2014
LS/005892
LC-M-161112
03/14/2014
LS/005891
LA-M-165050
01/06/2014
LS/005894
LA-L-2316101
01/07/2014
LS/005893
LC-L-138031
01/06/2014
LS/005885
LC-M-8881029
01/06/2014
LS/005884
LA-M-7775003
12/13/2013
LS/005890
LC-M-161118
01/07/2014
LS/005886
LC-L-184523
01/06/2014
LS/005901
LC-L-135013
02/14/2014
LS/005900
LC-M-41463
02/10/2014
LS/005903
LC-M-8881024
01/31/2014
LS/005902
LC-L-135029
03/10/2014
LS/005896
LC-M-2251162
02/01/2014
LS/005895
LC-M-8881052
01/21/2014





--------------------------------------------------------------------------------




LS/005899
LC-M-9991044
01/29/2014
LS/005897
LC-M-2251093
01/30/2014
LS/005813
LA-M-8885901
08/31/2013
LS/005781
LC-M-161090
08/26/2013
LS/005782
LA-M-165013
08/26/2013
LS/005778
LC-M-7771060
07/31/2013
LS/005811
LC-M-8881057
08/31/2013
LS/005810
LC-L-138025
08/21/2013
LS/005777
LC-M-395224
05/23/2013
LS/005790
LC-M-7771037
08/31/2013
LS/005801
LC-M-161061
07/30/2013
LS/005808
LC-M-7771023
07/26/2013
LS/005791
LC-M-7771038
09/09/2013
LS/005793
LC-M-7771033
06/28/2013
LS/005797
LA-M-8885018
06/27/2013
LS/005772
LC-M-41413
06/03/2013
LS/005698
LC-M-403212
03/18/2013
LS/005812
RA-M-8886001
08/31/2013
LS/005737
LC-L-133050
04/22/2013
LS/005760
LC-M-41589
04/30/2013
LS/005769
LC-L-184522
06/03/2013
LS/005926
LC-M-41590
03/31/2014
LS/005924
LC-M-8881023
05/15/2014
LS/005931
LC-M-395143
04/14/2014
LS/005956
LC-L-135051
04/28/2014
LS/005945
LA-M-7775009
04/12/2014
LS/005959
LC-M-395220
04/16/2014
LS/005957
LC-M-40467
04/22/2014
LS/005944
LC-M-7771107
04/12/2014
LS/005934
LC-L-133063
03/31/2014
LS/005942
LC-M-8881015
04/04/2014
LS/005941
LC-M-7771061
04/30/2014
LS/005917
LC-M-141116
04/01/2014
LS/005918
LC-M-7771037
04/14/2014







--------------------------------------------------------------------------------




Schedule 5.1


Deliver to Agent (and if so requested by Agent, with copies to each Lender) each
of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:
as soon as available, but in any event within 30 days after the end of each
month during each of Borrower's fiscal years,
an unaudited consolidated and, if Borrower at any time hereafter has any
Subsidiaries, consolidating balance sheet, income statement, statement of cash
flow, and statement of shareholder's equity covering Borrower's and its
Subsidiaries' operations during such period and compared to the prior period and
plan, together with a corresponding discussion and analysis of results from
management, and
a Compliance Certificate along with the underlying calculations, including the
calculations to arrive at EBITDA to the extent applicable.
as soon as available, but in any event within 105 days after the end of each of
Borrower's fiscal years,
consolidated and, if Borrower at any time hereafter has any Subsidiaries,
consolidating financial statements of Borrower and its Subsidiaries for each
such fiscal year, audited by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications (including any
(i) "going concern" or like qualification or exception, (ii) qualification or
exception as to the scope of such audit, or (iii) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 7 of the Agreement), by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, statement of cash flow, and statement of shareholder's
equity, and, if prepared, such accountants' letter to management),
a Compliance Certificate along with the underlying calculations, including the
calculations to arrive at EBITDA to the extent applicable, and
a detailed calculation of Excess Cash Flow.
as soon as available, but in any event on or prior to the start of each of
Borrower's fiscal years,
copies of Borrower's Projections, in form and substance (including as to scope
and underlying assumptions) satisfactory to Agent, in its Permitted Discretion,
for the forthcoming fiscal year, month by month, certified by the chief
financial officer of Borrower as being such officer's good faith estimate of the
financial performance of Borrower during the period covered thereby.
if and when filed by Holdings,
Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports, and
any other filings made by Holdings with the SEC.
if and when available,
any other information that is provided by any Loan Party to its shareholders
generally.
promptly, but in any event within 5 days after Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,
notice of such event or condition and a statement of the curative action that
Borrower proposes to take with respect thereto.
promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Borrower or any of its
Subsidiaries,
notice of all actions, suits, or proceedings brought by or against any Loan
Party or any of its Subsidiaries before any Governmental Authority which
involves Collateral having a value, individually or in the aggregate, of more
than $100,000 or which, if adversely determined, would result in a Material
Adverse Effect.
promptly after learning thereof,
notice of (i) Material Contract (other than an Equipment Lease) being terminated
or amended or any new Material Contract (other than an Equipment Lease) being
entered into (in which event such notice will be accompanied by a copy of the
new Material Contract), (ii) any order, judgment, or decree in excess of
$100,000 being entered against any Loan Party or any of its Subsidiaries, or any
of their properties or assets, (iii) any notification of a violation of laws or
regulations received by any Loan Party or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect, or (iv) the occurrence
of a Notification Event.
upon the request of Agent.
any other information reasonably requested relating to the financial condition
of Loan Parties or their Subsidiaries.









--------------------------------------------------------------------------------




Schedule 5.2


Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:
Daily
(a)an Account roll-forward with supporting details supplied from sales journals,
collection journals, credit registers and any other records,
(b)notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrower's Accounts, and
(c)copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time.
Monthly (no later than the 10th day of each month), so long as Excess
Availability for the prior month is less than 10% of the Maximum Revolver Amount
or an Event of Default exists, then weekly
(d)an executed Borrowing Base Certificate,
(e)a detailed aging, by total, of Borrower's Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrower has implemented
electronic reporting),
(f)a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrower has not implemented electronic reporting,
(g)(i) listings of Equipment For Lease by category (e.g. "on rent", "ready to
rent", "in service" and "down") and location of the underlying Equipment For
Lease, (ii) a utilization schedule and summary relating to the Equipment For
Lease based on the "new days method", (iii) a current listing of all Equipment
Leases, (iv) originals of all new written Equipment Leases and all amendments to
or modifications of any existing written Equipment Leases in each case entered
into since the last monthly report, together with applicable certificates of
insurance, (v) copies of all default notices given, or termination notices given
or received, under each Equipment Lease since the last monthly report and (vi) a
listing by location of all "hold-store-loadout" Equipment For Lease, showing any
amounts payable by Borrower to the Person storing such Equipment For Lease,
(h)a detailed calculation of Equipment categories that are not eligible for the
Borrowing Base, if Borrower has not implemented electronic reporting,
(i)a summary aging, by vendor, of Borrower's accounts payable and any book
overdraft (delivered electronically in an acceptable format, if Borrower has
implemented electronic reporting) and an aging, by vendor, of any held checks,
and
(j)a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of
Borrower's general ledger.
Monthly (no later than the 30th day of each month)
(k)a reconciliation of Accounts and trade accounts payable, of Borrower's
general ledger accounts to its monthly financial statements including any book
reserves related to each category.
Quarterly
(l)a report regarding each Loan Party and its Subsidiaries' accrued, but unpaid,
ad valorem taxes, and
(m)a Perfection Certificate or a supplement to the Perfection Certificate, as
applicable.
Annually
(n)a detailed list of Borrower's customers, with address and contact
information.
Upon request by Agent
(o)(i) reports on fixed assets (other than Equipment and Equipment For Lease),
(ii) spare parts Inventory reports by location and category (and including the
amounts of Inventory and the value thereof at any leased locations and at
premises of warehouses, processors or other third parties), (iii) copies of
customer statements, purchase orders, sales invoices, credit memos, remittance
advices and reports, and copies of deposit slips and bank statements,
(iv) copies of shipping and delivery documents and (v) copies of purchase
orders, invoices and delivery documents for Inventory, Equipment and Equipment
For Lease acquired by Borrower, and
(p)such other reports as to the Collateral or the financial condition of the
Loan Parties and their Subsidiaries, as Agent may reasonably request.







--------------------------------------------------------------------------------




Schedule 6.5


Nature of Business


Rental and servicing of heavy lift construction equipment to the commercial,
residential and industrial construction industries.




